Exhibit 10.1

 

 

CREDIT AGREEMENT

among

INTERSIL CORPORATION

as Borrower,

The Several Lenders

from Time to Time Parties Hereto,

BANK OF AMERICA, N.A.,

as Syndication Agent,

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agent,

WELLS FARGO BANK, N.A.,

as Co-Documentation Agent,

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

and

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

Dated as of April 27, 2010

 

 

MORGAN STANLEY SENIOR FUNDING, INC.

and

BANC OF AMERICA SECURITIES, LLC

as Joint Lead Arrangers and Joint Bookrunners



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page

SECTION 1.

 

DEFINITIONS

   1

1.1

 

Defined Terms

   1

1.2

 

Other Definitional Provisions

   33

SECTION 2.

 

AMOUNT AND TERMS OF TERM COMMITMENTS

   34

2.1

 

Term Commitments

   34

2.2

 

Procedure for Term Loan Borrowing

   34

2.3

 

Repayment of Term Loans

   34

2.4

 

Incremental Term Loans.

   34

2.5

 

Fees

   36

SECTION 3.

 

AMOUNT AND TERMS OF REVOLVING COMMITMENTS

   37

3.1

 

Revolving Commitments

   37

3.2

 

Procedure for Revolving Loan Borrowing

   37

3.3

 

Swingline Commitment

   38

3.4

 

Procedure for Swingline Borrowing; Refunding of Swingline Loans

   38

3.5

 

Fees

   39

3.6

 

Termination or Reduction of Revolving Commitments

   40

3.7

 

L/C Commitment

   40

3.8

 

Procedure for Issuance of Letter of Credit

   41

3.9

 

Fees and Other Charges

   41

3.10

 

L/C Participations

   41

3.11

 

Reimbursement Obligation of the Borrower

   42

3.12

 

Obligations Absolute

   43

3.13

 

Letter of Credit Payments

   43

3.14

 

Applications

   44

3.15

 

Defaulting Lenders

   44

SECTION 4.

 

GENERAL PROVISIONS APPLICABLE TO LOANS AND LETTERS OF CREDIT

   47

4.1

 

Optional Prepayments

   47

4.2

 

Mandatory Prepayments and Commitment Reductions

   47

4.3

 

Conversion and Continuation Options

   48

4.4

 

Limitations on Eurodollar Tranches

   49

4.5

 

Interest Rates and Payment Dates

   49

4.6

 

Computation of Interest and Fees

   50

4.7

 

Inability to Determine Interest Rate

   50

4.8

 

Pro Rata Treatment; Application of Payments; Payments

   51



--------------------------------------------------------------------------------

4.9

 

Requirements of Law

   52

4.10

 

Taxes

   54

4.11

 

Indemnity

   57

4.12

 

Change of Lending Office

   57

4.13

 

Replacement of Lenders

   57

4.14

 

Evidence of Debt

   58

4.15

 

Illegality

   58

SECTION 5.

 

REPRESENTATIONS AND WARRANTIES

   59

5.1

 

Financial Condition

   59

5.2

 

No Change

   60

5.3

 

Corporate Existence; Compliance with Law

   60

5.4

 

Power; Authorization; Enforceable Obligations

   61

5.5

 

No Legal Bar

   61

5.6

 

Litigation

   61

5.7

 

No Default

   61

5.8

 

Ownership of Property; Liens

   61

5.9

 

Intellectual Property

   62

5.10

 

Taxes

   62

5.11

 

Federal Regulations

   62

5.12

 

Labor Matters

   62

5.13

 

ERISA

   63

5.14

 

Investment Company Act; Other Regulations

   63

5.15

 

Subsidiaries

   63

5.16

 

Use of Proceeds

   64

5.17

 

Environmental Matters

   64

5.18

 

Accuracy of Information, etc.

   65

5.19

 

Security Documents

   65

5.20

 

Solvency

   66

5.21

 

Senior Indebtedness

   66

5.22

 

Regulation H

   66

5.23

 

Certain Documents

   66

5.24

 

Anti-Terrorism Laws

   66

SECTION 6.

 

CONDITIONS PRECEDENT

   67

6.1

 

Conditions to Initial Extension of Credit

   67

6.2

 

Conditions to Each Extension of Credit On the Merger Closing Date

   73

6.3

 

Conditions to Each Extension of Credit After the Merger Closing Date

   74

SECTION 7.

 

AFFIRMATIVE COVENANTS

   74

7.1

 

Financial Statements

   74

7.2

 

Certificates; Other Information

   75

7.3

 

Payment of Taxes

   77

7.4

 

Maintenance of Existence; Compliance

   77



--------------------------------------------------------------------------------

7.5

 

Maintenance of Property; Insurance

   77

7.6

 

Inspection of Property; Books and Records; Discussions

   78

7.7

 

Notices

   78

7.8

 

Environmental Laws

   78

7.9

 

Interest Rate Protection

   79

7.10

 

Additional Collateral, etc.

   79

7.11

 

Further Assurances

   81

7.12

 

Rated Credit Term Facility; Corporate Ratings

   81

7.13

 

Use of Proceeds

   82

7.14

 

Merger

   82

SECTION 8.

 

NEGATIVE COVENANTS

   82

8.1

 

Financial Condition Covenants

   82

8.2

 

Indebtedness

   84

8.3

 

Liens

   85

8.4

 

Fundamental Changes

   87

8.5

 

Disposition of Property

   87

8.6

 

Restricted Payments

   88

8.7

 

Investments

   90

8.8

 

Optional Payments and Modifications of Certain Debt Instruments and Material
Agreements

   91

8.9

 

Transactions with Affiliates

   92

8.10

 

Sales and Leasebacks

   92

8.11

 

Hedge Agreements

   92

8.12

 

Changes in Fiscal Periods; Accounting Changes

   92

8.13

 

Negative Pledge Clauses

   92

8.14

 

Clauses Restricting Subsidiary Distributions

   93

8.15

 

Lines of Business

   93

8.16

 

Issuance of Disqualified Capital Stock

   93

SECTION 9.

 

EVENTS OF DEFAULT

   93

9.1

 

Events of Default

   93

SECTION 10.

 

THE AGENTS

   97

10.1

 

Appointment

   97

10.2

 

Delegation of Duties

   97

10.3

 

Exculpatory Provisions

   97

10.4

 

Reliance by Agents

   98

10.5

 

Notice of Default

   98

10.6

 

Non-Reliance on Agents and Other Lenders

   98

10.7

 

Indemnification

   99

10.8

 

Agent in Its Individual Capacity

   99

10.9

 

Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender

   99



--------------------------------------------------------------------------------

10.10

 

Agents Generally

   101

10.11

 

Lender Action

   101

SECTION 11.

 

MISCELLANEOUS

   101

11.1

 

Amendments and Waivers

   101

11.2

 

Notices

   104

11.3

 

No Waiver; Cumulative Remedies

   105

11.4

 

Survival of Representations and Warranties

   105

11.5

 

Payment of Expenses and Taxes

   106

11.6

 

Successors and Assigns; Participations and Assignments

   107

11.7

 

Sharing of Payments; Set-off

   111

11.8

 

Counterparts

   112

11.9

 

Severability

   112

11.10

 

Integration

   112

11.11

 

GOVERNING LAW

   113

11.12

 

Submission To Jurisdiction; Waivers

   113

11.13

 

Acknowledgments

   113

11.14

 

Releases of Guarantees and Liens

   113

11.15

 

Confidentiality

   114

11.16

 

WAIVERS OF JURY TRIAL

   114

11.17

 

Patriot Act Notice

   115



--------------------------------------------------------------------------------

ANNEX:

A

   Pricing Grid SCHEDULES: 1.1    Commitments 5.4    Consents, Authorizations,
Filings and Notices 5.6    Litigation 5.9    Intellectual Property 5.15   
Subsidiaries 5.19(a)    UCC Filing Jurisdictions 5.19(b)    Real Property 8.2   
Existing Indebtedness 8.3    Existing Liens 8.7    Existing Investments 8.14   
Clauses Restricting Subsidiary Distributions EXHIBITS: A    Form of Assignment
and Assumption B    Form of Compliance Certificate C    Form of Guarantee and
Collateral Agreement D    [Reserved] E    Form of Exemption Certificate F-1   
Form of Term Note F-2    Form of Revolving Note F-3    Form Swingline Note G   
Form of Closing Certificate H    Form of Legal Opinion of Dechert LLP I    Form
of Control Agreement J    Form of Intercompany Note K    Form of Solvency
Certificate L    Form of Letter of Credit Application M    Form of Letter of
Credit



--------------------------------------------------------------------------------

CREDIT AGREEMENT, dated as of April 27, 2010, among INTERSIL CORPORATION, a
Delaware corporation (the “Borrower”), the several banks and other financial
institutions or entities from time to time parties to this Agreement (the
“Lenders”), BANK OF AMERICA, N.A., as syndication agent (in such capacity, the
“Syndication Agent”), U.S. BANK NATIONAL ASSOCIATION and WELLS FARGO BANK, N.A.,
each as a co-documentation agent (in such capacity, collectively, the
“Documentation Agents” and each a “Documentation Agent”), and MORGAN STANLEY
SENIOR FUNDING, INC., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”)
and Swingline Lender, MORGAN STANLEY & CO. INCORPORATED, as collateral agent (in
such capacity, and together with its successors and assigns in such capacity,
the “Collateral Agent”) and MORGAN STANLEY BANK, N.A., as Issuing Lender.

WHEREAS, the Borrower has requested that the Lenders make available (a) the Term
Commitments and the Term Loans on the Closing Date and the Merger Closing Date
to finance the Acquisition, to pay related fees and expenses and for ongoing
working capital and other general corporate purposes of the Borrower and its
Subsidiaries and (b) the Revolving Commitments after the Merger Closing Date for
ongoing working capital and general corporate purposes of the Borrower and its
Subsidiaries; and

WHEREAS, the Lenders are willing to make available the Term Commitments and the
Revolving Commitments for such purposes on the terms and subject to the
conditions set forth in this Agreement;

NOW THEREFORE, in consideration of the premises and the agreements, provisions
and covenants contained herein, the parties hereto agree as follows:

SECTION 1. DEFINITIONS

1.1 Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.

“Acquired Person”: as defined in Section 8.2(i).

“Acquisition”: the collective reference to the Offer (and all purchases of
Shares pursuant thereto) and the Merger.

“Acquisition Agreement”: the Agreement and Plan of Merger, dated March 22, 2010,
among the Borrower, MergerSub and Techwell.

“Acquisition Documentation”: collectively, the Acquisition Agreement and all
schedules, exhibits and annexes thereto and all side letters and agreements
affecting the terms thereof or entered into in connection therewith, including,
without limitation, the Offer Documents.

“Adjustment Date”: as defined in the Pricing Grid.

 

1



--------------------------------------------------------------------------------

“Administrative Agent”: as defined in the preamble to this Agreement.

“Administrative Agent Parties”: as defined in Section 11.2(c).

“Affected Lender”: as defined in Section 4.13.

“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 10% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.

“Agent Related Parties”: the Administrative Agent, the Collateral Agent, the
Issuing Lender, the Swingline Lender and any of their respective Affiliates,
officers, directors, employees, agents, advisors or representatives.

“Agents”: the collective reference to the Syndication Agent, the Documentation
Agents, the Collateral Agent and the Administrative Agent, which term shall
include, for purposes of Section 10 only, the Issuing Lender and the Swingline
Lender.

“Aggregate Exposure”: with respect to any Lender at any time, an amount equal
the sum of (a) the aggregate then unpaid principal amount of such Lender’s Term
Loans, (b) the amount of such Lender’s Term Commitment then in effect and
(c) the amount of such Lender’s Revolving Commitment then in effect or, if the
Revolving Commitments have been terminated, the amount of such Lender’s
Revolving Extensions of Credit then outstanding, giving effect to any
assignments.

“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.

“Agreement”: this Credit Agreement.

“Anti-Terrorism Laws”: Executive Order No. 13224, the Patriot Act, the laws
comprising or implementing the Bank Secrecy Act and the laws administered by the
United States Treasury Department’s Office of Foreign Asset Control (each as
from time to time in effect).

“Applicable Margin”: for each Type of Loan, the rate per annum set forth under
the relevant column heading below:

 

     Eurodollar Loans     Base Rate Loans  

Revolving Loans and Swingline Loans

   3.00 %    2.00 % 

Term Loans

   3.25 %    2.25 % 

; provided, that, on and after the first Adjustment Date occurring after the
completion of one full fiscal quarter of the Borrower after the Merger Closing
Date, Applicable Margin with respect to Revolving Loans and Swingline Loans will
be determined pursuant to the Pricing Grid.

 

2



--------------------------------------------------------------------------------

“Application”: an application, substantially in the form of Exhibit L or such
other form as the Issuing Lender may specify as the form for use by its
similarly situated customers from time to time, requesting the Issuing Lender to
open a Letter of Credit.

“Approved Fund”: with respect to any Lender, any Person (other than a natural
person) that is engaged in making, purchasing, holding or otherwise investing in
commercial loans, or similar extensions of credit in the ordinary course and is
administered or managed by (a) such Lender, (b) an Affiliate of such Lender, or
(c) an entity or an Affiliate of an entity that administers or manages such
Lender.

“Asset Sale”: any Disposition of Property or series of related Dispositions of
Property, including, without limitation, any issuance of Capital Stock of any
Subsidiary of the Borrower to a Person other than to the Borrower or a
Subsidiary of the Borrower (excluding in any case any such Disposition permitted
by clause (a), (b), (c), (d), (e), (f), (g), (h), (k), (l) and (m) of
Section 8.5) that yields gross proceeds to any Group Member (valued at the
initial principal amount thereof in the case of non-cash proceeds consisting of
notes or other debt securities and valued at fair market value in the case of
other non-cash proceeds).

“Assignee”: as defined in Section 11.6(b).

“Assignment and Assumption”: an assignment and assumption entered into by a
Lender and an Eligible Assignee and accepted by the Administrative Agent,
substantially in the form of Exhibit A.

“Assignment Effective Date”: as defined in Section 11.6(d).

“Available Revolving Commitment”: as to any Revolving Lender at any time, an
amount equal to the excess, if any, of (a) such Lender’s Revolving Commitment
then in effect over (b) such Lender’s Revolving Extensions of Credit then
outstanding; provided that, in calculating any Lender’s Revolving Extensions of
Credit for the purpose of determining such Lender’s Available Revolving
Commitment pursuant to Section 3.5(a), the aggregate principal amount of
Swingline Loans then outstanding shall be deemed to be zero.

“Base Rate”: a fluctuating interest rate per annum in effect from time to time,
which rate per annum shall at all times be equal to the higher of (a) the rate
of interest published by the Wall Street Journal, from time to time, as the
prime rate, (b)  1/2 of 1% per annum above the Federal Funds Effective Rate,
(c) the Eurodollar Rate for an Interest Period of one month plus 1.00%, as
adjusted to conform to changes as of the opening of business on the date of any
such change of such Eurodollar Rate and (d) 2.50%.

“Base Rate Loans”: Loans the rate of interest applicable to which is based upon
the Base Rate.

 

3



--------------------------------------------------------------------------------

“Blocked Amount”: at any time, the aggregate cash consideration (after giving
effect to any purchase of Shares pursuant to the Offer) required to consummate
the Merger in accordance with the Acquisition Agreement at such time.

“Benefitted Lender”: as defined in Section 11.7(a).

“Blocked Person”: as defined in Section 5.22(b).

“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).

“Borrower”: as defined in the preamble to this Agreement.

“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the relevant Lenders to make Loans hereunder.

“Business Day”: a day other than a Saturday, Sunday or other day on which
commercial banks in New York City are authorized or required by law to close;
provided, that with respect to notices and determinations in connection with,
and payments of principal and interest on, Eurodollar Loans, such day is also a
day for trading by and between banks in Dollar deposits in the interbank
eurodollar market.

“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person and its Subsidiaries for the
acquisition or leasing (pursuant to a capital lease) of fixed or capital assets
or additions to equipment (including replacements, capitalized repairs and
improvements during such period) that should be capitalized under GAAP on a
consolidated balance sheet of such Person and its Subsidiaries but excluding
(i) expenditures financed with any Reinvestment Deferred Amount,
(ii) expenditures made in cash to fund the purchase price for assets acquired in
Permitted Acquisitions or incurred by the Person acquired in the Permitted
Acquisition prior to (but not in anticipation of) the closing of such Permitted
Acquisition and (iii) expenditures made with cash proceeds from any issuances of
Capital Stock of any Group Member or contributions of capital made to the
Borrower.

“Capital Lease Obligations”: as to any Person, the obligations of such Person to
pay rent or other amounts under any lease of (or other arrangement conveying the
right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP.

“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided
that Capital Stock shall not include any debt securities that are convertible
into or exchangeable for any of the foregoing Capital Stock.

“Cash Collateralize”: (i) in respect of an obligation, provide and pledge cash
collateral in Dollars, pursuant to documentation in form and substance
reasonably satisfactory to

 

4



--------------------------------------------------------------------------------

the Administrative Agent, and (ii) in respect of L/C Obligations under Letters
of Credit, either the deposit of cash collateral in an amount equal to 105% of
such outstanding L/C Obligations or the delivery of a “backstop” Letter of
Credit reasonably satisfactory to the Issuing Lender (and “Cash
Collateralization” has a corresponding meaning).

“Cash Equivalents”: (a) marketable direct obligations issued by, or
unconditionally guaranteed by, the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case maturing within one year from the date of acquisition;
(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of one year or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000; (c) commercial paper of an issuer rated
at least A-1 by S&P or P-1 by Moody’s, or carrying an equivalent rating by a
nationally recognized rating agency, if both of the two named rating agencies
cease publishing ratings of commercial paper issuers generally, and maturing
within one year from the date of acquisition; (d) repurchase obligations of any
Lender or of any commercial bank satisfying the requirements of clause (b) of
this definition, having a term of not more than 30 days, with respect to
securities issued or fully guaranteed or insured by the United States
government; (e) securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States, by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth, territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated at least A
by S&P or A by Moody’s; (f) securities with maturities of one year or less from
the date of acquisition backed by standby letters of credit issued by any Lender
or any commercial bank satisfying the requirements of clause (b) of this
definition; (g) shares of money market mutual or similar funds which invest
exclusively in assets satisfying the requirements of clauses (a) through (f) of
this definition or money market funds that (i) comply with the criteria set
forth in Securities and Exchange Commission Rule 2a-7 under the Investment
Company Act of 1940, as amended, (ii) are rated AAA by S&P and Aaa by Moody’s
and (iii) have portfolio assets of at least $5,000,000,000 or (h) in the case of
any Foreign Subsidiary, high quality, short term liquid investments made by such
Foreign Subsidiary in the ordinary course of managing its surplus cash position
in investments of similar quality as those described in clauses (a) through
(g) above.

“Change of Control”: an event or series of events by which:

(a) any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of thirty percent (30%) or more of the equity securities of the
Borrower entitled to vote for members of the board of directors or equivalent
governing body of the Borrower on a fully-diluted basis (and taking into account
all such securities that such person or group has the right to acquire pursuant
to any option right);

 

5



--------------------------------------------------------------------------------

(b) during any period of twenty-four (24) consecutive months, a majority of the
members of the board of directors or other equivalent governing body of the
Borrower cease to be composed of individuals (i) who were members of that board
or equivalent governing body on the first day of such period, (ii) whose
election or nomination to that board or equivalent governing body was approved
by individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors);

(c) a “change of control” or similar provision as set forth in any indenture or
other instrument evidencing any Material Indebtedness of a Group Member has
occurred obligating any Group Member to repurchase, redeem or repay all or any
part of the Indebtedness provided for therein.

“Closing Date”: the date on which the conditions precedent set forth in
Section 6.1 shall have been satisfied and the initial funding occurs, which date
is April 27, 2010.

“Closing Date Material Adverse Effect”: any event, violation, inaccuracy,
circumstance or development that, individually or in the aggregate, has or would
reasonably be expected to have a material adverse effect on (a) the business,
condition, capitalization, assets, liabilities, operations or financial
performance of the Borrower, Techwell and their respective Subsidiaries, taken
as a whole, or (b) the ability of the Borrower, Techwell and their respective
Subsidiaries, taken as a whole, to consummate the Transactions, in each case,
with respect to clause (a) above, except to the extent that such event,
violation, inaccuracy, circumstance or development results, alone or in
combination, from the following, none of which shall be taken into account in
determining whether any such material adverse effect has occurred, with respect
to clause (a) above, or would reasonably be expected to occur: (i) any failure
by the Borrower, Techwell, or their respective Subsidiaries to meet projections,
forecasts or analyst expectations for any period (or for which revenues or
earnings are released) on or after the date of the Acquisition Agreement, in
each case in and of themselves and not intending to exclude from the definition
of Closing Date Material Adverse Effect any underlying reason for such failure;
(ii) any decrease in the market price of shares of common stock of the Borrower
or Techwell (but not any change or effect underlying such decrease to the extent
such change or effect would otherwise constitute a Closing Date Material Adverse
Effect on the Borrower or Techwell); (iii) changes or events arising out of the
announcement of the transactions contemplated by, or compliance with the terms
of, the Acquisition Agreement (including any cancellations of or delays in
customer orders, any reduction in sales, any disruption in supplier,
distributor, partner or similar relationships or any loss of employees);
(iv) conditions, events or circumstances affecting the industries in which the
entity participates, the U.S. economy as a whole or foreign economies in any
locations where the entity has material operations or sales except if such
entity is adversely affected in a materially disproportionate manner as compared
to similarly situated

 

6



--------------------------------------------------------------------------------

entities; (v) changes in Legal Requirements (as defined below) or GAAP, except
to the extent that the same disproportionately affect any of the Borrower,
Techwell, and their respective Subsidiaries as compared to other companies
affected by the change in Legal Requirements or GAAP; (vi) any litigation
brought or otherwise threatened by stockholders of the Borrower or Techwell
(whether on behalf of the Borrower or Techwell or otherwise) in respect of the
announcement of the Acquisition Agreement or the transactions contemplated
thereby, including consummation of the Acquisition; (vii) any actions taken or
announced by MergerSub or any actions taken or announced by the Borrower or
Techwell at the prior written request of MergerSub; or (viii) the failure by
MergerSub to comply with the terms of or take actions required by the
Acquisition Agreement. For purposes of the definition of Closing Date Material
Adverse Effect, (x) “Legal Requirement” shall mean any federal, state, local,
municipal, foreign or other law, statute, constitution, principle of common law,
resolution, ordinance, code, edict, decree, rule, regulation, ruling or
requirement issued, enacted, adopted, promulgated, implemented or otherwise put
into effect by or under the authority of any Governmental Body (or under the
authority of the NASDAQ Stock Market), and (y) “Governmental Body” shall mean
any (1) nation, state, commonwealth, province, territory, county, municipality,
district or other jurisdiction of any nature, (2) federal, state, local,
municipal, foreign or other government or (3) governmental or quasi-governmental
authority of any nature (including any governmental division, department,
agency, commission, instrumentality, official, organization, unit, body or
entity and any court or other tribunal).

“Code”: the Internal Revenue Code of 1986, as amended from time to time.

“Collateral”: all property of the Loan Parties, now owned or hereafter acquired,
upon which a Lien is purported to be created by any Security Document.

“Collateral Agent”: as defined in the preamble to this Agreement.

“Commitment”: any Term Commitment or Revolving Commitment of any Lender.

“Commitment Fee Rate”: 0.50% per annum; provided that, on and after the first
Adjustment Date occurring after the completion of one full fiscal quarter of the
Borrower after the Closing Date, the Commitment Fee Rate will be determined
pursuant to the Pricing Grid.

“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.

“Communications”: as defined in Section 11.2(b).

“Compliance Certificate”: a certificate duly executed by a Responsible Officer
substantially in the form of Exhibit B.

“Conduit Financing Arrangement”: as defined in Section 4.10(g).

 

7



--------------------------------------------------------------------------------

“Conduit Lender”: any special purpose entity organized and administered by any
Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument, subject to the
consent of the Administrative Agent and the Borrower (which consent shall not be
unreasonably withheld); provided, that the designation by any Lender of a
Conduit Lender shall not relieve the designating Lender of any of its
obligations to fund a Loan under this Agreement if, for any reason, its Conduit
Lender fails to fund any such Loan, and the designating Lender (and not the
Conduit Lender) shall have the sole right and responsibility to deliver all
consents and waivers required or requested under this Agreement with respect to
its Conduit Lender; and provided, further, that no Conduit Lender shall (a) be
entitled to receive any greater amount pursuant to Section 4.9, 4.10, 4.11 or
11.5 than the designating Lender would have been entitled to receive in respect
of the extensions of credit made by such Conduit Lender or (b) be deemed to have
any Commitment.

“Confidential Information Memorandum”: the Confidential Information Memorandum
dated April 2010 and furnished to the Lenders in connection with the syndication
of the Facilities.

“Consolidated Current Assets”: at any date, all amounts (other than cash and
Cash Equivalents) that would, in conformity with GAAP, be set forth opposite the
caption “total current assets” (or any like caption) on a consolidated balance
sheet of the Borrower and its Subsidiaries at such date.

“Consolidated Current Liabilities”: at any date, all amounts that would, in
conformity with GAAP, be set forth opposite the caption “total current
liabilities” (or any like caption) on a consolidated balance sheet of the
Borrower and its Subsidiaries at such date, but excluding (a) the current
portion of any Funded Debt of the Borrower and its Subsidiaries and (b) without
duplication of clause (a) above, all Indebtedness consisting of Revolving Loans
or Swingline Loans to the extent otherwise included therein.

“Consolidated EBITDA”: for any period, Consolidated Net Income for such period
plus, without duplication and to the extent reflected as a charge in the
statement of such Consolidated Net Income for such period, the sum of (a) income
tax expense, (b) interest expense, amortization or writeoff of debt discount and
debt issuance costs and commissions, discounts and other fees and charges
associated with Indebtedness (including the Loans), (c) depreciation and
amortization expense, (d) amortization of intangibles (including, but not
limited to, goodwill), organization costs and non-cash charges resulting from
the impairment of intangibles or other assets, (e) any extraordinary, unusual or
non-recurring expenses, charges or losses determined in accordance with GAAP,
(f) non-cash compensation expenses arising from the issuance of stock, options
to purchase stock and stock appreciation rights to the officers, directors,
employees or consultants of the Borrower and its Subsidiaries, (g) any other
non-cash charges, non-cash expenses or non-cash losses of the Borrower or any of
its Subsidiaries for such period (excluding any such charge, expense or loss
incurred in the ordinary course of business that constitutes an accrual of or a
reserve for cash charges for any future period), (h) any non-cash purchase
accounting adjustment, (i) customary costs and expenses incurred in connection
with the Transactions, (j) customary costs and expenses incurred in connection
with Investments permitted hereunder (including Permitted Acquisitions) whether
or not such Investment is consummated and (k) customary costs and expenses
incurred in connection with the issuance,

 

8



--------------------------------------------------------------------------------

prepayment or amendment or refinancing of Indebtedness permitted hereunder or
issuance of Capital Stock; provided, however, that cash payments made in such
period or in any future period in respect of such non-cash charges, expenses or
losses (excluding any such charge, expense or loss incurred in the ordinary
course of business that constitutes an accrual of or a reserve for cash charges
for any future period) shall be subtracted from Consolidated Net Income in
calculating Consolidated EBITDA in the period when such payments are made, and
minus, without duplication and to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (i) interest income,
(ii) any extraordinary, unusual or non-recurring income or gains determined in
accordance with GAAP and (iii) any other non-cash income (excluding any items
that represent the reversal of any accrual of, or cash reserve for, anticipated
cash charges in any prior period that are described in the parenthetical to
clause (g) above), all as determined on a consolidated basis. For the purposes
of calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”) pursuant to any determination of the
Consolidated Leverage Ratio, (x) if at any time during such Reference Period the
Borrower or any Subsidiary shall have made any Material Disposition, the
Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, in each case assuming the
repayment of Indebtedness in connection therewith occurred as of the first day
of such Reference Period and (y) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period. As used in this definition, “Material Acquisition” means the Acquisition
and any other acquisition of property or series of related acquisitions of
property that (1) constitutes assets comprising all or substantially all of an
operating unit of a business or constitutes all or substantially all of the
common stock of a Person and (2) involves the payment of consideration by the
Borrower and its Subsidiaries in excess of $1,000,000; and “Material
Disposition” means any Disposition of property or series of related Dispositions
of property that yields gross proceeds to the Borrower or any of its
Subsidiaries in excess of $1,000,000. The Borrower and the Lenders agree that
the Consolidated EBITDA of the Borrower (A) for the fiscal quarter ending
October 2, 2009 shall be $34,823,000, (B) for the fiscal quarter ending
January 1, 2010 shall be $40,487,000 and (C) for the fiscal quarter ending
April 2, 2010 shall be $44,221,000.

“Consolidated Fixed Charge Coverage Ratio”: as of the last day of any period of
four consecutive fiscal quarters, the ratio of (a) Consolidated EBITDA for such
period to (b) Consolidated Fixed Charges for such period.

“Consolidated Fixed Charges”: for any period, the sum (without duplication) of
(a) Consolidated Interest Expense for such period, (b) scheduled amortization
payments made during such period on account of principal of Indebtedness of the
Borrower or any of its Subsidiaries (including scheduled amortization principal
payments in respect of the Term Loans but excluding Revolving Loans), (d) income
taxes paid in cash during such period, (e) Capital Expenditures paid in cash
during such period (excluding the principal amount of Indebtedness incurred
during such period to finance such expenditures, but including any repayments of
any Indebtedness incurred during such period or any prior period to finance such
expenditures), and (f) Restricted Payments pursuant to Sections 8.6(c) and
(d) paid in cash during such period.

 

9



--------------------------------------------------------------------------------

“Consolidated Interest Expense”: for any period, total cash interest expense
(net of interest income) (including that attributable to Capital Lease
Obligations) of the Borrower and its Subsidiaries for such period with respect
to all outstanding Indebtedness of the Borrower and its Subsidiaries (plus (or
minus) the net amount paid (or received) in cash under Hedge Agreements in
respect of interest rates to the extent such net amount is allocable to such
period in accordance with GAAP) but excluding, to the extent related to the
Transactions, debt issuance costs and debt discount or premium, properly
classified as interest expense under GAAP.

“Consolidated Leverage Ratio”: at any time, the ratio of (a) Consolidated Total
Debt as of the last day of the then most recently completed fiscal quarter to
(b) Consolidated EBITDA for the period of four consecutive fiscal quarters ended
on such last day.

“Consolidated Net Income”: for any period, the consolidated net income (or loss)
of the Borrower and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of the
Borrower or is merged into or consolidated with the Borrower or any of its
Subsidiaries, (b) the income (or deficit) of any Person (other than a Subsidiary
of the Borrower) in which the Borrower or any of its Subsidiaries has an
ownership interest, except to the extent that any such income is actually
received by the Borrower or such Subsidiary in the form of dividends or similar
distributions, (c) the undistributed earnings of any Subsidiary of the Borrower
to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any Contractual Obligation (other than under any Loan Document), its
Organizational Documents or Requirement of Law applicable to such Subsidiary,
(d) unrealized gains or losses with respect to Hedging Agreements for such
period (net of any related tax effects, and (e) any gains and losses due solely
to fluctuations in currency values (net of any related tax effects).

“Consolidated Total Assets”: the total amount of assets of the Borrower and its
consolidated Subsidiaries (less applicable valuation reserves), as set forth on
the most recent financial statements delivered pursuant to Sections 7.1(a) and
(b).

“Consolidated Total Debt”: at any date, the aggregate principal amount of all
Indebtedness of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP excluding (a) Indebtedness of the
type described in clause (f) of the definition of such term, except to the
extent of any unreimbursed drawings thereunder, and (b) Indebtedness of the type
described in clause (g) of the definition of such term.

“Consolidated Working Capital”: at any date, the excess of Consolidated Current
Assets on such date over Consolidated Current Liabilities on such date.

“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its property is bound.

 

10



--------------------------------------------------------------------------------

“Control Agreements”: the Control Agreements to be executed and delivered by the
Borrower and each Subsidiary Guarantor, substantially in the form of Exhibit I,
or otherwise in a form reasonably acceptable to the Administrative Agent.

“Corporate Family Rating”: an opinion issued by Moody’s of a corporate family’s
ability to honor all of its financial obligations that is assigned to a
corporate family as if it had a single class of debt and a single consolidated
legal entity structure.

“Corporate Rating”: an opinion issued by S&P of an obligor’s overall financial
capacity (its creditworthiness) to pay its financial obligations.

“Default”: any of the events specified in Section 9.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Defaulting Lender”: at any time, any Lender that has (a) failed for three
(3) or more Business Days to comply with its obligations under this Agreement to
make a Loan, make a payment to the Issuing Lender in respect of any Letter of
Credit and/or make a payment to the Swingline Bank in respect of a Swingline
Loan (each a “funding obligation”), (b) notified the Administrative Agent, the
Borrower or any other Lender, or has stated publicly, that it will not comply
with any such funding obligation hereunder, or has defaulted on its funding
obligations under any other loan agreement or credit agreement, (c) such Lender
has, for three (3) or more Business Days, failed to confirm in writing to the
Administrative Agent, in response to a written request of the Administrative
Agent, that it will comply with its funding obligations hereunder, or (d) a
Lender Insolvency Event has occurred and is continuing with respect to such
Lender (provided that neither the reallocation of funding obligations provided
for in Section 3.15(c) as a result of a Lender’s being a Defaulting Lender nor
the performance by Non-Defaulting Lenders of such reallocated funding
obligations will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender); provided that (i) the Administrative Agent and the
Borrower may declare (A) by joint notice to the Lenders that a Defaulting Lender
is no longer a “Defaulting Lender” or (B) that a Lender is not a Defaulting
Lender if in the case of both clauses (A) and (B) the Administrative Agent and
the Borrower each determines, in its sole respective discretion, that (x) the
circumstances that resulted in such Lender becoming a “Defaulting Lender” no
longer apply or (y) it is satisfied that such Lender will continue to perform
its funding obligations hereunder and (ii) a Lender shall not be a Defaulting
Lender solely by virtue of the ownership or acquisition of voting stock or any
other equity interest in such Lender or a parent company thereof by a
Governmental Authority or an instrumentality thereof. The Administrative Agent
will promptly send to all parties hereto a notice when it becomes aware that a
Lender is a Defaulting Lender.

“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.

“Disqualified Capital Stock”: any Capital Stock that is not Qualified Capital
Stock.

“Documentation Agents”: as defined in the preamble to this Agreement.

 

11



--------------------------------------------------------------------------------

“Dollars” and “$”: dollars in lawful currency of the United States.

“Domestic Subsidiary”: any Subsidiary of the Borrower that is a “United States
Person,” as defined in the Code, other than a Foreign Subsidiary.

“Earn-Out Obligations”: those certain unsecured obligations of the Borrower or
any Subsidiary arising in connection with any acquisition of assets or
businesses permitted under Section 8.7 to the seller of such assets or
businesses and the payment of which is dependent on the future earnings or
performance of such assets or businesses and contained in the agreement relating
to such acquisition or in an employment agreement delivered in connection
therewith; provided, that all Earn-Out Obligations will be in form reasonably
satisfactory to the Administrative Agent.

“ECF Percentage”: 50%; provided, that, with respect to each fiscal year of the
Borrower commencing with the 2011 fiscal year, the ECF Percentage shall be
reduced to (a) 25% if the Consolidated Leverage Ratio as of the last day of such
fiscal year is less than 2.25 to 1.0 but greater than or equal to 1.50 to 1.0
and (b) 0% if the Consolidated Leverage Ratio as of the last day of such fiscal
year is less than 1.50 to 1.0.

“Eligible Assignee”: any Assignee permitted by and consented to in accordance
with Section 11.6(b); provided that notwithstanding the foregoing, “Eligible
Assignee” shall not include (a) the Borrower or any of its Subsidiaries or
(b) any natural person.

“Environmental Laws”: any and all applicable foreign, federal, state, local or
municipal laws, rules, orders, regulations, statutes, ordinances, codes,
decrees, requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.

“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.

“Eurocurrency Reserve Requirements”: for any day as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto) dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board) maintained by a member bank of the Federal Reserve System.

“Eurodollar Base Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, the rate per annum offered for deposits of
Dollars for the applicable Interest Period that appears on Reuters Screen
LIBOR01 Page as of 11:00 A.M., London, England time, two (2) Business Days prior
to the first day of such Interest Period or (b) if no such offered rate exists,
such rate will be the rate of interest per annum as determined by the
Administrative Agent (rounded upwards, if necessary, to the nearest 1/100 of 1%)
at which deposits of Dollars in immediately available funds are offered at 11:00
A.M., London, England time, two (2) Business Days prior to the first day in the
applicable Interest Period by major

 

12



--------------------------------------------------------------------------------

financial institutions reasonably satisfactory to the Administrative Agent in
the London interbank market for such interest period and for an amount equal or
comparable to the principal amount of the Loans to be borrowed, converted or
continued as Eurodollar Rate Loans on such date of determination.

“Eurodollar Loans”: Loans the rate of interest applicable to which is based upon
the Eurodollar Rate.

“Eurodollar Rate”: with respect to each day during each Interest Period
pertaining to a Eurodollar Loan, a rate per annum equal to the greater of
(a) 1.50% and (b) determined for such day in accordance with the following
formula (rounded upward to the nearest 1/100th of 1%):

 

Eurodollar Base Rate 1.00 - Eurocurrency Reserve Requirements

“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).

“Event of Default”: any of the events specified in Section 9.1; provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.

“Excess Cash Flow”: for any fiscal year of the Borrower, the excess, if any, of
(a) the sum, without duplication, of (i) Consolidated Net Income for such fiscal
year, (ii) the amount of all non-cash charges (including depreciation and
amortization) deducted in arriving at such Consolidated Net Income,
(iii) decreases in Consolidated Working Capital for such fiscal year, and
(iv) the aggregate net amount of non-cash loss on the Disposition of Property by
the Borrower and its Subsidiaries during such fiscal year (other than sales of
inventory in the ordinary course of business), to the extent deducted in
arriving at such Consolidated Net Income over (b) the sum, without duplication,
of (i) the amount of all non-cash credits included in arriving at such
Consolidated Net Income, (ii) the aggregate amount actually paid by the Borrower
and its Subsidiaries in cash during such fiscal year on account of Capital
Expenditures and permitted Investments (including Permitted Acquisitions)
(excluding (x) the principal amount of Indebtedness incurred to finance such
expenditures (but including repayments of any such Indebtedness incurred during
such period or any prior period to the extent such repaid amounts may not be
reborrowed) and (y) any such expenditures financed with the proceeds of any
Reinvestment Deferred Amount), (iii) the aggregate amount of all regularly
scheduled principal payments of Funded Debt (including the Term Loans) of the
Borrower and its Subsidiaries made during such fiscal year (other than in
respect of any revolving credit facility to the extent there is not an
equivalent permanent reduction in commitments thereunder), (iv) increases in
Consolidated Working Capital for such fiscal year, (v) the aggregate net amount
of non-cash gain on the Disposition of Property by the Borrower and its
Subsidiaries during such fiscal year (other than sales of inventory in the
ordinary course of business), to the extent included in arriving at such
Consolidated Net Income, (vi) Restricted Payments made by any Group Member in
cash to a Person other than another Group Member, to the extent permitted to

 

13



--------------------------------------------------------------------------------

be made under Section 8.6, (vii) customary fees, expenses or charges paid in
cash related to any permitted Investments (including Permitted Acquisitions) and
Dispositions permitted under Section 8.5 hereof and (viii) any premium paid in
cash during such period in connection with the prepayment, redemption, purchase,
defeasance or other satisfaction prior to scheduled maturity of Indebtedness
permitted to be prepaid, redeemed, purchased, defeased or satisfied hereunder.

“Excess Cash Flow Application Date”: as defined in Section 4.2(d).

“Excess Cash Flow Payment Period”: (a) with respect to the prepayment required
on the first Excess Cash Flow Application Date, the period from the Closing Date
to December 31, 2010 (taken as one accounting period) and (b) with respect to
the prepayment required on each successive Excess Cash Flow Application Date,
the immediately preceding fiscal year of the Borrower.

“Exchange Act”: as defined in Section 7.2(d).

“Excluded Indebtedness”: all Indebtedness permitted by Section 8.2.

“Existing Revolving Credit Facility”: the Credit Agreement, dated as of
October 17, 2008, among the Borrower, Bank of America, N.A., as administrative
agent and the other lenders party thereto.

“Facility”: each of (a) the Term Facility and (b) the Revolving Facility.

“FATCA”: as defined in Section 4.10.

“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal Funds transactions with
members of the Federal Reserve System arranged by Federal Funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that if no such rate is so published on such
next succeeding Business Day, the Federal Funds Rate for such day shall be the
average rate quoted to the Administrative Agent on such day on such transactions
as determined by the Administrative Agent in a commercially reasonable manner.

“Fee Letter”: that certain Fee Letter, dated as of April 2, 2010, among the
Borrower, the Administrative Agent, Bank of America, N.A. and Banc of America
Securities LLC.

“FEMA”: the Federal Emergency Management Agency, a component of the U.S.
Department of Homeland Security that administers the National Flood Insurance
Program.

“Foreign Pledge Agreement”: a pledge or charge agreement with respect to the
Collateral that constitutes Capital Stock of a Foreign Subsidiary to be entered
into after the Closing Date, in form and substance reasonably satisfactory to
the Administrative Agent and the Borrower (for the avoidance of doubt, no pledge
or charge agreement shall be provided with respect to the Capital Stock of a
Foreign Subsidiary except for a pledge of no more than 65% of the voting Capital
Stock of a Foreign Subsidiary owned directly by an entity organized in any
jurisdiction in the United States).

 

14



--------------------------------------------------------------------------------

“Foreign Subsidiary”: (a) any Subsidiary of the Borrower that is not a “United
States person” within the meaning of Section 7701(a)(30) of the Code and (b) any
other Subsidiary of Borrower for so long as such Subsidiary would not be able to
execute a guaranty or pledge without creating an investment in “United States
property” within the meaning of Section 956 of the Code that could give rise to
taxable income for any Loan Party pursuant to Section 956 of the Code.

“Funded Debt”: as to any Person, without duplication, all Indebtedness
(excluding (a) Indebtedness of the type described in clause (f) of the
definition of such term, except to the extent of any unreimbursed drawings
thereunder, and (b) Indebtedness of the type described in clause (g) of the
definition of such term) of such Person that matures more than one year from the
date of its creation or matures within one year from such date but is renewable
or extendible, at the option of such Person, to a date more than one year from
such date or arises under a revolving credit or similar agreement that obligates
the lender or lenders to extend credit during a period of more than one year
from such date, including all current maturities and current sinking fund
payments in respect of such Indebtedness whether or not required to be paid
within one year from the date of its creation and, in the case of the Borrower,
Indebtedness in respect of the Loans.

“Funding Office”: the office of the Administrative Agent specified in
Section 11.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.

“GAAP”: generally accepted accounting principles in the United States as in
effect from time to time.

“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative functions of or pertaining to
government (including any supranational bodies such as the European Union or the
European Central Bank) and any securities exchange.

“Governmental Authorization”: all laws, rules, regulations, authorizations,
consents, decrees, permits, licenses, waivers, privileges, approvals from and
filings with all Governmental Authorities necessary in connection with any Group
Member’s business.

“Group Members”: the collective reference to the Borrower and its Subsidiaries.

“Guarantee and Collateral Agreement”: the Guarantee and Collateral Agreement to
be executed and delivered by the Borrower and each Subsidiary Guarantor,
substantially in the form of Exhibit C.

“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) to induce the creation of which the
guaranteeing person has issued a

 

15



--------------------------------------------------------------------------------

reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.

“Hedge Agreements”: any agreement with respect to any cap, swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Hedge Agreement.

“IBM Agreement”: that certain Agreement for Purchase and Sale of Custom
Semiconductor Products Under a Capacity Reservation by and between International
Business Machines Corporation (“IBM”) and the Borrower dated August as of
September 2, 2003, as amended, renewed, or otherwise extended, together with the
exhibits and supplements thereto.

“Immaterial Subsidiary”: each Subsidiary of the Borrower now existing or
hereafter acquired or formed, and each successor thereto, (a) which accounts for
not more than 2.5% of (i) the consolidated gross revenues of the Borrower and
its Subsidiaries or (ii) the consolidated assets of the Borrower and its
Subsidiaries, in each case, as of the last day of the most recently completed
fiscal quarter as reflected on the financial statements for such quarter; and
(b) if the Subsidiaries that constitute Immaterial Subsidiaries pursuant to
clause (a) above account for, in the aggregate, more than 7.5% of such
consolidated gross revenues and more than 7.5% of the consolidated assets, each
as described in clause (a) above, then the term “Immaterial Subsidiary” shall
not include each such Subsidiary (starting with the Subsidiary that accounts for
the most consolidated gross revenues or consolidated assets and then in
descending order) necessary to account for at least 92.5% of the consolidated
gross revenues and 92.5% of the consolidated assets, each as described in clause
(a) above.

 

16



--------------------------------------------------------------------------------

“Increase Joinder”: as defined in Section 2.4.

“Incremental Lender”: any Person that makes a Loan pursuant to Section 2.4.

“Incremental Term Loans”: as defined in Section 2.4.

“Incremental Term Loan Commitment”: as defined in Section 2.4.

“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations of such Person,
(f) all obligations of such Person, contingent or otherwise, as an account party
or applicant under or in respect of acceptances, letters of credit, surety bonds
or similar arrangements, (g) the liquidation value of all redeemable preferred
Capital Stock of such Person, (h) all Guarantee Obligations of such Person in
respect of obligations of the kind referred to in clauses (a) through (g) above,
(i) all obligations of the kind referred to in clauses (a) through (h) above
secured by (or for which the holder of such obligation has an existing right,
contingent or otherwise, to be secured by) any Lien on property (including
accounts and contract rights) owned by such Person, whether or not such Person
has assumed or become liable for the payment of such obligation, and (j) for the
purposes of Sections 8.2 and 9.1(e) only, all obligations of such Person in
respect of Hedge Agreements. The Indebtedness of any Person shall include the
Indebtedness of any other entity (including any partnership in which such Person
is a general partner) to the extent such Person is liable therefor as a result
of such Person’s ownership interest in or other relationship with such entity,
except to the extent the terms of such Indebtedness expressly provide that such
Person is not liable therefor. For purposes of clause (j) above (including as
such clause applies to Section 9.1(e)), the principal amount of Indebtedness in
respect of Hedge Agreements shall equal the amount that would be payable (giving
effect to netting) at such time if such Hedge Agreement were terminated.

“Indemnified Liabilities”: as defined in Section 11.5.

“Indemnitee”: as defined in Section 11.5.

“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.

“Insolvent”: pertaining to a condition of Insolvency.

“Intellectual Property”: collectively, all United States and foreign
(a) patents, patent applications, certificates of inventions, industrial designs
(whether established or

 

17



--------------------------------------------------------------------------------

registered or recorded in the United States or any other country or any
political subdivision thereof), together with any and all inventions described
and claimed therein, and reissues, divisions, continuations, renewals,
extensions and continuations-in-part thereof and amendments thereto;
(b) trademarks, service marks, certification marks, tradenames, slogans, logos,
trade dress, Internet Domain Names , and other source identifiers, whether
statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof, together with any and all registrations and
applications for any of the foregoing, goodwill connected with the use thereof
and symbolized thereby, and reissues, continuations, extensions and renewals
thereof and amendments thereto; (c) copyrights (whether statutory or common law,
whether established, registered or recorded in the United States or any other
country or any political subdivision thereof, and whether published or
unpublished), copyrightable subject matter, and all mask works (as such term is
defined in 17 U.S.C. Section 901, et seq.), together with any and all
registrations and applications therefor, and renewals and extensions thereof and
amendments thereto; (d) rights in computer programs (whether in source code,
object code, or other form), algorithms, databases, compilations and data,
technology supporting the foregoing, and all documentation, including user
manuals and training materials, related to any of the foregoing (“Software”);
(e) trade secrets and proprietary or confidential information, data and
databases, know-how and proprietary processes, designs, inventions, and any
other similar intangible rights, to the extent not covered by the foregoing,
whether statutory or common law, whether registered or unregistered, and whether
established or registered in the United States or any other country or any
political subdivision thereof; (f) income, fees, royalties, damages and payments
now and hereafter due and/or payable under or with respect to any of the
foregoing, including, without limitation, damages, claims and payments for past,
present or future infringements, misappropriations or other violations thereof,
(g) rights and remedies to sue for past, present and future infringements,
misappropriations and other violations of any of the foregoing, and (h) rights,
priorities, and privileges corresponding to any of the foregoing or other
similar intangible assets throughout the world.

“Intellectual Property Security Agreements”: an intellectual property security
agreement or such other agreement, as applicable, pursuant to which each Loan
Party which owns any material Intellectual Property grants to the Collateral
Agent, for the benefit of the Secured Parties a security interest in such
Intellectual Property, in form and substance reasonably satisfactory to the
Administrative Agent.

“Intercompany Note”: the Intercompany Note to be executed and delivered by each
Group Member, substantially in the form of Exhibit J.

“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swingline
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three (3) months or less, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three (3) months, each day that is three (3) months, or a
whole multiple thereof, after the first day of such Interest Period and the last
day of such Interest Period, (d) as to any Loan (other than any Revolving Loan
that is a Base Rate Loan and any Swingline Loan), the date of any repayment or
prepayment made in respect thereof and (e) as to any Swingline Loan, the day
that such Loan is required to be paid.

 

18



--------------------------------------------------------------------------------

“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or if
available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower in its notice of borrowing or notice of
conversion, as the case may be, given with respect thereto; and (b) thereafter,
each period commencing on the last day of the next preceding Interest Period
applicable to such Eurodollar Loan and ending one, two, three or six months (or
if available to all Lenders under the relevant Facility, nine or twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent no later than 11:00 A.M., New York City time, on the date
that is three (3) Business Days prior to the last day of the then current
Interest Period with respect thereto; provided that, all of the foregoing
provisions relating to Interest Periods are subject to the following:

(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;

(ii) the Borrower may not select an Interest Period under a particular Facility
that would extend beyond the Revolving Termination Date or beyond the date final
payment is due on the Term Loans, as the case may be; and

(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month.

“Internet Domain Names”: all Internet domain names and associated URL addresses.

“Investments”: as defined in Section 8.7.

“Issuing Lender”: Morgan Stanley Bank, N.A., in its capacity as issuer of any
Letter of Credit or such other Lender or Affiliate of a Lender as the Borrower
may select as the Issuing Lender hereunder pursuant to this Agreement.

“Joint Lead Arrangers”: each of Morgan Stanley Senior Funding, Inc. and Banc of
America Securities, LLC, each in its capacity as joint lead arranger under this
Agreement.

“Junior Financing”: any Junior Indebtedness or any other Indebtedness of the
Borrower or any Subsidiary that is required to be subordinated in payment, lien
priority or any other manner to the Obligations.

“Junior Financing Documentation”: any documentation governing any Junior
Financing.

 

19



--------------------------------------------------------------------------------

“Junior Indebtedness”: Indebtedness of any Person so long as (a) such
Indebtedness shall not require any amortization prior to the date that is six
months following the Term Loan Maturity Date; (b) the weighted average maturity
of such Indebtedness shall occur after the date that is six (6) months following
the Term Loan Maturity Date; (c) the mandatory prepayment provisions,
affirmative and negative covenants and financial covenants shall be no more
restrictive, taken as a whole, than the provisions set forth in the Loan
Documents; (d) the other terms and conditions of such Indebtedness shall be
reasonably satisfactory to the Administrative Agent; (e) such Indebtedness is
either unsecured or Second Lien Indebtedness; (f) if such Indebtedness is
Subordinated Indebtedness or Second Lien Indebtedness, the other terms and
conditions thereof shall be satisfied; (g) if such Indebtedness is incurred by a
Loan Party, such Indebtedness may be guaranteed by another Loan Party so long as
(i) such Loan Party shall have also provided a guarantee of the Obligations
substantially on the terms set forth in the Guarantee and Collateral Agreement
and (ii) if the Indebtedness being guaranteed is subordinated to the
Obligations, such guarantee shall be subordinated to the guarantee of the
Obligations on terms at least as favorable to the Lenders as those contained in
the subordination of such Indebtedness; and (h) if such Indebtedness is incurred
by a Subsidiary that is not a Loan Party, subject to Section 8.7(g), such
Indebtedness may be guaranteed by another Group Member.

“L/C Commitment”: $25,000,000.

“L/C Exposure”: as to any Lender, its pro rata portion of the L/C Obligations.

“L/C Fee Payment Date”: the last day of each March, June, September and December
and the last day of the Revolving Availability Period.

“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.11.

“L/C Participants”: the collective reference to all the Revolving Lenders other
than the Issuing Lender.

“Lender Insolvency Event”: (a) a Lender or its Parent Company is insolvent, or
is generally unable to pay its debts as they become due, or admits in writing
its inability to pay its debts as they become due, or makes a general assignment
for the benefit of its creditors, or (b) such Lender or its Parent Company is
the subject of a bankruptcy, insolvency, reorganization, liquidation or similar
proceeding, or a receiver, trustee, conservator, intervenor or sequestrator or
the like has been appointed for such Lender or its Parent Company, or such
Lender or its Parent Company has taken any action in furtherance of or
indicating its consent to or acquiescence in any such proceeding or appointment.

“Lenders”: each Revolving Lender, Term Lender and Incremental Lender; provided,
that unless the context otherwise requires, each reference herein to the Lenders
shall be deemed to include any Conduit Lender.

“Letters of Credit”: as defined in Section 3.7(a).

 

20



--------------------------------------------------------------------------------

“Lien”: any mortgage, deed of trust, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge or other security
interest or any preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever (including any conditional sale or
other title retention agreement and any capital lease having substantially the
same economic effect as any of the foregoing).

“Liquidity”: the sum of (a) cash and Cash Equivalents held by the Borrower and
its Subsidiaries, plus (b) so long as the Borrower is able to satisfy the
conditions to borrowing set forth in clauses (a) and (b) of Section 6.3, the
Available Revolving Commitments.

“Loan”: any loans and advances made by the Lenders pursuant to this Agreement,
including Swingline Loans.

“Loan Documents”: this Agreement, the Security Documents, the Notes and the Fee
Letter.

“Loan Party”: each of the Borrower and the Subsidiary Guarantors.

“Majority Facility Lenders”: the holders of more than 50% of (a) with respect to
the Term Facility, the aggregate unpaid principal amount of the outstanding Term
Loans plus the aggregate principal amount of Term Commitments and (b) with
respect to the Revolving Facility, the Total Revolving Extensions of Credit
outstanding under the Revolving Facility (or, prior to any termination of the
Revolving Commitments, the holders of more than 50% of the Total Revolving
Commitments).

“Margin Stock”: shall have the meaning provided in Regulation U of the Board of
Governors of the Federal Reserve System as from time to time in effect and any
successor to all or a portion thereof.

“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, condition (financial or otherwise) or results of operations of
the Borrower and its Subsidiaries taken as a whole or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Agents or the Lenders hereunder or thereunder.

“Material Indebtedness”: of any Person at any date, Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000.

“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products or any hazardous or toxic
substances, materials or wastes, defined or regulated as such in or under any
Environmental Law, including asbestos, polychlorinated biphenyls and
urea-formaldehyde insulation.

“Maximum Rate”: as defined in Section 4.5(e).

“Merger”: as defined in the Acquisition Agreement.

“Merger Closing Date”: the closing date of the Merger.

 

21



--------------------------------------------------------------------------------

“MergerSub”: Navajo MergerSub Inc., a Delaware corporation and Wholly Owned
Subsidiary of the Borrower.

“Moody’s”: Moody’s Investors Service, Inc.

“Mortgaged Properties”: the real properties as to which the Collateral Agent for
the benefit of the Secured Parties shall be granted a Lien pursuant to the
Mortgages.

“Mortgages”: any mortgages and deeds of trust made by any Loan Party in favor
of, or for the benefit of, the Collateral Agent for the benefit of the Secured
Parties, in a form reasonably satisfactory to the Administrative Agent and the
Collateral Agent.

“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds”: (a) in connection with any Asset Sale or any Recovery
Event, the proceeds thereof in the form of cash and Cash Equivalents (including
any such proceeds received by way of deferred payment of principal pursuant to a
note or installment receivable or held in escrow or purchase price adjustment
receivable or by the Disposition of any non-cash consideration received in
connection therewith or otherwise, but only as and when received and net of
costs, amounts and taxes set forth below), net of (i) attorneys’ fees,
accountants’ fees and investment banking fees, (ii) amounts required to be
applied to the repayment of Indebtedness secured by a Lien expressly permitted
hereunder on any asset that is the subject of such Asset Sale or Recovery Event
(other than any Lien pursuant to a Security Document), (iii) other customary
fees and expenses actually incurred in connection therewith, (iv) taxes paid or
reasonably estimated to be payable as a result thereof (after taking into
account any available tax credits or deductions and any tax sharing
arrangements) and (v) amounts provided as a reserve in accordance with GAAP
against any liabilities associated with the assets disposed of in an Asset Sale
(including, without limitation, pension and other post-employment benefit
liabilities and liabilities related to environmental matters or against any
indemnification obligations associated with such Asset Sale), provided that such
amounts shall be considered Net Cash Proceeds upon release of such reserve;
provided that no proceeds shall constitute Net Cash Proceeds under this clause
(a) at any time until the aggregate amount of all such proceeds at such time
shall exceed $5,000,000, and (b) in connection with any issuance or sale of
Capital Stock, any capital contribution or any incurrence of Indebtedness, the
cash proceeds received from such issuance, contribution or incurrence, net of
attorneys’ fees, investment banking fees, accountants’ fees, underwriting
discounts and commissions and other customary fees and expenses actually
incurred in connection therewith.

“Non-Consenting Lenders”: as defined in Section 11.1.

“Non-Defaulting Lender”: at any time, a Lender that is not a Defaulting Lender.

“Non-Excluded Taxes”: as defined in Section 4.10(a).

“Non-U.S. Lender”: as defined in Section 4.10(d).

“Notes”: the collective reference to any promissory note evidencing Loans.

 

22



--------------------------------------------------------------------------------

“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding and all expense reimbursement and indemnity
obligations arising or incurred as provided in the Loan Documents after the
commencement of any such case or proceeding, whether or not a claim for such
obligations is allowed in such case or proceeding) the Loans and Reimbursement
Obligations and all other obligations and liabilities of the Loan Parties to any
Agent, Indemnitee or to any Lender (or, in the case of Specified Hedge
Agreements, any Qualified Counterparty), whether direct or indirect, absolute or
contingent, due or to become due, or now existing or hereafter incurred, which
may arise under, out of, or in connection with, this Agreement, any other Loan
Document, the Letters of Credit, any Specified Hedge Agreement or any other
document made, delivered or given in connection herewith or therewith, in each
case whether on account of principal, interest, reimbursement obligations, fees,
indemnities, costs, expenses (including all fees, charges and disbursements of
counsel to any Agent, to any Lender or to any Qualified Counterparty that are
required to be paid by the Borrower pursuant hereto or pursuant to any other
Loan Document or Specified Hedge Agreement, as applicable) or otherwise;
provided, that (a) notwithstanding the foregoing or anything to the contrary
contained in any Specified Hedge Agreement or in this Agreement or any other
Loan Document, Obligations of the Borrower or any other Loan Party under or in
respect of any Specified Hedge Agreement shall constitute Obligations secured
and guaranteed pursuant to the Security Documents only to the extent that, and
for so long as, the other Obligations are so secured or guaranteed, and any
condition or requirement to (i) pay in full any obligation hereunder or
contemplated hereby or (ii) subordinate, subrogate or defer any right or remedy
in advance of any such payment in full, in each case, or words of similar
import, shall exclude the obligations under or in respect of Specified Hedge
Agreements and (b) any release of Collateral or Subsidiary Guarantors effected
in the manner permitted by this Agreement shall not require the consent of
holders of obligations under Specified Hedge Agreements.

“Offer”: as defined in the Acquisition Agreement.

“Offer Documents”: as defined in the Acquisition Agreement.

“Organizational Documents”: as to any Person, the Certificate of Incorporation,
Certificate of Formation, By Laws, Limited Liability Company Agreement,
Partnership Agreement or other similar organizational or governing documents of
such Person.

“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document.

“Parent Company”: with respect to a Lender, the bank holding company (as defined
in Federal Reserve Board Regulation Y), if any, of such Lender, and/or any
Person owning, beneficially or of record, directly or indirectly, a majority of
the shares of such Lender.

“Participant”: as defined in Section 11.6(e).

 

23



--------------------------------------------------------------------------------

“Patriot Act”: the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).

“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor thereto).

“Permitted Acquisition”: any acquisition, whether by purchase, merger or
otherwise, of all or substantially all of the assets of, all of the Capital
Stock of, or a business line or unit or a division of, any Person; provided,
(a) immediately prior to, and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing or would result therefrom;
(b) all transactions in connection therewith shall be consummated, in all
material respects, in accordance with all applicable laws and in conformity with
all applicable Governmental Authorizations; (c) in the case of the acquisition
of Capital Stock, all of the Capital Stock (except for any such Capital Stock in
the nature of directors’ qualifying shares required pursuant to applicable law)
acquired or otherwise issued by such Person or any newly formed Subsidiary of
the Borrower in connection with such acquisition shall be owned 100% by the
Borrower or a Subsidiary thereof, and the Borrower shall have taken, or caused
to be taken, as of the date such Person becomes a Subsidiary of the Borrower,
each of the actions set forth in Sections 7.10 and 7.11, as applicable; (d) the
Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 8.1 on a pro forma basis after giving effect to
such acquisition as if such acquisition had occurred on the first day of the
most recent period of four consecutive fiscal quarters in respect of which the
Consolidated Leverage Ratio has been tested in accordance with Section 8.1(a)
but utilizing the financial covenant levels set forth in Section 8.1
corresponding to the period of four consecutive fiscal quarters ending at the
conclusion of the fiscal quarter in which such acquisition occurs; (e) the
Borrower shall have delivered to the Administrative Agent at least three
(3) Business Days prior to such proposed acquisition, a Compliance Certificate
evidencing compliance with Section 8.1 as required under clause (d) above and
compliance with clause (g) below, together with all relevant financial
information with respect to such acquired assets, including, without limitation,
the aggregate consideration for such acquisition, any other information
reasonably required to demonstrate compliance with Section 8.1 and, if the total
consideration paid in connection with such Permitted Acquisition (including any
Earn-Out Obligations and any Indebtedness of any Acquired Person that is assumed
by the Borrower or any of its Subsidiaries following such acquisition) exceeds
$250,000,000, appropriate revisions to the projections included in the
Confidential Information Memorandum, or, if Projections have been provided
pursuant to Section 7.2(c), appropriate revisions to such Projections, in each
case after giving effect to such acquisition (such revised projections or
Projections to be accompanied by a certificate of a Responsible Officer of the
Borrower stating that such revised projections or Projections are based on
estimates, information and assumptions set forth therein and otherwise believed
by such Responsible Officer of the Borrower to be reasonable at such time (it
being recognized that such revised projections or Projections relate to future
events and are not to be viewed as fact and that actual results during the
period covered thereby may differ from such revised projections or Projections
by a material amount)); (f) any Person or assets or division as acquired in
accordance herewith shall be in substantially the same business or lines of
business in which the Borrower and/or its Subsidiaries are engaged, or are
permitted to be engaged as provided herein, as of the time of such acquisition
and (g) the total consideration paid in connection with all Permitted
Acquisitions (including any Earn-Out Obligations and any Indebtedness of any
Acquired Person

 

24



--------------------------------------------------------------------------------

that is assumed by the Borrower or any of its Subsidiaries following such
acquisitions) shall not exceed, from the date of this Agreement,
(i) $400,000,000 plus (ii) an additional $200,000,000 if such additional amount
is funded solely from Net Cash Proceeds received from the issuance of Capital
Stock by the Borrower.

“Permitted Refinancing”: as to any Indebtedness, the incurrence of other
Indebtedness to refinance, extend, renew, defease, restructure, replace or
refund (collectively, “refinance”) such existing Indebtedness; provided that, in
the case of such other Indebtedness, the following conditions are satisfied:
(a) the weighted average life to maturity of such refinancing Indebtedness shall
be greater than or equal to the weighted average life to maturity of the
Indebtedness being refinanced; (b) the principal amount of such refinancing
Indebtedness shall be less than or equal to the principal amount (including any
accreted or capitalized amount) then outstanding of the Indebtedness being
refinanced, plus any required premiums and other reasonable amounts paid, and
fees and expenses reasonably incurred, in connection with such modification,
refinancing, refunding, renewal or extension and by any amount equal to any
existing commitments unutilized thereunder; (c) the respective obligor or
obligors shall be the same on the refinancing Indebtedness as on the
Indebtedness being refinanced; (d) the security, if any, for the refinancing
Indebtedness shall be substantially the same as that for the Indebtedness being
refinanced (except to the extent that less security is granted to holders of
refinancing Indebtedness); (e) the refinancing Indebtedness is subordinated to
the Obligations on terms that are at least as favorable, taken as a whole, as
the Indebtedness being refinanced and the holders of such refinancing
Indebtedness have entered into any subordination or intercreditor agreements
reasonably requested by the Administrative Agent evidencing such subordination;
and (f) no material terms (other than interest rate) applicable to such
refinancing Indebtedness or, if applicable, the related security or guarantees
of such refinancing Indebtedness (including covenants, events of default,
remedies, acceleration rights) shall be, taken as a whole, materially more
favorable to the refinancing lenders than the terms that are applicable under
the instruments and documents governing the Indebtedness being refinanced.

“Permitted Reorganization”: a restructuring of (A) the ownership of Techwell and
its Subsidiaries and (B) assets owned by Techwell and its Subsidiaries, which
shall be completed within six (6) months after the Merger Closing Date (as may
be extended due to a delay by any Governmental Authority in connection with the
transfer of Capital Stock), including any actions necessary to complete such
Permitted Reorganization; provided that (i) no Default shall have occurred and
be continuing or would result therefrom and (ii) upon completion of such
restructuring (x) no Domestic Subsidiary shall become a Foreign Subsidiary and
(y) no assets owned by any Domestic Subsidiary prior to the consummation of the
Permitted Reorganization shall become assets owned by any Foreign Subsidiary
(other than (1) the Capital Stock of the Foreign Subsidiaries of Techwell and
the foreign branch assets of Techwell or its Subsidiaries and (2) the
Intellectual Property of Techwell and its Domestic Subsidiaries, which shall be
owned by the Borrower or another Loan Party and subject to an exclusive license
granted to one or more Subsidiaries).

“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.

 

25



--------------------------------------------------------------------------------

“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“Platform”: as defined in Section 11.2(b).

“Pledged Company”: any Subsidiary of the Borrower the Capital Stock of which is
pledged to the Collateral Agent pursuant to any Security Document.

“Pledged Equity Interests”: as defined in the Guarantee and Collateral
Agreement.

“Prepayment”: (a) a voluntary prepayment of principal of (i) the Term Loans or
(ii) any other Funded Debt (but excluding prepayments of any revolving credit
facility to the extent there is not an equivalent permanent reduction in
commitments thereunder) in any year other than, in the case of clause (ii), any
such prepayment made with the proceeds of Indebtedness and (b) a mandatory
prepayment of principal of Funded Debt (including mandatory prepayments of the
Term Loans but excluding prepayments of any revolving credit facility to the
extent there is not an equivalent permanent reduction in commitments thereunder)
in any year, other than any such mandatory prepayment made with the proceeds of
Indebtedness, the proceeds of any issuance of Capital Stock, the proceeds of any
Asset Sale or the proceeds of any Recovery Event (so long as such proceeds of an
Asset Sale or Recovery Event are not included in the calculation of Excess Cash
Flow), or with Excess Cash Flow.

“Pricing Grid”: the pricing grid attached hereto as Annex A.

“Pro Forma Financial Statements”: as defined in Section 5.1(a).

“Projections”: as defined in Section 7.2(c).

“Properties”: as defined in Section 5.17(a).

“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.

“Qualified Capital Stock”: any Capital Stock (other than warrants, rights or
options referenced in the definition thereof) that either (a) does not have a
maturity and is not mandatorily redeemable, or (b) by its terms (or by the terms
of any employee stock option, incentive stock or other equity-based plan or
arrangement under which it is issued or by the terms of any security into which
it is convertible or for which it is exchangeable), or upon the happening of any
event, (x) matures (excluding any maturity as the result of an optional
redemption by the issuer thereof) or is mandatorily redeemable (excluding any
mandatory redemption resulting from an asset sale or change in control so long
as no payments in respect thereof are due or owing, or otherwise required to be
made, until all Obligations have been paid in full in cash), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof, in whole or in part, or requires the payment of any cash
dividend or any other scheduled payment constituting a return of capital, in
each case, at any time on or after the

 

26



--------------------------------------------------------------------------------

one hundred eighty-first day following the Term Loan Maturity Date, or (y) is
convertible into or exchangeable (unless at the sole option of the issuer
thereof) for (i) debt securities or (ii) any Capital Stock referred to in clause
(x) above, in each case, at any time on or after the one hundred eighty-first
day following the Term Loan Maturity Date.

“Qualified Counterparty”: with respect to any Specified Hedge Agreement, any
counterparty thereto that, at the time such Specified Hedge Agreement was
entered into, was a Lender, an Affiliate of a Lender, an Agent or an Affiliate
of an Agent; provided that, in the event a counterparty to a Specified Hedge
Agreement at the time such Specified Hedge Agreement was entered into was a
Qualified Counterparty, such counterparty shall constitute a Qualified
Counterparty hereunder and under the other Loan Documents.

“Recovery Event”: any settlement of or payment in respect of any property or
casualty insurance claim or any condemnation proceeding relating to any asset of
any Group Member.

“Reference Lender”: Morgan Stanley Senior Funding, Inc.

“Refinanced Term Loans”: as defined in Section 11.1.

“Refunded Swingline Loans”: as defined in Section 3.4(b).

“Refunding Date”: as defined in Section 3.4(c).

“Register”: as defined in Section 11.6(d).

“Regulation U”: Regulation U of the Board as in effect from time to time.

“Reimbursement Obligation”: the obligation of the Borrower to reimburse the
Issuing Lender pursuant to Section 3.11 for amounts drawn under Letters of
Credit.

“Reinvestment Deferred Amount”: with respect to any Reinvestment Event, the
aggregate Net Cash Proceeds received by any Group Member in connection therewith
that are not applied to prepay the Term Loans or reduce the Revolving
Commitments pursuant to Section 4.2(c) as a result of the delivery of a
Reinvestment Notice.

“Reinvestment Event”: any Asset Sale or Recovery Event in respect of which the
Borrower has delivered a Reinvestment Notice.

“Reinvestment Notice”: a written notice executed by a Responsible Officer
stating that no Event of Default has occurred and is continuing and that the
Borrower (directly or indirectly through a Subsidiary) intends and expects to
use all or a specified portion of the Net Cash Proceeds of an Asset Sale or
Recovery Event to acquire or repair fixed or capital assets useful in its
business.

“Reinvestment Prepayment Amount”: with respect to any Reinvestment Event, the
Reinvestment Deferred Amount relating thereto less any amount expended or
committed to be expended pursuant to binding documentation prior to the relevant
Reinvestment Prepayment

 

27



--------------------------------------------------------------------------------

Date to acquire or repair fixed or capital assets useful in the Borrower’s
business; provided that such amount shall be increased by any amount committed
to be expended prior to the date occurring twelve (12) months after such
Reinvestment Event but not actually expended within six (6) months of such date.

“Reinvestment Prepayment Date”: with respect to any Reinvestment Event, the
earlier of (a) the date occurring twelve (12) months after such Reinvestment
Event (which shall be extended by six (6) months to the extent the Reinvestment
Deferred Amount is committed to be expended pursuant to binding documentation
prior to the expiration of the foregoing twelve (12) month period) and (b) the
date on which the Borrower shall have determined not to, or shall have otherwise
ceased to, acquire or repair fixed or capital assets useful in the Borrower’s
business with all or any portion of the relevant Reinvestment Deferred Amount.

“Related Party Register”: as defined in Section 11.6(d).

“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.

“Replacement Term Loans”: as defined in Section 11.1.

“Reportable Event”: any of the events set forth in Section 4043(b) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.

“Required Lenders”: at any time, the holders of more than 50% of the sum of
(a) the aggregate unpaid principal amount of the Term Loans then outstanding,
(b) the Total Term Commitments then in effect, and (c) the Total Revolving
Commitments then in effect or, if the Revolving Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding.

“Requirement of Law”: as to any Person, any law, treaty, rule or regulation or
determination of an arbitrator or a court or other Governmental Authority, in
each case applicable to or binding upon such Person or any of its property or to
which such Person or any of its property is subject.

“Responsible Officer”: the chief executive officer, president, chief financial
officer, treasurer or controller of the Borrower (unless otherwise specified),
but in any event, with respect to financial matters, the chief financial
officer, treasurer or controller of the Borrower.

“Restricted Payments”: as defined in Section 8.6.

“Revolving Availability Period”: the period from the Merger Closing Date to the
Revolving Termination Date.

“Revolving Commitment”: as to any Lender, the obligation of such Lender, if any,
to make Revolving Loans and participate in Swingline Loans and Letters of Credit
in an aggregate principal and/or face amount not to exceed the amount set forth
on Schedule 1.1 or in

 

28



--------------------------------------------------------------------------------

the Assignment and Assumption pursuant to which such Lender became a party
hereto, as the same may be changed from time to time pursuant to the terms
hereof. The amount of the Total Revolving Commitments is $75,000,000.

“Revolving Extensions of Credit”: as to any Revolving Lender at any time, an
amount equal to the sum of (a) the aggregate principal amount of all Revolving
Loans held by such Lender then outstanding, (b) such Lender’s Revolving
Percentage of the L/C Obligations then outstanding and (c) such Lender’s
Revolving Percentage of the aggregate principal amount of Swingline Loans then
outstanding.

“Revolving Facility”: the Total Revolving Commitments and the extensions of
credit made thereunder.

“Revolving Lender”: each Lender that has a Revolving Commitment or that holds
Revolving Loans.

“Revolving Loans”: as defined in Section 3.1(a).

“Revolving Percentage”: as to any Revolving Lender at any time, the percentage
which such Lender’s Revolving Commitment then constitutes of the Total Revolving
Commitments (or, at any time after the Revolving Commitments shall have expired
or terminated, the percentage which the aggregate principal amount of such
Lender’s Revolving Loans then outstanding constitutes of the aggregate principal
amount of the Revolving Loans then outstanding).

“Revolving Termination Date”: the date that is three and one half (3.5) years
after the Closing Date.

“S&P”: Standard & Poor’s Ratings Services.

“SEC”: the Securities and Exchange Commission, any successor thereto and any
analogous Governmental Authority.

“Second Lien Indebtedness”: Junior Indebtedness of any Person that is secured by
a junior Lien on the Collateral; provided that the holder of such Indebtedness
executes and delivers an intercreditor agreement in form and substance
reasonably satisfactory to the Administrative Agent.

“Secured Parties”: the collective reference to the Lenders, the Agents, the
Qualified Counterparties, the Issuing Lender and the Swingline Lender, and each
of their successors and assigns.

“Security Documents”: the collective reference to the Guarantee and Collateral
Agreement, the Mortgages (if any), the Control Agreements, the Intellectual
Property Security Agreements and all other security documents hereafter
delivered to the Administrative Agent or the Collateral Agent granting a Lien on
any property of any Person to secure the Obligations of any Loan Party under any
Loan Document.

 

29



--------------------------------------------------------------------------------

“Share” or “Shares”: as defined in the Acquisition Agreement.

“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but that
is not a Multiemployer Plan.

“Software”: as defined in the definition of Intellectual Property.

“Solvent”: when used with respect to any Person, means that, as of any date of
determination, (a) the amount of the “present fair saleable value” of the assets
of such Person will, as of such date, exceed the amount of all “liabilities of
such Person, contingent or otherwise”, as of such date, as such quoted terms are
determined in accordance with applicable federal and state laws governing
determinations of the insolvency of debtors, (b) the present fair saleable value
of the assets of such Person will, as of such date, be greater than the amount
that will be required to pay the liability of such Person on its debts as such
debts become absolute and matured, (c) such Person will not have, as of such
date, an unreasonably small amount of capital with which to conduct its
business, and (d) such Person will be able to pay its debts as they mature. For
purposes of this definition, (i) “debt” means liability on a “claim”, and
(ii) “claim” means any (x) right to payment, whether or not such a right is
reduced to judgment, liquidated, unliquidated, fixed, contingent, matured,
unmatured, disputed, undisputed, legal, equitable, secured or unsecured or
(y) right to an equitable remedy for breach of performance if such breach gives
rise to a right to payment, whether or not such right to an equitable remedy is
reduced to judgment, fixed, contingent, matured or unmatured, disputed,
undisputed, secured or unsecured.

“Special Flood Hazard Area” means an area that FEMA’s current flood maps
indicate has at least one percent (1%) chance of a flood equal to or exceeding
the base flood elevation (a 100-year flood) in any given year.

“Specified Hedge Agreement”: any Hedge Agreement entered into by (a) the
Borrower and (b) any Qualified Counterparty, as counterparty; provided, that any
release of Collateral or Subsidiary Guarantors effected in the manner permitted
by this Agreement shall not require the consent of holders of obligations under
Specified Hedge Agreements. The designation of any Hedge Agreement as a
Specified Hedge Agreement shall not create in favor of any Qualified
Counterparty thereof that is a party thereto any rights in connection with the
management or release of any Collateral or of the obligations of any Subsidiary
Guarantor under the Guarantee and Collateral Agreement.

“Stock Certificates”: Collateral consisting of certificates representing Capital
Stock of any Subsidiary of the Borrower for which a security interest can be
perfected by delivering such certificates.

“Subordinated Indebtedness”: any unsecured Junior Indebtedness of the Borrower
the payment of principal and interest of which and other obligations of the
Borrower in respect thereof are subordinated to the prior payment in full of the
Obligations on terms and conditions reasonably satisfactory to the
Administrative Agent.

“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary

 

30



--------------------------------------------------------------------------------

voting power (other than stock or such other ownership interests having such
power only by reason of the happening of a contingency) to elect a majority of
the board of directors or other managers of such corporation, partnership or
other entity are at the time owned, or the management of which is otherwise
controlled, directly or indirectly through one or more intermediaries, or both,
by such Person. Unless otherwise qualified, all references to a “Subsidiary” or
to “Subsidiaries” in this Agreement shall refer to a Subsidiary or Subsidiaries
of the Borrower.

“Subsidiary Guarantor”: each Subsidiary of the Borrower other than any
Immaterial Subsidiary or Foreign Subsidiary; provided that neither Techwell nor
any of its Subsidiaries shall be Subsidiary Guarantors until Techwell is a
Wholly Owned Subsidiary of the Borrower.

“Swingline Commitment”: the obligation of the Swingline Lender to make Swingline
Loans pursuant to Section 3.3 in an aggregate principal amount at any one time
outstanding not to exceed $10,000,000.

“Swingline Exposure”: as to any Lenders, its pro rata portion of the Swingline
Loans.

“Swingline Lender”: Morgan Stanley Senior Funding, Inc., in its capacity as the
lender of Swingline Loans.

“Swingline Loans”: as defined in Section 3.3.

“Swingline Participation Amount”: as defined in Section 3.4.

“Syndication Agent”: as defined in the preamble to this Agreement.

“Syndication Date”: the date on which the Syndication Agent and the Joint Lead
Arrangers complete the syndication of the Facilities and the entities selected
in such syndication process become parties to this Agreement.

“Techwell”: Techwell, Inc., a Delaware corporation.

“Term Commitment Termination Date”: the date that is the earliest to occur of
(a) one hundred and twenty (120) days after March 26, 2010 or (b) the date of
termination or abandonment of the Acquisition Agreement.

“Term Commitments”: as to any Lender, the obligation of such Lender, if any, to
make a Term Loan to the Borrower hereunder in a principal amount not to exceed
the amount set forth on Schedule 1.1 or in the Assignment and Assumption
pursuant to which such Lender became a party hereto, as the same may be changed
from time to time pursuant to the terms hereof, including, without limitation,
Section 4.2(e). The original aggregate amount of the Term Commitments is
$300,000,000.

“Term Facility”: the Term Commitments and the Term Loans made thereunder.

 

31



--------------------------------------------------------------------------------

“Term Lender”: each Lender that has a Term Commitment or that holds a Term Loan.

“Term Loan”: as defined in Section 2.1.

“Term Loan Increase Effective Date”: as defined in Section 2.4.

“Term Loan Maturity Date”: the date that is six (6) years after the Closing
Date.

“Term Percentage”: as to any Term Lender at any time, the percentage which such
Lender’s Term Commitment then constitutes of the aggregate Term Commitments (or,
at any time after the Closing Date, the percentage which the aggregate principal
amount of such Lender’s Term Loans then outstanding plus such Lender’s Term
Commitment then in effect constitutes of the aggregate principal amount of the
Term Loans then outstanding plus the Term Commitments then in effect).

“Title Insurance Company”: as defined in Section 6.1(l).

“Total Revolving Commitments”: at any time, the aggregate amount of the
Revolving Commitments then in effect.

“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Lenders outstanding at such
time.

“Total Term Commitments”: at any time, the aggregate amount of the Term
Commitments then in effect.

“Transaction”: collectively, (a) the consummation of the Acquisition, (b) the
borrowing of the Loans and (c) the other transactions contemplated by the Loan
Documents.

“Transferee”: any Assignee or Participant.

“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Loan.

“Unasserted Contingent Obligations”: as defined in the Guarantee and Collateral
Agreement.

“UCC Filing Collateral”: Collateral consisting solely of assets for which a
security interest can be perfected by filing a Uniform Commercial Code financing
statement.

“United States”: the United States of America.

“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.

“Wholly Owned Subsidiary Guarantor”: any Subsidiary Guarantor that is a Wholly
Owned Subsidiary of the Borrower.

 

32



--------------------------------------------------------------------------------

1.2 Other Definitional Provisions. (a) Unless otherwise specified therein, all
terms defined in this Agreement shall have the defined meanings when used in the
other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.

(b) As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, (i) accounting terms
relating to any Group Member not defined in Section 1.1 and accounting terms
partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP or, in the case of any Foreign
Subsidiary, other applicable accounting standards, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, (v) references to agreements or other Contractual
Obligations shall, unless otherwise specified, be deemed to refer to such
agreements or Contractual Obligations as amended, supplemented, restated or
otherwise modified from time to time (subject to any applicable restrictions
hereunder), (vi) any reference to any law or regulation herein shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time and (vii) any references herein to any Person
shall be construed to include such Person’s successors and assigns.

(c) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(e) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP; provided that, if
either the Borrower notifies the Administrative Agent that such Borrower
requests an amendment to any provision hereof to eliminate the effect of any
change occurring after the date hereof in GAAP or in the application thereof on
the operation of such provision (or if the Administrative Agent notifies the
Borrowers that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then the Administrative
Agent, the Borrower and the Lenders shall negotiate in good faith to amend such
provision to preserve the original intent in light of the change in GAAP;
provided that such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith.

(f) When the payment of any obligation or the performance of any covenant, duty
or obligation is stated to be due or performance required on a day which is not
a Business Day, the date of such payment or performance shall extend to the
immediately succeeding

 

33



--------------------------------------------------------------------------------

Business Day and such extension of time shall be reflected in computing interest
or fees, as the case may be; provided that, with respect to any payment of
interest on or principal of Eurodollar Loans, if such extension would cause any
such payment to be made in the next succeeding calendar month, such payment
shall be made on the immediately preceding Business Day.

SECTION 2. AMOUNT AND TERMS OF TERM COMMITMENTS

2.1 Term Commitments. Subject to the terms and conditions hereof, each Term
Lender severally agrees to make a term loan (a “Term Loan”) to the Borrower on
the Closing Date and on the Merger Closing Date in an amount not to exceed the
amount of the Term Commitment of such Lender. The Term Loans may from time to
time be Eurodollar Loans or Base Rate Loans, as determined by the Borrower and
notified to the Administrative Agent in accordance with Sections 2.2 and 4.3.
The aggregate principal amount of the Term Loans made on the Closing Date shall
not exceed the Total Term Commitment.

2.2 Procedure for Term Loan Borrowing. The Borrower shall give the
Administrative Agent irrevocable notice (which notice must be received by the
Administrative Agent prior to 10:00 A.M., New York City time, on the anticipated
Closing Date or one (1) Business Day prior to the Merger Closing Date, as
applicable) requesting that the Term Lenders make the Term Loans on the Closing
Date or the Merger Closing Date, as applicable, and specifying the amount to be
borrowed. Prior to the earlier of (a) the Syndication Date and (b) the date that
is sixty (60) days after the Closing Date, any Term Loan that is a Eurodollar
Loan shall have an Interest Period of one (1) month. Upon receipt of such notice
the Administrative Agent shall promptly notify each Term Lender thereof. Not
later than 12:00 Noon, New York City time, on the Closing Date or the Merger
Closing Date, as applicable, each Term Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the Term Loan or Term Loans to be made by such Lender. The
Administrative Agent shall make the proceeds of such Term Loan or Term Loans
available to the Borrower on such Borrowing Date by wire transfer in immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

2.3 Repayment of Term Loans. On each Quarterly Payment Date, beginning with the
Quarterly Payment Date in September 2010, the Borrower shall repay to the
Administrative Agent for the ratable account of the Lenders the principal amount
of Term Loans then outstanding in an amount equal to 0.25% of the aggregate
initial principal amounts of all Term Loans theretofore borrowed by the Borrower
pursuant to Section 2.1 (which amounts shall be reduced as a result of the
application or prepayments in accordance with the order or priority set forth in
Section 4.8). The remaining unpaid principal amount of the Term Loans and all
other Obligations under or in respect of the Term Loans shall be due and payable
in full, if not earlier in accordance with this Agreement, on the Term Loan
Maturity Date.

2.4 Incremental Term Loans.

(a) Borrower Request. The Borrower may at any time and from time to time after
the Merger Closing Date by written notice to the Administrative Agent elect to
request the

 

34



--------------------------------------------------------------------------------

establishment of one or more new term loan commitments (each, an “Incremental
Term Loan Commitment”) in an amount not in excess of $50,000,000 in the
aggregate and in minimum increments of $10,000,000. Each such notice shall
specify (i) the date (each, a “Term Loan Increase Effective Date”) on which the
Borrower proposes that the Incremental Term Loan Commitment shall be effective,
which shall be a date not less than ten (10) Business Days after the date on
which such notice is delivered to the Administrative Agent and (ii) the identity
of each Person (which, if not a Lender, an Approved Fund or an Affiliate of a
Lender, shall be reasonably satisfactory to the Administrative Agent) to whom
the Borrower proposes any portion of such Incremental Term Loan Commitment be
allocated and the amounts of such allocations; provided that each existing
Lender shall be approached first to provide all or a portion of the Incremental
Term Loan Commitment and any existing Lender may elect or decline, in its sole
discretion, to provide such Incremental Term Loan Commitment.

(b) Conditions. The Incremental Term Loan Commitment shall become effective, as
of such Term Loan Increase Effective Date; provided that:

(i) each of the conditions set forth in Section 6.3 shall be satisfied;

(ii) no Default or Event of Default shall have occurred and be continuing or
would result from the borrowings to be made on the Term Loan Increase Effective
Date;

(iii) after giving pro forma effect to the borrowings to be made on the Term
Loan Increase Effective Date and to any change in Consolidated EBITDA and
Indebtedness resulting from the consummation of any Investment concurrently with
such borrowings as of the date of the most recent financial statements delivered
pursuant to Section 7.1(a) or (b), the Borrower shall be in compliance with each
of the covenants set forth in Section 8.1; and

(iv) Borrower shall deliver or cause to be delivered any legal opinions or other
documents reasonably requested by the Administrative Agent in connection with
any such transaction.

(c) Terms of Incremental Term Loans and Incremental Term Loan Commitments. The
terms and provisions of the Incremental Term Loans made pursuant to the
Incremental Term Loan Commitments shall be as follows:

(i) terms and provisions of Loans made pursuant to Incremental Term Loan
Commitments (the “Incremental Term Loans”) shall be on terms consistent with the
existing tranche of Term Loans (except as otherwise set forth herein) and, to
the extent not consistent with the existing tranche of Term Loans, on terms
reasonably acceptable to the Administrative Agent (except as otherwise set forth
herein) (it being understood that Incremental Term Loans may be part of the
existing tranche of Term Loans or may comprise one or more new tranches of Term
Loans);

 

35



--------------------------------------------------------------------------------

(ii) the weighted average life to maturity of all new Incremental Term Loans
shall be no shorter than the remaining weighted average life to maturity of the
existing Term Loans;

(iii) the maturity date of Incremental Term Loans shall not be earlier than the
Term Loan Maturity Date; and

(iv) to the extent any Eurodollar Rate “floor” or Base Rate “floor” is imposed
on the Incremental Term Loans, the highest of such Eurodollar Rate “floors” or
Base Rate “floors” shall be applied to the Term Loans.

The Incremental Term Loan Commitments shall be effected by a joinder agreement
(the “Increase Joinder”) executed by the Borrower, the Administrative Agent and
each Lender making such Incremental Term Loan Commitment, in form and substance
satisfactory to each of them. The Increase Joinder may, without the consent of
any other Lenders, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the opinion of the
Administrative Agent, to effect the provisions of this Section 2.4. In addition,
unless otherwise specifically provided herein, all references in the Loan
Documents to Term Loans shall be deemed, unless the context otherwise requires,
to include references to Incremental Term Loans that are Term Loans made
pursuant to this Agreement.

(d) Making of Incremental Term Loans. On any Term Loan Increase Effective Date
on which Incremental Term Loan Commitments are effective, subject to the
satisfaction of the foregoing terms and conditions, each Lender of such
Incremental Term Loan Commitment shall make an Incremental Term Loan to the
Borrower in an amount equal to its Incremental Term Loan Commitment.

(e) Equal and Ratable Benefit. The Incremental Term Loans and Incremental Term
Loan Commitments established pursuant to this Section 2.4 shall constitute Loans
and Commitments under, and shall be entitled to all the benefits afforded by,
this Agreement and the other Loan Documents, and shall, without limiting the
foregoing, benefit equally and ratably from security interests created by the
Security Documents. The Loan Parties shall take any actions reasonably required
by the Administrative Agent to ensure and/or demonstrate that the Lien and
security interests granted by the Security Documents continue to be perfected
under the Uniform Commercial Code or otherwise after giving effect to the
establishment of any such class of Incremental Term Loans or any such
Incremental Term Loan Commitments.

2.5 Fees.

(a) The Borrower agrees to pay closing fees to each Term Lender on the Closing
Date as fee compensation for such Lender’s Term Commitment in an amount equal to
0.5% of the aggregate principal amount of the Term Loans made by such Term
Lender on the Closing Date, payable to such Term Lender out of the proceeds of
the Term Loans on the Closing Date.

(b) The Borrower agrees to pay closing fees to each Term Lender on the Merger
Closing Date as fee compensation for such Lender’s Term Commitment in the amount
equal to 0.5% of the aggregate principal amount of the Term Loans made by such
Term Lender on the Merger Closing Date, payable to such Term Lender out of the
proceeds of the Term Loans on the Merger Closing Date.

 

36



--------------------------------------------------------------------------------

SECTION 3. AMOUNT AND TERMS OF REVOLVING COMMITMENTS

3.1 Revolving Commitments. (a) Subject to the terms and conditions hereof, each
Revolving Lender severally agrees to make revolving credit loans (“Revolving
Loans”) to the Borrower from time to time during the Revolving Availability
Period in an aggregate principal amount at any one time outstanding which, when
added to such Lender’s Revolving Percentage of the sum of (i) the L/C
Obligations then outstanding and (ii) the aggregate principal amount of the
Swingline Loans then outstanding, does not exceed the amount of such Lender’s
Revolving Commitment. During the Revolving Availability Period the Borrower may
use the Revolving Commitments by borrowing, prepaying and reborrowing the
Revolving Loans in whole or in part, all in accordance with the terms and
conditions hereof. The Revolving Loans may from time to time be Eurodollar Loans
or Base Rate Loans, as determined by the Borrower and notified to the
Administrative Agent in accordance with Sections 3.2 and 4.3.

(b) The Borrower shall repay all outstanding Revolving Loans on the Revolving
Termination Date.

3.2 Procedure for Revolving Loan Borrowing. The Borrower may borrow under the
Revolving Commitments during the Revolving Availability Period on any Business
Day; provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by the Administrative Agent prior to 12:00
Noon, New York City time, (a) three (3) Business Days prior to the requested
Borrowing Date, in the case of Eurodollar Loans, or (b) one (1) Business Day
prior to the requested Borrowing Date, in the case of Base Rate Loans) (provided
that any such notice of a borrowing of Base Rate Loans to finance payments
required to be made pursuant to Section 3.5 may be given not later than 10:00
A.M., New York City time, on the date of the proposed borrowing), specifying
(i) the amount and Type of Revolving Loans to be borrowed, (ii) the requested
Borrowing Date and (iii) in the case of Eurodollar Loans, the respective amounts
of each such Type of Loan and the respective lengths of the initial Interest
Period therefor; provided that during the first thirty (30) days following the
Closing Date, any Revolving Loans made during such period that are LIBOR Loans
shall have an Interest Period of one (1) month. Each borrowing under the
Revolving Commitments shall be in an amount equal to (x) in the case of Base
Rate Loans, $500,000 or a multiple of $100,000 in excess thereof (or, if the
then aggregate Available Revolving Commitments are less than $500,000, such
lesser amount) and (y) in the case of Eurodollar Loans, $1,000,000 or a whole
multiple of $100,000 in excess thereof; provided, that (x) the Swingline Lender
may request, on behalf of the Borrower, borrowings under the Revolving
Commitments that are Base Rate Loans in other amounts pursuant to Section 3.4
and (y) borrowings of Base Rate Loans pursuant to Section 3.11 shall not be
subject to the foregoing minimum amounts. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Revolving
Lender thereof. Each Revolving Lender will make the amount of its pro rata share
of each borrowing available to the Administrative Agent for the account of the
Borrower at the Funding Office prior to 12:00 Noon, New York City time, on the
Borrowing Date requested by the Borrower in funds immediately available to the
Administrative Agent. The Administrative

 

37



--------------------------------------------------------------------------------

Agent shall make the proceeds of such Revolving Loan available to the Borrower
on such Borrowing Date by wire transfer of immediately available funds to a bank
account designated in writing by the Borrower to the Administrative Agent. No
Revolving Loans or Swingline Loans shall be made on the Closing Date.

3.3 Swingline Commitment. (a) Subject to the terms and conditions hereof, the
Swingline Lender agrees to make a portion of the credit otherwise available to
the Borrower under the Revolving Commitments from time to time during the
Revolving Availability Period by making swing line loans (“Swingline Loans”) to
the Borrower; provided that (i) the aggregate principal amount of Swingline
Loans outstanding at any time shall not exceed the Swingline Commitment then in
effect (notwithstanding that the Swingline Loans outstanding at any time, when
aggregated with the Swingline Lender’s other outstanding Revolving Loans
hereunder, may exceed the Swingline Commitment then in effect) and (ii) the
Borrower shall not request, and the Swingline Lender shall not make, any
Swingline Loan if, after giving effect to the making of such Swingline Loan, the
aggregate amount of the Available Revolving Commitments would be less than zero.
During the Revolving Availability Period, the Borrower may use the Swingline
Commitment by borrowing, repaying and reborrowing, all in accordance with the
terms and conditions hereof. Swingline Loans shall be Base Rate Loans only.

(b) The Borrower shall repay all outstanding Swingline Loans on the Revolving
Termination Date.

3.4 Procedure for Swingline Borrowing; Refunding of Swingline Loans.
(a) Whenever the Borrower desires that the Swingline Lender make Swingline Loans
it shall give the Swingline Lender irrevocable telephonic notice confirmed
promptly in writing (which telephonic notice must be received by the Swingline
Lender not later than 11:00 A.M., New York City time, on the proposed Borrowing
Date), specifying (i) the amount to be borrowed and (ii) the requested Borrowing
Date (which shall be a Business Day during the Revolving Availability Period).
Each borrowing under the Swingline Commitment shall be in an amount equal to
$500,000 or a whole multiple of $100,000 in excess thereof. Not later than 3:00
P.M., New York City time, on the Borrowing Date specified in a notice in respect
of Swingline Loans, the Swingline Lender shall make available to the
Administrative Agent at the Funding Office an amount in immediately available
funds equal to the amount of the Swingline Loan to be made by the Swingline
Lender. The Administrative Agent shall make the proceeds of such Swingline Loan
available to the Borrower on such Borrowing Date by wire transfer of immediately
available funds to a bank account designated in writing by the Borrower to the
Administrative Agent.

(b) The Swingline Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs the Swingline Lender to act on its behalf), on one (1) Business Day’s
notice given by the Swingline Lender no later than 12:00 Noon, New York City
time, request each Revolving Lender to make, and each Revolving Lender hereby
agrees to make, irrespective of the satisfaction of conditions to such Loan
specified in Section 6.3, a Revolving Loan, in an amount equal to such Revolving
Lender’s Revolving Percentage of the aggregate amount of the Swingline Loans
(the “Refunded Swingline Loans”) outstanding on the date of such notice, to
repay the Swingline Lender. Each Revolving Lender shall make the amount of such
Revolving Loan available to the

 

38



--------------------------------------------------------------------------------

Administrative Agent at the Funding Office in immediately available funds, not
later than 10:00 A.M., New York City time, one (1) Business Day after the date
of such notice. The proceeds of such Revolving Loans shall be immediately made
available by the Administrative Agent to the Swingline Lender for application by
the Swingline Lender to the repayment of the Refunded Swingline Loans. The
Borrower irrevocably authorizes the Swingline Lender to charge the Borrower’s
accounts with the Administrative Agent (up to the amount available in each such
account) in order to immediately pay the amount of such Refunded Swingline Loans
to the extent amounts received from the Revolving Lenders are not sufficient to
repay in full such Refunded Swingline Loans.

(c) If prior to the time a Revolving Loan would have otherwise been made
pursuant to Section 3.4(b), one of the events described in Section 9.1(f) shall
have occurred and be continuing with respect to the Borrower or if for any other
reason, as determined by the Swingline Lender in its sole discretion, Revolving
Loans may not be made as contemplated by Section 3.4(b), each Revolving Lender
shall, on the date such Revolving Loan was to have been made pursuant to the
notice referred to in Section 3.4(b) (the “Refunding Date”), purchase for cash
an undivided participating interest in the then outstanding Swingline Loans by
paying to the Swingline Lender an amount (the “Swingline Participation Amount”)
equal to (i) such Revolving Lender’s Revolving Percentage times (ii) the sum of
the aggregate principal amount of Swingline Loans then outstanding that were to
have been repaid with such Revolving Loans.

(d) Whenever, at any time after the Swingline Lender has received from any
Revolving Lender such Lender’s Swingline Participation Amount, the Swingline
Lender receives any payment on account of the Swingline Loans, the Swingline
Lender will distribute to such Lender its Swingline Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swingline Loans then due); provided,
however, that in the event that such payment received by the Swingline Lender is
required to be returned, such Revolving Lender will return to the Swingline
Lender any portion thereof previously distributed to it by the Swingline Lender.

(e) Each Revolving Lender’s obligation to make the Loans referred to in
Section 3.4(b) and to purchase participating interests pursuant to
Section 3.4(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (i) any setoff, counterclaim, recoupment, defense or
other right that such Revolving Lender or the Borrower may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever;
(ii) the occurrence or continuance of a Default or an Event of Default or the
failure to satisfy any of the other conditions specified in Section 6; (iii) any
adverse change in the condition (financial or otherwise) of the Borrower;
(iv) any breach of this Agreement or any other Loan Document by the Borrower,
any other Loan Party or any other Revolving Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

3.5 Fees. (a) The Borrower agrees to pay to the Administrative Agent for the
account of each Revolving Lender a commitment fee for the period from and
including the

 

39



--------------------------------------------------------------------------------

Closing Date to the last day of the Revolving Availability Period, computed at
the Commitment Fee Rate on the average daily amount of the Available Revolving
Commitment of such Lender during the period for which payment is made, payable
quarterly in arrears on the last day of each March, June, September and December
and on the Revolving Termination Date, commencing on the first of such dates to
occur after the date hereof.

(b) The Borrower agrees to pay closing fees to each Revolving Lender on the
Closing Date as fee compensation for such Lender’s Revolving Commitment in an
amount equal to 1.5% of such Revolving Lender’s Revolving Commitment, payable to
such Revolving Lender on the Closing Date.

(c) The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates previously agreed to in writing by the Borrower and the
Administrative Agent.

3.6 Termination or Reduction of Revolving Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Revolving Commitments or, from time to
time, to reduce the amount of the Revolving Commitments; provided that no such
termination or reduction of Revolving Commitments shall be permitted if, after
giving effect thereto and to any prepayments of the Revolving Loans and
Swingline Loans made on the effective date thereof, the Total Revolving
Extensions of Credit would exceed the Total Revolving Commitments; provided,
further that such notice may be contingent on the occurrence of a refinancing or
the consummation of a sale, transfer, lease or other disposition of assets and
may be revoked or the termination date deferred if the refinancing or sale,
transfer, lease or other disposition of assets does not occur. Any such
reduction shall be in an amount equal to $1,000,000, or a multiple of $500,000
in excess thereof, and shall reduce permanently the Revolving Commitments then
in effect.

3.7 L/C Commitment. (a) Subject to the terms and conditions hereof, the Issuing
Lender, in reliance on the agreements of the other Revolving Lenders set forth
in Section 3.10(a), agrees to issue letters of credit (“Letters of Credit”) for
the account of the Borrower on any Business Day during the Revolving
Availability Period substantially in the form of Exhibit M or in such other form
as may be approved from time to time by the Issuing Lender; provided that the
Issuing Lender shall have no obligation to issue any Letter of Credit if, after
giving effect to such issuance, (i) the L/C Obligations would exceed the L/C
Commitment or (ii) the aggregate amount of the Available Revolving Commitments
would be less than zero. Each Letter of Credit shall (i) be denominated in
Dollars, (ii) have a face amount of at least $100,000 (unless otherwise agreed
by the Issuing Lender) and (iii) expire no later than the earlier of (x) the
first anniversary of its date of issuance and (y) the date that is five
(5) Business Days prior to the Revolving Termination Date; provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (or a longer period if agreed to by the Issuing
Lender but in no event shall any renewal period extend beyond the date referred
to in clause (y) above). Each Letter of Credit shall be denominated in Dollars,
issued on a sight basis only and governed by laws of the State of New York
(unless the laws of another jurisdiction is agreed to by the respective Issuing
Lender) and governed under The International Standby Practices (ISP98).

 

40



--------------------------------------------------------------------------------

(b) The Issuing Lender shall not at any time be obligated to issue any Letter of
Credit hereunder if such issuance would conflict with, or cause the Issuing
Lender or any L/C Participant to exceed any limits imposed by, any applicable
Requirement of Law.

3.8 Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that the Issuing Lender issue a Letter of Credit by delivering to
the Issuing Lender at its address for notices specified herein an Application
therefor, completed to the satisfaction of the Issuing Lender, and such other
certificates, documents and other papers and information as the Issuing Lender
may reasonably request. Upon receipt of any Application, the Issuing Lender will
notify the Administrative Agent of the amount, the beneficiary and the requested
expiration of the requested Letter of Credit, and upon receipt of confirmation
from the Administrative Agent that after giving effect to the requested
issuance, the Available Revolving Commitments would not be less than zero, the
Issuing Lender will process such Application and the certificates, documents and
other papers and information delivered to it in connection therewith in
accordance with its customary procedures and shall promptly issue the Letter of
Credit requested thereby (but in no event shall the Issuing Lender be required
to issue any Letter of Credit earlier than three Business Days after its receipt
of the Application therefor and all such other certificates, documents and other
papers and information relating thereto) by issuing the original of such Letter
of Credit to the beneficiary thereof or as otherwise may be agreed to by the
Issuing Lender and the Borrower. The Issuing Lender shall furnish a copy of such
Letter of Credit to the Borrower (with a copy to the Administrative Agent)
promptly following the issuance thereof. The Issuing Lender shall promptly
furnish to the Administrative Agent, which shall in turn promptly furnish to the
Lenders, notice of the issuance of each Letter of Credit (including the amount
thereof).

3.9 Fees and Other Charges. (a) The Borrower will pay a fee on all outstanding
Letters of Credit at a per annum rate equal to the Applicable Margin then in
effect with respect to Eurodollar Loans under the Revolving Facility, shared
ratably among the Revolving Lenders and payable quarterly in arrears on each L/C
Fee Payment Date after the issuance date of such Letter of Credit. In addition,
the Borrower shall pay to the Issuing Lender for its own account a fronting fee
of 0.25% per annum on the undrawn and unexpired amount of each Letter of Credit,
payable quarterly in arrears on each L/C Fee Payment Date after the issuance
date of such Letter of Credit.

(b) In addition to the foregoing fees, the Borrower shall pay or reimburse the
Issuing Lender for such normal and customary costs and expenses as are incurred
or charged by the Issuing Lender in issuing, negotiating, effecting payment
under, amending or otherwise administering any Letter of Credit.

3.10 L/C Participations. (a) The Issuing Lender irrevocably agrees to grant and
hereby grants to each L/C Participant, and, to induce the Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from the Issuing Lender, on
the terms and conditions set forth below, for such L/C Participant’s own account
and risk an undivided interest equal to such L/C Participant’s Revolving
Percentage in the Issuing Lender’s obligations and rights under and in respect
of each Letter of Credit issued hereunder and the amount of each draft paid by
the Issuing Lender thereunder. Each L/C Participant unconditionally and
irrevocably agrees with the Issuing Lender

 

41



--------------------------------------------------------------------------------

that, if a draft is paid under any Letter of Credit for which the Issuing Lender
is not reimbursed in full by the Borrower in accordance with the terms of this
Agreement, such L/C Participant shall pay to the Administrative Agent upon
demand of the Issuing Lender an amount equal to such L/C Participant’s Revolving
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. The Administrative Agent shall promptly forward such amounts to the
Issuing Lender.

(b) If any amount required to be paid by any L/C Participant to the
Administrative Agent for the account of the Issuing Lender pursuant to
Section 3.10(a) in respect of any unreimbursed portion of any payment made by
the Issuing Lender under any Letter of Credit is paid to the Administrative
Agent for the account of the Issuing Lender within three Business Days after the
date such payment is due, such L/C Participant shall pay to the Administrative
Agent for the account of the Issuing Lender on demand an amount equal to the
product of (i) such amount, times (ii) the daily average Federal Funds Effective
Rate during the period from and including the date such payment is required to
the date on which such payment is immediately available to the Issuing Lender,
times (iii) a fraction the numerator of which is the number of days that elapse
during such period and the denominator of which is 360. If any such amount
required to be paid by any L/C Participant pursuant to Section 3.10(a) is not
made available to the Administrative Agent for the account of the Issuing Lender
by such L/C Participant within three (3) Business Days after the date such
payment is due, the Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such amount with interest thereon calculated from such
due date at the rate per annum applicable to Base Rate Loans under the Revolving
Facility. A certificate of the Issuing Lender submitted to any L/C Participant
with respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.

(c) Whenever, at any time after the Issuing Lender has made payment under any
Letter of Credit and has received from any L/C Participant its pro rata share of
such payment in accordance with Section 3.10(a), the Administrative Agent or the
Issuing Lender receives any payment related to such Letter of Credit (whether
directly from the Borrower or otherwise, including proceeds of collateral
applied thereto by the Issuing Lender), or any payment of interest on account
thereof, the Administrative Agent or the Issuing Lender, as the case may be,
will distribute to such L/C Participant its pro rata share thereof; provided,
however, that in the event that any such payment received by Administrative
Agent or the Issuing Lender, as the case may be, shall be required to be
returned by the Administrative Agent or the Issuing Lender, such L/C Participant
shall return to the Administrative Agent for the account of the Issuing Lender
the portion thereof previously distributed by the Administrative Agent or the
Issuing Lender, as the case may be, to it.

3.11 Reimbursement Obligation of the Borrower. The Issuing Lender shall notify
the Borrower of the date and amount of a draft presented under any Letter of
Credit and paid by the Issuing Lender. The Borrower agrees to reimburse the
Issuing Lender for the amount of (a) such draft so paid and (b) any fees,
charges or other costs or expenses (other than taxes or similar amounts)
incurred by the Issuing Lender in connection with such payment on (x) the same
Business Day on which the Borrower receives such notice if the Borrower receives
such notice by 12:00 Noon New York City time on such day or (y) the next
Business Day if the Borrower receives such notice after 12:00 Noon New York City
time on such day. Each such

 

42



--------------------------------------------------------------------------------

payment shall be made to the Issuing Lender at its address for notices referred
to herein in Dollars and in immediately available funds. Interest shall be
payable on any such amounts from the date on which the relevant draft is paid
until payment in full at the rate set forth in (i) until the Business Day next
succeeding the date of the relevant notice, Section 4.5(b) and (ii) thereafter,
Section 4.5(c). Each drawing under any Letter of Credit shall (unless an event
of the type described in clause (i) or (ii) of Section 9.1(f) shall have
occurred and be continuing with respect to the Borrower, in which case the
procedures specified in Section 3.10 for funding by L/C Participants shall
apply) constitute a request by the Borrower to the Administrative Agent for a
borrowing pursuant to Section 3.2 of Base Rate Loans (or, at the option of the
Administrative Agent and the Swingline Lender in their sole discretion, a
borrowing pursuant to Section 3.4 of Swingline Loans) in the amount of such
drawing. The Borrowing Date with respect to such borrowing shall be the first
date on which a borrowing of Revolving Loans (or, if applicable, Swingline
Loans) could be made, pursuant to Section 3.2 (or, if applicable, Section 3.4),
if the Administrative Agent had received a notice of such borrowing at the time
the Administrative Agent receives notice from the Issuing Lender of such drawing
under such Letter of Credit.

3.12 Obligations Absolute. The Borrower’s obligations under Section 3.11 shall
be absolute and unconditional under any and all circumstances and irrespective
of any setoff, counterclaim or defense to payment that the Borrower may have or
have had against the Issuing Lender, any beneficiary of a Letter of Credit or
any other Person. The Borrower also agrees with the Issuing Lender that the
Issuing Lender shall not be responsible for, and the Borrower’s Reimbursement
Obligations under Section 3.11 shall not be affected by, among other things, the
validity or genuineness of documents or of any endorsements thereon, even though
such documents shall in fact prove to be invalid, fraudulent or forged, or any
dispute between or among the Borrower and any beneficiary of any Letter of
Credit or any other party to which such Letter of Credit may be transferred or
any claims whatsoever of the Borrower against any beneficiary of such Letter of
Credit or any such transferee. The Issuing Lender shall not be liable for any
error, omission, interruption or delay in transmission, dispatch or delivery of
any message or advice, however transmitted, in connection with any Letter of
Credit, except for errors, omissions, interruptions or delays found by a final
and nonappealable decision of a court of competent jurisdiction to have resulted
from the gross negligence or willful misconduct of the Issuing Lender. The
Borrower agrees that any action taken or omitted by the Issuing Lender under or
in connection with any Letter of Credit or the related drafts or documents, if
done in the absence of gross negligence or willful misconduct and in accordance
with the standards of care specified in the Uniform Commercial Code of the State
of New York, shall be binding on the Borrower and shall not result in any
liability of the Issuing Lender to the Borrower.

3.13 Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the Issuing Lender shall promptly notify the
Borrower of the date of payment and amount paid by the Issuing Lender in respect
thereof. The responsibility of the Issuing Lender to the Borrower in connection
with any draft presented for payment under any Letter of Credit shall, in
addition to any payment obligation expressly provided for in such Letter of
Credit, be limited to determining that the documents (including each draft)
delivered under such Letter of Credit in connection with such presentment are
substantially in conformity with such Letter of Credit.

 

43



--------------------------------------------------------------------------------

3.14 Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.

3.15 Defaulting Lenders. (a) Notwithstanding anything to the contrary set forth
in this Agreement, if any Lender becomes, and during the period it remains, a
Defaulting Lender, the Issuing Lender will not be required to issue any Letter
of Credit or to amend any outstanding Letter of Credit to increase the face
amount thereof, alter the drawing terms thereunder or extend the expiry date
thereof, and the Swingline Lender will not be required to make any Swingline
Loan, unless the Issuing Lender or the Swingline Lender, as the case may be, is
satisfied that any exposure that would result therefrom is eliminated or fully
covered by the Commitments of the Non-Defaulting Lenders or by Cash
Collateralization or a combination thereof satisfactory to the Issuing Lender or
Swingline Lender.

(b) If any Lender becomes, and during the period it remains, a Defaulting
Lender, if any Letter of Credit or Swingline Loan is at the time outstanding,
the Issuing Lender and the Swingline Lender, as the case may be, may (except, in
the case of a Defaulting Lender, to the extent the Commitments have been fully
reallocated pursuant to clause(c) below), by notice to the Borrower and such
Defaulting Lender through the Administrative Agent, require the Borrower to Cash
Collateralize the obligations of the Borrower to the Issuing Lender and the
Swingline Lender in respect of such Letter of Credit or Swingline Loan in amount
at least equal to the aggregate amount of the unreallocated obligations
(contingent or otherwise) of such Defaulting Lender in respect thereof, or to
make other arrangements satisfactory to the Administrative Agent, and to the
Issuing Lender and the Swingline Lender, as the case may be, in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender.

(c) If a Lender becomes, and during the period it remains, a Defaulting Lender,
the following provisions shall apply with respect to any outstanding L/C
Exposure, any outstanding Swingline Exposure and any outstanding Revolving
Percentage of such Defaulting Lender:

(i) the L/C Exposure, the Swingline Exposure and the Revolving Percentage of
such Defaulting Lender will, subject to the limitation in the proviso below,
automatically be reallocated (effective on the day such Lender becomes a
Defaulting Lender) among the Non-Defaulting Lenders pro rata in accordance with
their respective Commitments; provided that (x) such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists, (y) the sum of each Non-Defaulting
Lender’s Total Revolving Extensions of Credit, total Swingline Exposure and
total L/C Exposure may not in any event exceed the Commitment of such
Non-Defaulting Lender as in effect at the time of such reallocation and
(z) neither such reallocation nor any payment by a Non-Defaulting Lender
pursuant thereto will constitute a waiver or release of any claim the Borrower,
the Administrative Agent, the Issuing Lender, the Swingline Lender or any other
Lender may have against such Defaulting Lender or cause such Defaulting Lender
to be a Non-Defaulting Lender; provided further that, for purposes of clause
(x) in the first

 

44



--------------------------------------------------------------------------------

proviso above, such reallocation shall be given effect immediately upon the cure
or waiver of such Default or Event of Default and subject to clauses (y) and
(z) above;

(ii) to the extent that any portion (the “unreallocated portion”) of the
Defaulting Lender’s L/C Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of subsection (y) of the proviso in clause
(i) above or otherwise, the Borrower will, not later than three (3) Business
Days after demand by the Administrative Agent (at the direction of the Issuing
Lender and/or the Swingline Lender, as the case may be), (x) Cash Collateralize
the obligations of the Borrower to the Issuing Lender and the Swingline Lender
in respect of such L/C Exposure or Swingline Exposure, as the case may be, in an
amount at least equal to the aggregate amount of the unreallocated portion of
such L/C Exposure or Swingline Exposure, or (y) in the case of such Swingline
Exposure, prepay (subject to clause (iii) below) and/or Cash Collateralize in
full the unreallocated portion thereof, or (z) make other arrangements
satisfactory to the Administrative Agent, and to the Issuing Lender and the
Swingline Lender, as the case may be, in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender; and

(iii) any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees, indemnity
payments or other amounts) will not be paid or distributed to such Defaulting
Lender, but will instead be retained by the Administrative Agent in a segregated
non-interest bearing account until (subject to clause (g) below) the termination
of the Commitments and payment in full of all obligations of the Borrower
hereunder and will be applied by the Administrative Agent, to the fullest extent
permitted by law, to the making of payments from time to time in the following
order of priority: first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Lender or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed L/C Obligations then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

45



--------------------------------------------------------------------------------

(d) In furtherance of the foregoing, if any Lender becomes, and during the
period it remains, a Defaulting Lender and the Borrower fails to take the
actions specified under subsection (b) above, each of the Issuing Lender and the
Swingline Lender is hereby authorized by the Borrower (which authorization is
irrevocable and coupled with an interest) to give, in its discretion, through
the Administrative Agent, notices of Borrowing pursuant to Section 3.2 in such
amounts and in such times as may be required to (i) reimburse an outstanding L/C
Obligations, (ii) repay an outstanding Swingline Loan, and/or (iii) Cash
Collateralize the obligations of the Borrower in respect of outstanding Letters
of Credit or Swingline Loans in an amount at least equal to the aggregate amount
of the obligations (contingent or otherwise) of such Defaulting Lender in
respect of such Letter of Credit or Swingline Loan.

(e) Anything herein to the contrary notwithstanding, during such period as a
Lender is a Defaulting Lender, such Defaulting Lender will not be entitled to
any fees accruing during such period pursuant to Sections 3.5(a) and 3.9
(without prejudice to the rights of the Lenders other than Defaulting Lenders in
respect of such fees); provided that (i) to the extent that a portion of the L/C
Exposure or the Swingline Exposure of such Defaulting Lender is reallocated to
the Non-Defaulting Lenders pursuant to clause (c) above, such fees that would
have accrued for the benefit of such Defaulting Lender will instead accrue for
the benefit of and be payable to such Non-Defaulting Lenders, pro rata in
accordance with their respective Commitments, and (ii) to the extent any portion
of such L/C Exposure or Swingline Exposure cannot be so reallocated, such fees
will instead accrue for the benefit of and be payable to the Issuing Lender and
the Swingline Lender as their interests appear (and the pro rata payment
provisions of Section 4.8 will automatically be deemed adjusted to reflect the
provisions of this Section).

(f) The Borrower may terminate the unused amount of the Commitment of a
Defaulting Lender upon not less than three (3) Business Days’ prior notice to
the Administrative Agent (which will promptly notify the Lenders thereof), and
in such event the provisions of (c)(iii) above will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts); provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, the Issuing
Lender, the Swingline Lender or any Lender may have against such Defaulting
Lender.

(g) If the Borrower, the Administrative Agent, the Issuing Lender and the
Swingline Lender agree in writing in their discretion that a Lender that is a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any amounts then held in
the segregated account referred to in clause (c)(iii) above), such Lender will,
to the extent applicable, purchase such portion of outstanding Loans of the
other Lenders and/or make such other adjustments as the Administrative Agent may
determine to be necessary to cause the Revolving Credit Extensions, L/C Exposure
and Swingline Exposure of the Lenders to be on a pro rata basis in accordance
with their respective Commitments, whereupon such Lender will cease to be a
Defaulting Lender and will be a Non-Defaulting Lender (and such Exposure of each
Lender will automatically be adjusted on a prospective basis to reflect the
foregoing); provided that no adjustments will be made retroactively with respect
to fees accrued or payments

 

46



--------------------------------------------------------------------------------

made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to
Non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Lender’s having been a Defaulting Lender.

SECTION 4. GENERAL PROVISIONS APPLICABLE

TO LOANS AND LETTERS OF CREDIT

4.1 Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty, upon
irrevocable notice delivered to the Administrative Agent no later than 11:00
A.M., New York City time, three Business Days prior thereto, in the case of
Eurodollar Loans, and no later than 11:00 A.M., New York City time, one
(1) Business Day prior thereto, in the case of Base Rate Loans, which notice
shall specify the date and amount of prepayment and whether the prepayment is of
Eurodollar Loans or Base Rate Loans; provided, that if a Eurodollar Loan is
prepaid on any day other than the last day of the Interest Period applicable
thereto, the Borrower shall also pay any amounts owing pursuant to Section 4.11;
provided, further that such notice may be contingent on the occurrence of a
refinancing or the consummation of a sale, transfer, lease or other disposition
of assets and may be revoked or the termination date deferred if the refinancing
or sale, transfer, lease or other disposition of assets does not occur. Upon
receipt of any such notice the Administrative Agent shall promptly notify each
relevant Lender thereof. If any such notice is given, the amount specified in
such notice shall be due and payable on the date specified therein, together
with (except in the case of Revolving Loans that are Base Rate Loans and
Swingline Loans) accrued interest to such date on the amount prepaid. Partial
prepayments of Term Loans and Revolving Loans shall be in an aggregate principal
amount of $1,000,000 or integral multiples of $500,000 in excess thereof.
Partial prepayments of Swingline Loans shall be in an aggregate principal amount
of $100,000 or integral multiples of $50,000 in excess thereof.

4.2 Mandatory Prepayments and Commitment Reductions. (a) If any Indebtedness or
Disqualified Capital Stock shall be incurred or issued by any Group Member
(other than Excluded Indebtedness), an amount equal to 100% of the Net Cash
Proceeds thereof shall be applied on the date of such incurrence or issuance
toward the prepayment of the Loans as set forth in Section 4.2(d).

(b) If on any date any Group Member shall receive Net Cash Proceeds from any
Asset Sale or Recovery Event then, unless a Reinvestment Notice shall be
delivered in respect thereof, such Net Cash Proceeds shall be applied on such
date toward the prepayment of the Loans as set forth in Section 4.2(d);
provided, that, notwithstanding the foregoing, on each Reinvestment Prepayment
Date, an amount equal to the Reinvestment Prepayment Amount with respect to the
relevant Reinvestment Event shall be applied toward the prepayment of the Loans
as set forth in Section 4.2(d).

(c) The Borrower shall, on each Excess Cash Flow Application Date, apply the ECF
Percentage of the excess, if any, of (i) Excess Cash Flow for the related Excess
Cash Flow Payment Period minus (ii) Prepayments made during such Excess Cash
Flow Payment Period toward the prepayment of the Loans as set forth in
Section 4.2(d). Except as provided

 

47



--------------------------------------------------------------------------------

below, each such prepayment and commitment reduction shall be made on a date (an
“Excess Cash Flow Application Date”) no later than one hundred (100) days after
the end of each fiscal year of the Borrower with respect to which such
prepayment is made (commencing with the fiscal year of the Borrower ending
December 31, 2010). Notwithstanding the foregoing, the Borrower will not be
required to prepay the Loans pursuant to this clause (c) with respect to any
Excess Cash Flow for the related Excess Cash Flow Payment Period attributable to
a Foreign Subsidiary if the repatriation of such Excess Cash Flow from such
Foreign Subsidiary at any time during the fiscal year in which such Excess Cash
Flow Application Date occurs would cause adverse tax consequences to the
Borrower or would otherwise be payable as a result of the occurrence of any
one-time repatriation holidays; provided that in the event the Borrower is
required to make a payment of Excess Cash Flow attributable to a Foreign
Subsidiary, such payment shall be made no later than ten (10) days after the
Borrower becomes aware that such repatriation would not cause adverse tax
consequences to the Borrower; provided further that in the event that the
Borrower is not required to make a payment of Excess Cash Flow attributable to a
Foreign Subsidiary during the fiscal year in which such Excess Cash Flow
Application Date occurs, no payment shall be due in any succeeding fiscal year.

(d) Amounts to be applied in connection with prepayments made pursuant to this
Section 4.2 shall be applied, first, to the prepayment of the Term Loans and,
second, to prepay the Revolving Loans without any permanent reduction of the
Revolving Commitments, in each case on a pro rata basis; provided that if the
aggregate principal amount of Revolving Loans and Swingline Loans then
outstanding is less than the amount of such excess (because L/C Obligations
constitute a portion thereof), the Borrower shall, to the extent of the balance
of such excess, replace outstanding Letters of Credit and/or deposit an amount
in cash in a cash collateral account established with the Administrative Agent
for the benefit of the Lenders on terms and conditions satisfactory to the
Administrative Agent. The application of any prepayment pursuant to this
Section 4.2 shall be made, first, to Base Rate Loans and, second, to Eurodollar
Loans. Each prepayment of the Loans under this Section 4.2 shall be accompanied
by accrued interest to the date of such prepayment on the amount prepaid.

(e) The Total Term Commitment (and the Term Commitments of each Lender) shall be
permanently reduced on the Closing Date by the aggregate principal amount of
Term Loans borrowed on such date. The Total Term Commitment (and the Term
Commitments of each Lender) shall terminate in its entirety on the earlier of
(i) the Merger Closing Date and (ii) the Term Commitment Termination Date.

4.3 Conversion and Continuation Options. (a) The Borrower may elect from time to
time to convert Eurodollar Loans to Base Rate Loans by giving the Administrative
Agent prior irrevocable notice of such election no later than 11:00 A.M., New
York City time, on the Business Day preceding the proposed conversion date;
provided that any such conversion of Eurodollar Loans may only be made on the
last day of an Interest Period with respect thereto. The Borrower may elect from
time to time to convert Base Rate Loans to Eurodollar Loans by giving the
Administrative Agent prior irrevocable notice of such election no later than
11:00 A.M., New York City time, on the third Business Day preceding the proposed
conversion date (which notice shall specify the length of the initial Interest
Period therefor); provided that no Base Rate Loan under a particular Facility
may be converted into a Eurodollar Loan when any Event of Default has occurred
and is continuing and the Administrative Agent has or the

 

48



--------------------------------------------------------------------------------

Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such conversions. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

(b) Any Eurodollar Loan may be continued as such upon the expiration of the then
current Interest Period with respect thereto by the Borrower giving irrevocable
notice to the Administrative Agent, in accordance with the applicable provisions
of the term “Interest Period” set forth in Section 1.1, of the length of the
next Interest Period to be applicable to such Loans; provided that no Eurodollar
Loan under a particular Facility may be continued as such when any Event of
Default has occurred and is continuing and the Administrative Agent has or the
Majority Facility Lenders in respect of such Facility have determined in its or
their sole discretion not to permit such continuations; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso such Loans shall be automatically converted to Base Rate Loans
on the last day of such then expiring Interest Period. Upon receipt of any such
notice the Administrative Agent shall promptly notify each relevant Lender
thereof.

4.4 Limitations on Eurodollar Tranches. Notwithstanding anything to the contrary
in this Agreement, all borrowings, conversions and continuations of Eurodollar
Loans hereunder and all selections of Interest Periods hereunder shall be in
such amounts and be made pursuant to such elections so that, (a) after giving
effect thereto, the aggregate principal amount of the Eurodollar Loans
comprising each Eurodollar Tranche shall be equal to $1,000,000 or integral
multiples of $100,000 in excess thereof and (b) no more than ten Eurodollar
Tranches shall be outstanding at any one time.

4.5 Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate determined for such day plus the
Applicable Margin.

(b) Each Base Rate Loan shall bear interest at a rate per annum equal to the
Base Rate plus the Applicable Margin.

(c) If an Event of Default shall have occurred and be continuing, at the
election of the Required Lenders, all outstanding Loans, Reimbursement
Obligations, commitment fees and other amounts payable hereunder (whether or not
overdue) shall bear interest at a rate per annum equal to (i) in the case of the
Loans, the rate that would otherwise be applicable thereto pursuant to the
foregoing provisions of this Section plus 2%, (ii) in the case of Reimbursement
Obligations, the rate applicable to Base Rate Loans under the Revolving Facility
plus 2% and (iii) in the case of any such other amounts that do not relate to a
particular Facility, the rate then applicable to Base Rate Loans under the Term
Facility plus 2%, in each case from the date of such election until such Event
of Default is no longer continuing; provided that the foregoing interest rate
shall apply automatically, without any election of the Required Lenders, in the
case of any Event of Default under Section 9.1(a) or (f).

(d) Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (c) of this Section shall be
payable from time to time on demand.

 

49



--------------------------------------------------------------------------------

(e) Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

4.6 Computation of Interest and Fees. (a) Interest and fees payable pursuant
hereto shall be calculated on the basis of a 360-day year for the actual days
elapsed, except that, with respect to Base Rate Loans the rate of interest on
which is calculated on the basis of clause (a) or (b) of the definition of Base
Rate, the interest thereon shall be calculated on the basis of a 365- (or 366-,
as the case may be) day year for the actual days elapsed. The Administrative
Agent shall as soon as practicable notify the Borrower and the relevant Lenders
of each determination of a Eurodollar Rate. Any change in the interest rate on a
Loan resulting from a change in the Base Rate or the Eurocurrency Reserve
Requirements shall become effective as of the opening of business on the day on
which such change becomes effective. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of the effective date
and the amount of each such change in interest rate.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 4.6(a).

4.7 Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:

(a) the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that, by reason
of circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the Eurodollar Rate for such Interest Period, or

(b) the Administrative Agent shall have received notice from the Majority
Facility Lenders in respect of the relevant Facility that the Eurodollar Rate
determined or to be determined for such Interest Period will not adequately and
fairly reflect the cost to such Lenders (as reasonably determined and
conclusively certified by such Lenders) of making or maintaining their affected
Loans during such Interest Period,

the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the relevant Lenders as soon as practicable thereafter but at least
two (2) Business Days prior to the first day of such Interest Period. If such
notice is given (x) any Eurodollar Loans under the

 

50



--------------------------------------------------------------------------------

relevant Facility requested to be made on the first day of such Interest Period
shall be made as Base Rate Loans, (y) any Loans under the relevant Facility that
were to have been converted on the first day of such Interest Period to
Eurodollar Loans shall be continued as Base Rate Loans and (z) any outstanding
Eurodollar Loans under the relevant Facility shall be converted, on the last day
of the then-current Interest Period, to Base Rate Loans. Until such notice has
been withdrawn by the Administrative Agent (which notice the Administrative
Agent agrees to withdraw promptly upon a determination that the condition or
situation which gave rise to such notice no longer exists), no further
Eurodollar Loans under the relevant Facility shall be made or continued as such,
nor shall the Borrower have the right to convert Loans under the relevant
Facility to Eurodollar Loans.

4.8 Pro Rata Treatment; Application of Payments; Payments. (a) Each borrowing by
the Borrower from the Lenders hereunder, each payment by the Borrower on account
of any commitment fee and any reduction of the Commitments of the Lenders shall
be made pro rata according to the respective Term Percentages or Revolving
Percentages, as the case may be, of the relevant Lenders.

(b) Each payment (including each prepayment) on account of principal of and
interest on the Term Loans shall be made pro rata according to the respective
outstanding principal amounts of the Term Loans then held by the Term Lenders.
The amount of each principal prepayment of the Term Loans (i) pursuant to
Section 4.1 shall be applied in direct order to reduce the next four
installments of the Term Loans and thereafter to reduce the then remaining
installments of the Term Loans pro rata based upon the then remaining principal
amount thereof and (ii) all other prepayments shall be applied to reduce the
then remaining installments of the Term Loans pro rata based upon the then
remaining principal amount thereof. Amounts repaid or prepaid on account of the
Term Loans may not be reborrowed.

(c) Each payment (including each prepayment) on account of principal of and
interest on the Revolving Loans shall be made pro rata according to the
respective outstanding principal amounts of the Revolving Loans then held by the
Revolving Lenders.

(d) All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the Lenders, at the Funding Office, in Dollars and in immediately available
funds. The Administrative Agent shall distribute such payments to the Lenders
promptly upon receipt in like funds as received. If any payment hereunder (other
than payments on the Eurodollar Loans) becomes due and payable on a day other
than a Business Day, such payment shall be extended to the next succeeding
Business Day. If any payment on a Eurodollar Loan becomes due and payable on a
day other than a Business Day, the maturity thereof shall be extended to the
next succeeding Business Day unless the result of such extension would be to
extend such payment into another calendar month, in which event such payment
shall be made on the immediately preceding Business Day. In the case of any
extension of any payment of principal pursuant to the preceding two sentences,
interest thereon shall be payable at the then applicable rate during such
extension.

 

51



--------------------------------------------------------------------------------

(e) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may (but
shall not be required to), in reliance upon such assumption, make available to
the Borrower a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on the Borrowing Date therefor, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If such Lender’s share of such borrowing is not made
available to the Administrative Agent by such Lender within three (3) Business
Days of such Borrowing Date, the Administrative Agent shall also be entitled to
recover such amount with interest thereon at the rate per annum applicable to
Base Rate Loans under the relevant Facility, on demand, from the Borrower.

(f) Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.

Notwithstanding anything to the contrary contained herein, the provisions of
this Section 4.8 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

4.9 Requirements of Law. (a) If the adoption of, taking effect of or any change
in any Requirement of Law or in the administration, interpretation or
application thereof or compliance by any Lender or Issuing Lender with any
request, guideline or directive (whether or not having the force of law) from
any central bank or other Governmental Authority made subsequent to the date
hereof:

(i) shall subject any Lender or Issuing Lender to any tax of any kind whatsoever
solely with respect to this Agreement, any Letter of Credit, any participation
in a Letter of Credit, any Application or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender or Issuing Lender in
respect thereof (except for Non-Excluded Taxes and Other Taxes covered by
Section 4.10, taxes arising under FATCA (as defined in Section 4.10(a)(iii)) and
changes in the rate of tax on the overall net income of such Lender or Issuing
Lender);

 

52



--------------------------------------------------------------------------------

(i) shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender or
Issuing Lender that is not otherwise included in the determination of the
Eurodollar Rate hereunder; or

(ii) shall impose on such Lender or Issuing Lender or the London interbank
market any other condition, cost or expense affecting this Agreement or
Eurodollar Loans made by such Lender or any Letter of Credit or participation
therein;

and the result of any of the foregoing is to increase the cost to such Lender or
Issuing Lender of making, converting into, continuing or maintaining Eurodollar
Loans or issuing or participating in Letters of Credit, or to reduce any amount
receivable hereunder in respect thereof (whether of principal, interest or any
other amount) which such Lender reasonably deems to be material as determined by
such Lender with respect to its Eurodollar Loans or Letters of Credit, then, in
any such case, the Borrower shall promptly pay such Lender or Issuing Lender,
upon its demand, any additional amounts necessary to compensate such Lender or
Issuing Lender for such increased cost or reduced amount receivable. If any
Lender or Issuing Lender becomes entitled to claim any additional amounts
pursuant to this paragraph, it shall promptly notify the Borrower (with a copy
to the Administrative Agent) of the event by reason of which it has become so
entitled.

(b) If any Lender or Issuing Lender shall have determined that the adoption of,
taking effect of or any change in any Requirement of Law regarding capital
adequacy or in the interpretation or application thereof or compliance by such
Lender or Issuing Lender or any corporation controlling such Lender or Issuing
Lender with any request or directive regarding capital adequacy (whether or not
having the force of law) from any Governmental Authority made subsequent to the
date hereof shall have the effect of reducing the rate of return on such
Lender’s or Issuing Lender’s or such corporation’s capital as a consequence of
its obligations hereunder or under or in respect of any Letter of Credit to a
level below that which such Lender or Issuing Lender or such corporation could
have achieved but for such adoption, change or compliance (taking into
consideration such Lender’s or Issuing Lender’s or such corporation’s policies
with respect to capital adequacy), then from time to time, after submission by
such Lender or Issuing Lender to the Borrower (with a copy to the Administrative
Agent) of a written request therefor, the Borrower shall pay to such Lender or
Issuing Lender such additional amount or amounts as will compensate such Lender
or Issuing Lender or such corporation for such reduction.

(c) A certificate as to any additional amounts payable pursuant to this Section
submitted by any Lender or Issuing Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error.
Failure or delay on the part of any Lender or Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or Issuing Lender’s right to demand such compensation; provided that

 

53



--------------------------------------------------------------------------------

the Borrower shall not be required to compensate a Lender or Issuing Lender
pursuant to this Section for any amounts incurred more than one hundred and
eighty (180) days prior to the date that such Lender or Issuing Lender notifies
the Borrower of such Lender’s or Issuing Lender’s intention to claim
compensation therefor; provided that, if the circumstances giving rise to such
claim have a retroactive effect, then such one hundred and eighty (180) day
period shall be extended to include the period of such retroactive effect. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder. The Borrower shall pay the Lender or Issuing Lender, as the
case may be, the amount shown as due on any certificate referred to above within
ten (10) days after receipt thereof.

4.10 Taxes. (a) All payments made by or on account of any Loan Party under this
Agreement or under any other Loan Document shall be made free and clear of, and
without deduction or withholding for or on account of, any present or future
income, stamp or other taxes, levies, imposts, duties, charges, fees, deductions
or withholdings, now or hereafter imposed, levied, collected, withheld or
assessed by any Governmental Authority, excluding (i) net income taxes and
franchise taxes (imposed in lieu of net income taxes) imposed on any Agent or
any Lender as a result of a present or former connection between such Agent or
such Lender and the jurisdiction of the Governmental Authority imposing such tax
or any political subdivision or taxing authority thereof or therein (other than
any such connection arising solely from such Agent or such Lender having
executed, delivered or performed its obligations or received a payment under, or
enforced, this Agreement or any other Loan Document), (ii) any branch profits
taxes imposed by the United States or any similar tax imposed by any other
jurisdiction in which the Borrower is located or (iii) any tax imposed as a
result of such Lender’s failure or inability to comply with the requirements of
Section 1471 through 1474 of the Code and any regulations promulgated thereunder
(“FATCA”) to establish an exemption from withholding thereunder. If, under
applicable law, any such non-excluded taxes, levies, imposts, duties, charges,
fees, deductions or withholdings (“Non-Excluded Taxes”) or Other Taxes are
required to be withheld from any amounts payable to any Agent or any Lender
hereunder, the amounts so payable to such Agent or such Lender shall be
increased to the extent necessary to yield to such Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes, including in respect of any
payments under this Section 4.10) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement; provided,
however, that no Loan Party shall be required to increase any such amounts
payable to any Lender on account of any Non-Excluded Taxes (i) that are
attributable to such Lender’s failure to comply with the requirements of
paragraph (d) or (e) of this Section or with FATCA or (ii) that are withholding
taxes imposed on amounts payable to such Lender at the time such Lender becomes
a party to this Agreement (or, in the case of a Transferee, on the date such
Transferee becomes a Transferee hereunder), except to the extent that such
Lender’s assignor (if any) was entitled, at the time of assignment, to receive
additional amounts from the Borrower with respect to such Non-Excluded Taxes
pursuant to this paragraph.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) Whenever any Non-Excluded Taxes or Other Taxes are paid by the Borrower, as
promptly as practicable thereafter the Borrower shall send to the Administrative

 

54



--------------------------------------------------------------------------------

Agent for its own account or for the account of the relevant Agent or Lender, as
the case may be, a certified copy of an original official receipt received by
the Borrower showing payment thereof. If the Borrower fails to pay any
Non-Excluded Taxes or Other Taxes when due to the appropriate taxing authority
or fails to remit to the Administrative Agent the required receipts or other
required documentary evidence, the Borrower shall indemnify the Agents and the
Lenders for any incremental taxes, interest and penalties that may become
payable by any Agent or any Lender as a result of any such failure, other than
to the extent such incremental amount is a result of an action, or failure to
act, on the part of the Agents or such Lender.

(d) Each Lender (or each Transferee) that is not a “United States person” as
defined in Section 7701(a)(30) of the Code (a “Non-U.S. Lender”) shall deliver
to the Borrower and the Administrative Agent (or, (x) in the case of a
Participant, solely to the Lender from which the related participation shall
have been purchased and (y) in the case of an Assignee under an assignment to an
affiliate of a Lender or an Approved Fund of a Lender that is made pursuant to
Section 11.6(c), the assigning Lender) two completed originals of either U.S.
Internal Revenue Service Form W-8BEN or Form W-8ECI, or, in the case of a
Non-U.S. Lender claiming exemption from U.S. federal withholding tax under
Section 871(h) or 881(c) of the Code with respect to payments of “portfolio
interest”, a statement substantially in the form of Exhibit E and a Form W-8BEN,
or any subsequent versions thereof or successors thereto, properly completed and
duly executed by such Non-U.S. Lender claiming complete exemption from, or a
reduced rate of, U.S. federal withholding tax on all payments by the Borrower
under this Agreement and the other Loan Documents. Such forms shall be delivered
by each Non-U.S. Lender on or before the date it becomes a party to this
Agreement (or, (x) in the case of any Participant, on or before the date such
Participant purchases the related participation and (y) in the case of an
Assignee, on or before the date such Assignee becomes a party to this
Agreement). In addition, each Non-U.S. Lender (or Participant or Assignee, as
applicable) shall deliver such forms promptly upon the obsolescence or
invalidity of any form previously delivered by such Non-U.S. Lender, or upon
written request of the Borrower or any Agent. Each Non-U.S. Lender shall
promptly notify the Borrower at any time it determines that it is no longer in a
position to provide any previously delivered certificate to the Borrower (or any
other form of certification adopted by the U.S. taxing authorities for such
purpose). Notwithstanding any other provision of this paragraph, a Non-U.S.
Lender shall not be required to deliver any form pursuant to this paragraph that
such Non-U.S. Lender is not legally able to deliver. Each Lender (or each
Transferee) who is a “United States person” as such term is defined in
Section 7701(a)(30) of the Code (i) on or before the date it becomes a party to
this Agreement (or, (x) in the case of any Participant, on or before the date
such Participant purchases the related participation and (y) in the case of an
Assignee, on or before the date such Assignee becomes a party to this
Agreement), (ii) upon learning that any form it previously provided has become
invalid, obsolete or incorrect, and (iii) from time to time thereafter if
requested in writing by the Borrower or the Administrative Agent shall provide
to the Borrower and the Administrative Agent (or, (x) in the case of a
Participant, solely to the Lender from which the related participation shall
have been purchased and (y) in the case of an Assignee under an assignment to an
affiliate of a Lender or an Approved Fund of a Lender that is made pursuant to
Section 11.6(c), the assigning Lender) duplicate executed originals of Internal
Revenue Service Form W-9, or any successor form, certifying that such Lender is
entitled to an exemption from U.S. backup withholding tax.

 

55



--------------------------------------------------------------------------------

(e) A Lender (or a Transferee) that is entitled to an exemption from or
reduction of non-U.S. withholding tax under the law of the jurisdiction in which
the Borrower is located, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy to the Administrative Agent), at the time or times prescribed by
applicable law or reasonably requested in writing by the Borrower, such properly
completed and executed documentation prescribed by applicable law as will permit
such payments to be made without withholding or at a reduced rate; provided that
such Lender is legally entitled to complete, execute and deliver such
documentation and in such Lender’s judgment such completion, execution or
submission would not materially prejudice the legal position of such Lender.

(b) If the Administrative Agent or any Lender determines, in its sole
discretion, that it has received a refund of or credit against any Non-Excluded
Taxes or Other Taxes as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section 4.10, it shall pay over such refund to the Borrower (but only to the
extent of indemnity payments made, or additional amounts paid, by the Borrower
under this Section 4.10 with respect to the Non-Excluded Taxes or Other Taxes
giving rise to such refund), net of all out-of-pocket expenses of such Agent or
such Lender and without interest (other than any interest paid by the relevant
Governmental Authority with respect to such refund); provided, that the
Borrower, upon the request of such Agent or such Lender, agrees to repay the
amount paid over to the Borrower (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) to such Agent or such Lender in
the event such Agent or such Lender is required to repay such refund to such
Governmental Authority. This paragraph shall not be construed to require any
Agent or any Lender to make available its tax returns (or any other information
relating to its taxes which it deems confidential) to the Borrower or any other
Person.

(f) Notwithstanding anything to the contrary in this Section 4.10, if the
Internal Revenue Service determines that the Agent or any Lender is a conduit
entity participating in a conduit financing arrangement as defined in
Section 7701(1) of the Code and the regulations thereunder and the Borrower was
not a participant to such arrangement (other than as a Borrower under this
Agreement) (a “Conduit Financing Arrangement”), then (i) the Borrower shall have
no obligation to pay additional amounts or indemnify the Agent or Lender for any
Taxes with respect to any payments hereunder to the extent that the amount of
such Taxes exceeds the amount that would have otherwise been withheld or
deducted had the Internal Revenue Service not made such a determination and
(ii) such Agent or Lender shall indemnify the Borrowers in full for any and all
taxes for which the Borrower is held directly liable under Section 1461 of the
Code by virtue of such Conduit Financing Arrangement; provided that such
Borrower (A) promptly forward to the indemnitor an official receipt of such
documentation satisfactorily evidencing such payment, (B) contest such tax upon
the reasonable request of the indemnitor and at such indemnitor’s cost and
(C) pay such indemnitor within thirty (30) days any refund of such taxes
(including interest thereon). Each Agent or Lender represents that it is not
participating in a Conduit Financing Arrangement.

(g) The agreements in this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder
or under any other Loan Document.

 

56



--------------------------------------------------------------------------------

4.11 Indemnity. The Borrower agrees to indemnify each Lender and to hold each
Lender harmless from any loss, cost or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment of or conversion
from Eurodollar Loans after the Borrower has given a notice thereof in
accordance with the provisions of this Agreement, (c) the making of a prepayment
of, or a conversion from, Eurodollar Loans on a day that is not the last day of
an Interest Period with respect thereto or (d) any other default by the Borrower
in the repayment of such Eurodollar Loans when and as required pursuant to the
terms of this Agreement. Such indemnification may include an amount (other than
with respect to clause (d)) equal to the excess, if any, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Loans provided for herein
(excluding, however, the Applicable Margin included therein, if any) over
(ii) the amount of interest (as reasonably determined by such Lender) that would
have accrued to such Lender on such amount by placing such amount on deposit for
a comparable period with leading banks in the interbank eurodollar market. A
certificate as to any amounts payable pursuant to this Section submitted to the
Borrower by any Lender shall be conclusive in the absence of manifest error.
This covenant shall survive the termination of this Agreement and the payment of
the Loans and all other amounts payable hereunder.

4.12 Change of Lending Office. Each Lender agrees that, upon the occurrence of
any event giving rise to the operation of Section 4.9 or 4.10(a), (b) or
(c) with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage or any unreimbursed costs or expenses; and provided, further, that
nothing in this Section shall affect or postpone any of the obligations of the
Borrower or the rights of any Lender pursuant to Section 4.9 or 4.10(a), (b) or
(c). The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation.

4.13 Replacement of Lenders. The Borrower shall be permitted to replace any
Lender that (a) requests reimbursement for amounts owing pursuant to Section 4.9
or 4.10(a) (such Lender, an “Affected Lender”), (b) is a Non-Consenting Lender
or (c) is a Defaulting Lender, with a replacement financial institution or other
entity; provided that (i) such replacement does not conflict with any
Requirement of Law, (ii) no Event of Default shall have occurred and be
continuing at the time of such replacement, (iii) in the case of an Affected
Lender, prior to any such replacement, such Lender shall have taken no action
under Section 4.12 so as to eliminate the continued need for payment of amounts
owing pursuant to Section 4.9 or 4.10(a), (iv) the replacement financial
institution or entity shall purchase, at par, all Loans and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the Borrower
shall be liable to such replaced Lender under Section 4.11 if any Eurodollar
Loan

 

57



--------------------------------------------------------------------------------

owing to such replaced Lender shall be purchased other than on the last day of
the Interest Period relating thereto, (vi) the replacement financial institution
or entity shall be an Eligible Assignee, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 11.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) until such time as
such replacement shall be consummated, the Borrower shall pay all additional
amounts (if any) required pursuant to Section 4.9 or 4.10(a), as the case may
be, (ix) any such replacement shall not be deemed to be a waiver of any rights
that the Borrower, the Administrative Agent or any other Lender shall have
against the replaced Lender, and (x) in the case of a Non-Consenting Lender, the
replacement financial institution or entity shall consent at the time of such
assignment to each matter in respect of which the replaced Lender was a
Non-Consenting Lender.

4.14 Evidence of Debt. (a) Each Lender shall maintain in accordance with its
usual practice an account or accounts evidencing indebtedness of the Borrower to
such Lender resulting from each Loan of such Lender from time to time, including
the amounts of principal and interest payable and paid to such Lender from time
to time under this Agreement.

(b) The Administrative Agent, on behalf of the Borrower (or, in the case of an
assignment not required to be recorded in the Register in accordance with the
provisions of Section 11.6(d), the assigning Lender, acting solely for this
purpose as a non-fiduciary agent of the Borrower), shall maintain the Register
(or, in the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), a Related Party Register), in
each case pursuant to Section 11.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent (or, in
the case of an assignment not required to be recorded in the Register in
accordance with the provisions of Section 11.6(d), the assigning Lender)
hereunder from the Borrower and each Lender’s share thereof.

(c) The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 4.14(a) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.

(d) The Borrower agrees that, upon the request to the Administrative Agent by
any Lender, the Borrower will execute and deliver to such Lender a promissory
note of the Borrower evidencing any Term Loans, Revolving Loans or Swingline
Loans, as the case may be, of such Lender, substantially in the forms of Exhibit
F-1, F-2 or F-3, respectively, with appropriate insertions as to date and
principal amount.

4.15 Illegality. Notwithstanding any other provision herein, if the adoption of
or any change in any Requirement of Law or in the interpretation or application
thereof shall

 

58



--------------------------------------------------------------------------------

make it unlawful for any Lender to make or maintain Eurodollar Loans as
contemplated by this Agreement, (a) the commitment of such Lender hereunder to
make Eurodollar Loans, continue Eurodollar Loans as such and convert Base Rate
Loans to Eurodollar Loans shall forthwith be canceled and (b) such Lender’s
Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 4.11.

SECTION 5. REPRESENTATIONS AND WARRANTIES

To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans and issue or participate in the Letters of Credit, the Borrower hereby
represents and warrants to each Agent and each Lender that:

5.1 Financial Condition. (a) The unaudited pro forma consolidated balance sheet
of the Borrower and its consolidated Subsidiaries as at March 31, 2010
(including the notes thereto) and the unaudited pro forma consolidated income
statements for the twelve month period ending as at such date (the “Pro Forma
Financial Statements”), copies of which have heretofore been furnished to each
Lender, have been prepared giving effect (as if such events had occurred on such
date) to (i) the consummation of the Acquisition, (ii) the Loans to be made
under this Agreement on the Closing Date and the Merger Closing Date and the use
of proceeds thereof and (iii) the payment of fees and expenses in connection
with the foregoing. The Pro Forma Financial Statements have been prepared in
good faith based on the assumptions set forth therein, which the Borrower
believed to be reasonable assumptions at the time such Pro Forma Financial
Statements were prepared, and present fairly in all material respects on a pro
forma basis the estimated financial position of the Borrower and its
consolidated Subsidiaries as at and for each of the dates and periods set forth
above, assuming that the events specified in the preceding sentence had actually
occurred at such date.

(b)(i) The audited consolidated balance sheets of the Borrower and its
Subsidiaries (other than Techwell and its Subsidiaries) as at December 28,
2007, January 2, 2009 and January 1, 2010, and the related consolidated
statements of income, stockholders’ equity and cash flows for the fiscal years
ended on such dates, reported on by and accompanied by an unqualified report
from KPMG LLP, present fairly in all material respects the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the consolidated results of its operations and its consolidated cash flows for
the respective fiscal years then ended. (ii) The unaudited consolidated balance
sheet of the Borrower and its Subsidiaries (other than Techwell and its
Subsidiaries) for each fiscal quarter ended after the last balance sheet
delivered pursuant to clause (b)(i) above and at least forty-five (45) days
prior to the Closing Date and the related unaudited consolidated statements of
income, stockholders’ equity and cash flows for the period ended on such date,
if any, present fairly in all material respects the consolidated financial
condition of the Borrower and its Subsidiaries as at such date, and the
consolidated results of its operations and its consolidated cash flows for
period then ended (subject to normal year-end audit adjustments and the absence
of footnotes). (iii) All such financial statements delivered

 

59



--------------------------------------------------------------------------------

pursuant to clauses (b)(i) and (b)(ii) above, including the related schedules
and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except, with respect to clause
(b)(i), as approved by the aforementioned firm of accountants and disclosed
therein, with respect to clause (b)(ii), as disclosed therein).

(c)(i) The audited consolidated balance sheets of Techwell and its Subsidiaries
as at December 31, 2007, December 31, 2008 and December 31, 2009, and the
related consolidated statements of income, stockholders’ equity and cash flows
for the fiscal years ended on such dates, reported on by and accompanied by an
unqualified report from Deloitte & Touche LLP, present fairly in all material
respects the consolidated financial condition of Techwell and its Subsidiaries
as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. (ii) The
unaudited consolidated balance sheet of Techwell and its Subsidiaries for each
fiscal quarter ended after the last balance sheet delivered pursuant to clause
(c)(i) above and at least forty-five (45) days prior the Closing Date and the
related unaudited consolidated statements of income, stockholders’ equity and
cash flows for the period ended on such date, if any, present fairly in all
material respects the consolidated financial condition of Techwell and its
Subsidiaries as at such date, and the consolidated results of its operations and
its consolidated cash flows for period then ended (subject to normal year-end
audit adjustments and the absence of footnotes). (iii) All such financial
statements delivered pursuant to clauses (c)(i) and (c)(ii) above, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except, with respect to
clause (c)(i), as approved by the aforementioned firm of accountants and
disclosed therein and, with respect to clause (c)(ii), as disclosed therein).

(d) The most recent financial statements referred to in clause (b)(i) disclose
in accordance with GAAP or other applicable accounting standards all material
Guarantee Obligations, contingent liabilities and liabilities for taxes, or any
long-term leases or unusual forward or long-term commitments, including any
interest rate or foreign currency swap or exchange transaction or other
obligation in respect of derivatives.

5.2 No Change. Since January 1, 2010, there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect.

5.3 Corporate Existence; Compliance with Law. Except as permitted under
Section 8.4, each Group Member (a) is duly organized, validly existing and in
good standing under the laws of the jurisdiction of its organization, (b) has
the power and authority, and the legal right, to own and operate its property,
to lease the property it operates as lessee and to conduct the business in which
it is currently engaged, (c) is duly qualified as a foreign entity and in good
standing under the laws of each jurisdiction where its ownership, lease or
operation of property or the conduct of its business requires such
qualification, (d) is in compliance with the terms of its Organizational
Documents and (e) is in compliance with the terms of all Requirements of Law and
all Governmental Authorizations, except to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

60



--------------------------------------------------------------------------------

5.4 Power; Authorization; Enforceable Obligations. Each Loan Party has the power
and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and, in the case of the Borrower, to obtain
extensions of credit hereunder. Each Loan Party has taken all necessary
organizational and other action to authorize the execution, delivery and
performance of the Loan Documents to which it is a party and, in the case of the
Borrower, to authorize the extensions of credit on the terms and conditions of
this Agreement. No consent or authorization of, filing with, notice to or other
act by or in respect of, any Governmental Authority or any other Person is
required in connection with the Transactions or with the execution, delivery,
performance, validity or enforceability of this Agreement or any of the Loan
Documents, except (a) consents, authorizations, filings and notices described in
Schedule 5.4, which consents, authorizations, filings and notices have been
obtained or made and are in full force and effect on or before the Closing Date
or the Merger Closing Date, as applicable, other than any such consents,
authorizations, filings and notices the absence of which could not reasonably be
expected to have a Material Adverse Effect, and (b) the filings referred to in
Section 5.19. Each Loan Document has been duly executed and delivered on behalf
of each Loan Party party thereto. This Agreement constitutes, and each other
Loan Document upon execution will constitute, a legal, valid and binding
obligation of each Loan Party party thereto, enforceable against each such Loan
Party in accordance with its terms, except as enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting the enforcement of creditors’ rights generally and by general
equitable principles (whether enforcement is sought by proceedings in equity or
at law).

5.5 No Legal Bar. The execution, delivery and performance of this Agreement and
the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of the proceeds thereof will not violate (a) its
Organizational Document, (b) any Requirement of Law, Governmental Authorization
or any Contractual Obligation of any Group Member and (c) will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to its Organizational Documents, any Requirement
of Law or any such Contractual Obligation (other than the Liens created by the
Security Documents and the Permitted Liens), except for any violation set forth
in clauses (b) or (c) which could not reasonably be expected to have a Material
Adverse Effect.

5.6 Litigation. Except as disclosed in Schedule 5.6, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against any Group Member or against any of their respective properties or
revenues (a) with respect to any of the Loan Documents, which would in any
respect impair the enforceability of the Loan Documents, taken as a whole or
(b) that could reasonably be expected to have a Material Adverse Effect.

5.7 No Default. No Group Member is in default under or with respect to any of
its Contractual Obligations in any respect that could reasonably be expected to
have a Material Adverse Effect. No Default or Event of Default has occurred and
is continuing.

5.8 Ownership of Property; Liens. Each Group Member has title in fee simple (or
local law equivalent) to all of its owned real property, a valid leasehold
interest in all its leased real property, and good title to, or a valid
leasehold interest in, license of, or right to use, all its other tangible
Property material to its business, and no such Property is subject to any Lien

 

61



--------------------------------------------------------------------------------

except as permitted by Section 8.3. As of the date hereof, no condemnation has
been commenced or, to the Borrower’s knowledge, is contemplated with respect to
all or any portion of any real property a Group Member has an interest in or for
the relocation of roadways providing access to such property.

5.9 Intellectual Property. All Intellectual Property owned by the Group Members
is owned free and clear of all Liens (other than (i) as permitted by
Section 8.3, (ii) licenses listed on Schedule 5.9, (iii) other licenses granted
in the ordinary course of business (including in connection with the sale or
provision by Group Members of products or services), (iv) the security interest
granted to the Collateral Agent for the benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement, (v) licenses under which a Group
Member is the licensor in existence as of the date hereof (including in
connection with the sale or provision by a Group Member of products or services)
and (vi) licenses to other Group Members). To the knowledge of any Loan Party,
the conduct of, and the use of Intellectual Property in, the business of the
Group Members (including the products and services of the Group Members) does
not infringe, misappropriate, or otherwise violate in any material respect the
Intellectual Property rights of any other Person and, except as disclosed in
Schedule 5.9, to the knowledge of any Loan Party in the last two (2) years there
has been no such claim asserted in writing (including in the form of offers or
invitations to obtain a license) asserted or, to the knowledge of any Loan
Party, threatened against any Group Member. For purposes of this Section 5.9,
the term “knowledge of any Loan Party” means the actual knowledge of Tom Tokos,
Senior Vice President, General Counsel and Secretary, Doug Balog, Assistant
Secretary, and Paul Bernkopf, Chief Intellectual Property Counsel.

5.10 Taxes. Each Loan Party has filed or caused to be filed all federal, state
and other tax returns that are required to be filed by it and all such tax
returns are true, correct, and complete in all respects; each Loan Party has
paid all taxes and any assessments made against it or any of its property by any
Governmental Authority (other than any which are not yet due or the amount or
validity of which are currently being contested in good faith by appropriate
proceedings and with respect to which reserves in conformity with GAAP have been
provided on the books of the relevant Loan Party); no tax Lien has been filed
(other than for taxes not yet due or the amount or validity of which are
currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the relevant Loan Party) and, no Loan Party is aware of any proposed or
pending tax assessments, deficiencies or audits that could be reasonably
expected to, individually or in the aggregate, result in a Material Adverse
Effect.

5.11 Federal Regulations. No part of the proceeds of any extension of credit
under this Agreement will be used for any purpose that violates or would be
inconsistent with the provisions of Regulation T, U or X of the Board of
Governors of the Federal Reserve System. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U 1, as applicable, referred to in
Regulation U.

5.12 Labor Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect: (a) there are no strikes or other
labor disputes against any Group Member pending or, to the knowledge of the
Borrower, threatened; (b) hours

 

62



--------------------------------------------------------------------------------

worked by and payment made to employees of each Group Member have not been in
violation of the Fair Labor Standards Act, as amended, or any other applicable
Requirement of Law dealing with such matters; and (c) all payments due from any
Group Member on account of employee health and welfare insurance have been paid
or accrued as a liability on the books of the relevant Group Member.

5.13 ERISA. Neither a Reportable Event nor an “accumulated funding deficiency”
(within the meaning of Section 412 of the Code or Section 302 of ERISA) has
occurred during the five-year period prior to the date on which this
representation is made or deemed made with respect to any Single Employer Plan,
and each Plan has complied in all respects with the applicable provisions of
ERISA and the Code except where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect. No termination of a Single Employer
Plan has occurred, and no Lien against the Borrower or any Commonly Controlled
Entity in favor of the PBGC or a Single Employer Plan or a Multiemployer Plan
has arisen, during such five-year period. The present value of all accrued
benefits under each Single Employer Plan (based on those assumptions used to
fund such Plans) did not, as of the last annual valuation date prior to the date
on which this representation is made or deemed made, exceed the value of the
assets of such Plan allocable to such accrued benefits by more than $15,000,000.
Neither the Borrower nor any Commonly Controlled Entity has had a complete or
partial withdrawal from any Multiemployer Plan that has resulted or could
reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any material liability under ERISA if the Borrower or any such Commonly
Controlled Entity were to withdraw completely from all Multiemployer Plans as of
the valuation date most closely preceding the date on which this representation
is made or deemed made. No such Multiemployer Plan is in Reorganization or
Insolvent.

5.14 Investment Company Act; Other Regulations. No Loan Party is an “investment
company”, or a company “controlled” by an “investment company”, within the
meaning of the Investment Company Act of 1940, as amended. No Loan Party is
subject to regulation under any Requirement of Law (other than Regulation X of
the Board, as amended) that limits its ability to incur Indebtedness.

5.15 Subsidiaries. Except as disclosed to the Administrative Agent by the
Borrower in writing from time to time after the Closing Date, (a) Schedule 5.15
sets forth (i) the name and jurisdiction of formation or incorporation of each
Group Member (other than the Borrower) and, as to each such Group Member, states
the authorized and issued capitalization of such Group Member, the beneficial
and record owners thereof and the percentage of each class of Capital Stock
owned by any Loan Party and (ii) each Immaterial Subsidiary as of the Closing
Date, and (b) there are no outstanding subscriptions, options, warrants, calls,
rights or other agreements or commitments (other than stock options granted to
employees or directors and directors’ qualifying shares) of any nature relating
to any Capital Stock of any Group Member (other than the Borrower), except as
created by the Loan Documents. Except as listed on Schedule 5.15, as of the
Closing Date, no Group Member owns any interests in any joint venture,
partnership or similar arrangements with any Person.

 

63



--------------------------------------------------------------------------------

5.16 Use of Proceeds. The proceeds of the Term Loans shall be used to finance a
portion of the Acquisition and to pay related fees and expenses. The proceeds of
the Revolving Loans shall be used, together with the proceeds of the Swingline
Loans and the Letters of Credit, for general corporate purposes of the Borrower
and its Subsidiaries.

5.17 Environmental Matters. Except as, in the aggregate, could not reasonably be
expected to have a Material Adverse Effect:

(a) the facilities and properties owned, leased or operated by any Group Member
(the “Properties”) do not contain, and have not previously contained, any
Materials of Environmental Concern in amounts or concentrations or under
circumstances that constitute or constituted a violation of, or could reasonably
be expected to give rise to liability under, any Environmental Law;

(b) no Group Member has received any notice of violation, nor has knowledge of
any alleged violation, non-compliance, liability or potential liability
regarding environmental matters or compliance with Environmental Laws with
regard to any of the Properties or the business operated by any Group Member,
nor does the Borrower have knowledge or reason to believe that any such notice
will be received or is being threatened;

(c) Materials of Environmental Concern have not been transported or disposed of
from the Properties by any Group Member or, to the Borrower’s knowledge, by any
other person in violation of, or in a manner or to a location that could
reasonably be expected to give rise to liability under, any Environmental Law,
nor have any Materials of Environmental Concern been generated, treated, stored
or disposed of by any Group Member or, to the Borrower’s knowledge, by any other
person at, on or under any of the Properties in violation of, or in a manner
that could reasonably be expected to give rise to liability under, any
applicable Environmental Law;

(d) no judicial proceeding or governmental or administrative action is pending
or, to the knowledge of the Borrower, threatened, under any Environmental Law to
which any Group Member is or, to the Borrower’s knowledge, will be named as a
party with respect to the Properties or the business operated by any Group
Member, nor are there any consent decrees or other decrees, consent orders,
administrative orders or other orders, or other administrative or judicial
requirements outstanding under any Environmental Law with respect to the
Properties or the business operated by any Group Member;

(e) there has been no release or threat of release of Materials of Environmental
Concern by any Group Member or, to the Borrower’s knowledge, by any other person
at or from the Properties, or arising from or related to the operations of any
Group Member in connection with the Properties or otherwise in connection with
the business operated by any Group Member, in violation of or in amounts or in a
manner that could reasonably be expected to give rise to liability under
Environmental Laws;

(f) the Properties and all operations at the Properties are in compliance, and
have in the last five years been in compliance, with all applicable
Environmental Laws; and

 

64



--------------------------------------------------------------------------------

(g) no Group Member has assumed any liability of any other Person under
Environmental Laws.

5.18 Accuracy of Information, etc. No written statement or information contained
in this Agreement, any other Loan Document or any other document, certificate or
statement furnished by or on behalf of any Loan Party to the Administrative
Agent or the Lenders, or any of them, for use in connection with the
transactions contemplated by this Agreement or the other Loan Documents, when
taken as a whole, contained as of the date such statement, information, document
or certificate was so furnished, any untrue statement of a material fact or
omitted to state a material fact necessary to make the statements contained
herein or therein not misleading; provided, however, that with respect to the
projections, other pro forma financial information and information of a general
economic or industry-specific nature contained in the materials referenced
above, the Borrower represents only that the same were prepared in good faith
and are based upon estimates and assumptions believed by management of the
Borrower to be reasonable at the time made, it being recognized by the Lenders
that such financial information as it relates to future events is not to be
viewed as fact and that actual results during the period or periods covered by
such financial information may differ from the projected results set forth
therein by a material amount.

5.19 Security Documents. (a) The Guarantee and Collateral Agreement and each
other Security Document is, or upon execution, will be, effective to create in
favor of the Collateral Agent, for the benefit of the Secured Parties, a valid
security interest in the Collateral described therein and proceeds thereof (to
the extent a security interest can be created therein under the Uniform
Commercial Code). In the case of the Pledged Equity Interests described in the
Guarantee and Collateral Agreement and each Foreign Pledge Agreement, when stock
or interest certificates representing such Pledged Equity Interests (along with
properly completed stock or interest powers endorsing the Pledged Equity
Interest and executed by the owner of such shares or interests are delivered to
the Collateral Agent) or such other actions specified in each Foreign Pledge
Agreement are taken, and in the case of the other Collateral described in the
Guarantee and Collateral Agreement or any other Security Document (other than
deposit accounts), when financing statements and other filings specified on
Schedule 5.19 in appropriate form are filed in the offices specified on Schedule
5.19, the Collateral Agent, for the benefit of the Secured Parties, shall have a
fully perfected Lien on, and security interest in, all right, title and interest
of the Loan Parties in such Collateral and the proceeds thereof, as security for
the Obligations, in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3). In the case of Collateral that consists
of deposit accounts, when a Control Agreement is executed and delivered by all
parties thereto with respect to such accounts, the Collateral Agent, for the
benefit of the Secured Parties, shall have a fully perfected Lien on, and
security interest in, all right, title and interest of the Loan Parties in such
Collateral and the proceeds thereof, as security for the Obligations, prior and
superior to any other Person except as provided under the applicable Control
Agreement with respect to the financial institution party thereto.

(b) Each of the Mortgages (if any) is effective to create in favor of the
Collateral Agent, for the benefit of the Secured Parties, a valid Lien on the
Mortgaged Properties described therein and proceeds thereof, and when the
Mortgages are filed in the offices specified therein, each such Mortgage shall
constitute a fully perfected Lien on, and security interest in, all

 

65



--------------------------------------------------------------------------------

right, title and interest of the Loan Parties in the Mortgaged Properties and
the proceeds thereof, as security for the Obligations (as defined in the
relevant Mortgage), in each case prior and superior in right to any other Person
(except Liens permitted by Section 8.3). Schedule 5.19(b) lists, as of the
Closing Date, each parcel of owned real property and each leasehold interest in
real property located in the United States and held by the Borrower or any of
its Subsidiaries that has a value, in the reasonable opinion of the Borrower, in
excess of $5,000,000.

5.20 Solvency. (i) On the Closing Date, the Borrower is (on an individual
basis), and the Borrower and the other Loan Parties are (on a consolidated
basis), in each case after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith, Solvent, and (ii) the Borrower and the other Loan Parties (on a
consolidated basis), after giving effect to the Transactions and the incurrence
of all Indebtedness and obligations being incurred in connection herewith and
therewith, will be and will continue to be Solvent.

5.21 Senior Indebtedness. The Obligations constitute “senior debt,” “senior
indebtedness,” “designated senior debt,” “guarantor senior debt” or “senior
secured financing” (or any comparable term) of each Loan Party under and as
defined in any Junior Financing Documentation.

5.22 Regulation H. No Mortgage (if any) encumbers improved real property that is
located in an area that has been identified by the Secretary of Housing and
Urban Development as an area having special flood hazards and in which flood
insurance has been made available under the National Flood Insurance Act of
1968.

5.23 Certain Documents. The Borrower has delivered to the Administrative Agent a
complete and correct copy of the Acquisition Documentation, including any
amendments, supplements or modifications with respect to any of the foregoing.

5.24 Anti-Terrorism Laws. (a) No Loan Party, or, to the knowledge of any Loan
Party, any of its Subsidiaries, is in violation of any Anti-Terrorism Law or
engages in or conspires to engage in any transaction that evades or avoids, or
has the purpose of evading or avoiding, or attempts to violate, any of the
prohibitions set forth in any Anti-Terrorism Law.

(b) None of the Loan Parties, nor, to the knowledge of the Loan Parties, any
Subsidiaries of any Loan Party or their respective agents acting or benefiting
in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder, is any of the following (each a “Blocked Person“):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224;

(iii) a Person with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law;

 

66



--------------------------------------------------------------------------------

(iv) a Person that commits, threatens or conspires to commit or supports
“terrorism” as defined in Executive Order No. 13224;

(v) a Person that is named as a “specially designated national” on the most
current list published by the United States Treasury Department’s Office of
Foreign Asset Control at its official website or any replacement website or
other replacement official publication of such list; or

(vi) a Person who is affiliated or associated with a person listed above.

(c) No Loan Party, or to the knowledge of any Loan Party, any of its agents
acting in any capacity in connection with the Loans, Letters of Credit or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224.

SECTION 6. CONDITIONS PRECEDENT

6.1 Conditions to Initial Extension of Credit. The agreement of each Lender to
make the initial extension of credit requested to be made by it is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:

(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by each Agent, the Borrower and each Person
that is a Lender as of the Closing Date, (ii) the Guarantee and Collateral
Agreement and each other Security Document, executed and delivered by the
Borrower and each other Loan Party that is a party thereto, (iii) an
Acknowledgment and Consent in the form attached to the Guarantee and Collateral
Agreement, executed and delivered by each Pledged Company, if any, that is not a
Loan Party, (iv) the Intercompany Note, executed and delivered by each Loan
Party, (v) a perfection certificate in form and substance reasonably
satisfactory to the Administrative Agent and (vi) any Notes requested by any
other Lender. For the avoidance of doubt, it is understood and agreed that
Techwell and its Subsidiaries shall not be required to become Subsidiary
Guarantors on the Closing Date but shall be required to do so on the Merger
Closing Date in accordance with Section 7.14.

(b) Transactions. The following transactions shall have been or shall
concurrently be consummated, in each case on terms and conditions reasonably
satisfactory to each Agent and each Lender:

(i) The Offer shall be consummated (x) for consideration (including the
repayment of Indebtedness but excluding related fees and expenses) the cash
component of which does not exceed the amount as calculated pursuant to the
Acquisition Agreement, (y) in compliance with law and (z) substantially in
accordance with the Acquisition Documentation. The Acquisition Agreement

 

67



--------------------------------------------------------------------------------

shall be in full force and effect and shall be reasonably satisfactory to the
Lenders (it being agreed that the Acquisition Agreement in effect on March 22,
2010 is satisfactory) and no provision thereof shall have been amended, waived
or otherwise modified or supplemented (including any change in purchase price or
waiver of termination fees) in any manner that is material and adverse to the
Lenders without the prior written consent of the Administrative Agent. The
Administrative Agent shall have received copies of each of the Acquisition
Documentation, including any amendments, supplements or modifications with
respect to any of the foregoing, each certified by the Borrower to be true and
correct copies;

(ii) The Borrower shall have furnished to the Administrative Agent reasonably
detailed calculations of the Blocked Amount as of the Closing Date (after giving
effect to the consummation of the Offer and the payments to be made in
connection therewith) and shall certify that the Term Commitment (after the
reductions thereto on the Closing Date) and cash on hand shall equal or exceed
the Blocked Amount.

(iii) The Administrative Agent shall have received or shall concurrently receive
satisfactory evidence that (x) the Existing Revolving Credit Facility shall have
been terminated and all amounts thereunder shall have been paid in full and
satisfactory arrangements shall have been made for the termination of all Liens
granted in connection therewith; and (y) that no Group Members shall have any
Indebtedness or preferred Capital Stock outstanding other than pursuant to the
Loan Documents and other Indebtedness listed on Schedule 8.2 and (z) no default
exists under any Indebtedness of the type described in clause (a) of the
definition thereof with an aggregate principal amount greater than $15,000,000.

(c) Pro Forma Financial Statements; Financial Statements. The Lenders shall have
received (i) the Pro Forma Financial Statements and other financial statements
described in Section 5.1 in form reasonably satisfactory to the Administrative
Agent and (ii) a projected consolidated balance sheet of the Borrower and its
Subsidiaries, the related consolidated income statements and statements of
projected cash flow, in each case prepared on a quarterly basis for the first
year after the Closing Date and on an annual basis for each year thereafter
during the term of this Agreement, and a description of the underlying
assumptions applicable thereto, which shall in each case be accompanied by a
certificate of a Responsible Officer of the Borrower stating that such projected
financial statements were based on reasonable estimates, information and
assumptions at the time prepared.

(d) Approvals. (i) All material governmental, shareholder and third party
approvals necessary in connection with the Transactions shall have been obtained
and be in full force and effect and (ii) no Requirement of Law shall be
applicable to any Group Member, that restrains or prevents the Transactions, the
Loan Documents or the transactions contemplated hereby or thereby.

(e) Lien Searches. The Administrative Agent shall have received the results of a
recent lien search in each of the jurisdictions where assets of the Loan Parties
and Techwell

 

68



--------------------------------------------------------------------------------

and its Subsidiaries are located, and such search shall reveal no Liens on any
of the assets of the Loan Parties and Techwell and its Subsidiaries except for
Liens permitted by Section 8.3 or discharged on or prior to the Closing Date
pursuant to documentation reasonably satisfactory to the Administrative Agent.

(f) Fees. The Lenders, the Joint Lead Arrangers and the Agents shall have
received all fees required to be paid and all reasonable out-of-pocket expenses
required hereunder to be paid and for which invoices have been presented
(including the reasonable fees and expenses of legal counsel) in respect of the
Transactions, on or before the Closing Date. All such amounts will be paid with
proceeds of Loans made on the Closing Date and will be reflected in the funding
instructions given by the Borrower to the Administrative Agent on or before the
Closing Date.

(g) Closing Certificate. The Administrative Agent shall have received a
certificate of each Loan Party, dated the Closing Date, substantially in the
form of Exhibit G, with appropriate insertions and attachments including the
certificate of incorporation or certificate of formation, as applicable, of each
Loan Party certified by the relevant authority of the jurisdiction of
organization of such Loan Party.

(h) Legal Opinions. The Administrative Agent shall have received the legal
opinion of Dechert LLP counsel to the Borrower and its Subsidiaries,
substantially in the form of Exhibit H. Such legal opinion shall cover such
other matters incident to the transactions contemplated by this Agreement as the
Administrative Agent may reasonably require.

(i) Pledged Equity Interests; Stock Powers; Pledged Notes. The Collateral Agent
shall have received (i) the certificates representing the shares of Capital
Stock pledged pursuant to the Guarantee and Collateral Agreement, if applicable,
together with an undated stock power for each such certificate executed in blank
by a duly authorized officer of the pledgor thereof and (ii) each promissory
note (if any) pledged to the Administrative Agent pursuant to the Guarantee and
Collateral Agreement endorsed (without recourse) in blank (or accompanied by an
executed transfer form in blank) by the pledgor thereof.

(j) Filings, Registrations and Recordings. Each document (including any Uniform
Commercial Code financing statement and any Intellectual Property Security
Agreement) required by the Security Documents or under law or reasonably
requested by the Collateral Agent to be filed, registered or recorded in order
to create in favor of the Collateral Agent, for the benefit of the Secured
Parties, a perfected Lien on the Collateral described therein, prior and
superior in right to any other Person (other than with respect to Liens
expressly permitted by Section 8.3), shall be in proper form for filing,
registration or recordation.

(k) Foreign Collateral. The Collateral Agent shall have received executed copies
of all documents necessary or desirable to perfect the Collateral Agent’s Liens
on the Capital Stock of any Foreign Subsidiary granted pursuant to the Guarantee
and Collateral Agreement and each Foreign Pledge Agreement pursuant to the law
of such Foreign Subsidiary’s jurisdiction of formation (excluding any Immaterial
Subsidiaries or any Subsidiary where either, in the Collateral Agent’s
reasonable opinion, (i) the collateral value thereof is insufficient to justify
the difficulty, time and/or expense of obtaining a perfected security interest
therein, or (ii) under the law of such Foreign Subsidiary’s jurisdiction of
formation, it is unlikely that the Collateral Agent would have the ability to
enforce such security interest if granted).

 

69



--------------------------------------------------------------------------------

(l) Mortgages, etc. (i) The Collateral Agent shall have received a Mortgage with
respect to each Mortgaged Property, executed and delivered by a duly authorized
officer of each party thereto.

(ii) If requested by the Collateral Agent, the Collateral Agent shall have
received, and the title insurance company issuing the policy referred to in
clause (iii) below (the “Title Insurance Company”) shall have received, maps or
plats of an as-built survey of the sites of the Mortgaged Properties certified
to the Collateral Agent and the Title Insurance Company in a manner reasonably
satisfactory to them, dated a date reasonably satisfactory to the Collateral
Agent and the Title Insurance Company by an independent professional licensed
land surveyor reasonably satisfactory to the Collateral Agent and the Title
Insurance Company, which maps or plats and the surveys on which they are based
shall be made in accordance with the Minimum Standard Detail Requirements for
Land Title Surveys jointly established and adopted by the American Land Title
Association and the American Congress on Surveying and Mapping in 1992, and,
without limiting the generality of the foregoing, there shall be surveyed and
shown on such maps, plats or surveys the following: (A) the locations on such
sites of all the buildings, structures and other improvements and the
established building setback lines; (B) the lines of streets abutting the sites
and width thereof; (C) all access and other easements appurtenant to the sites;
(D) all roadways, paths, driveways, easements, encroachments and overhanging
projections and similar encumbrances affecting the site, whether recorded,
apparent from a physical inspection of the sites or otherwise known to the
surveyor; (E) any encroachments on any adjoining property by the building
structures and improvements on the sites; (F) if the site is described as being
on a filed map, a legend relating the survey to said map; and (G) the flood zone
designations, if any, in which the Mortgaged Properties are located.

(iii) The Collateral Agent shall have received in respect of each Mortgaged
Property a mortgagee’s title insurance policy (or policies) or marked up
unconditional binder for such insurance. Each such policy shall (A) be in an
amount reasonably satisfactory to the Collateral Agent; (B) be issued at
ordinary rates; (C) insure that the Mortgage insured thereby creates a valid
first Lien on such Mortgaged Property free and clear of all defects and
encumbrances, except as disclosed therein and as permitted by Section 8.3;
(D) name the Collateral Agent for the benefit of the Secured Parties as the
insured thereunder; (E) be in the form of ALTA Loan Policy - 1970 (Amended
10/17/70 and 10/17/84) (or equivalent policies); (F) contain such endorsements
and affirmative coverage as the Collateral Agent may reasonably request and
(G) be issued by title companies reasonably satisfactory to the Collateral Agent
(including any such title companies acting as co-insurers or reinsurers, at the
option of the Collateral Agent). The Collateral Agent shall have received
evidence reasonably satisfactory to it that all premiums in respect of each such
policy, all charges for

 

70



--------------------------------------------------------------------------------

mortgage recording tax, and all related expenses, if any, have been paid;
provided that in jurisdictions that impose mortgage recording taxes, the
Security Documents shall not secure indebtedness in an amount exceeding 120% of
the fair market value of the Mortgaged Property, as reasonably determined in
good faith by the Loan Parties and reasonably acceptable to Collateral Agent.

(iv) If requested by the Collateral Agent upon confirmation that any improved or
otherwise material portion of the Mortgaged Property is located in a Special
Flood Hazard Area, the Collateral Agent shall have received (A) evidence of
flood insurance that (1) covers any parcel of improved real property that is
encumbered by any Mortgage, (2) is written in an amount not less than the
outstanding principal amount of the indebtedness secured by such Mortgage that
is reasonably allocable to such real property or the maximum limit of coverage
made available with respect to the particular type of property under the
National Flood Insurance Act of 1968, whichever is less, and (3) has a term
ending not later than the maturity of the Indebtedness secured by such Mortgage
and (B) confirmation that the Borrower has received the notice required pursuant
to Section 208(e)(3) of Regulation H of the Board.

(v) The Collateral Agent shall have received a copy of all recorded documents
referred to, or listed as exceptions to title in, the title policy or policies
referred to in clause (iii) above and a copy of all other material documents
affecting the Mortgaged Properties.

(vi) If the Mortgaged Property is in an area prone to hurricanes and windstorms,
as reasonably determined by the Collateral Agent, the Borrower shall provide
windstorm insurance (including coverage for wind driven water), including
business interruption coverage for at least eighteen (18) months.

(m) Control Agreements. The Administrative Agent shall have received executed
Control Agreements with respect to each deposit or bank account of each such
Loan Party in each jurisdiction where such Control Agreements are required to
perfect a security interest in deposit or bank accounts maintained at such bank
and in each other jurisdiction where such arrangements are available as a method
by which to control the disposition or direction of funds in such deposit or
bank account upon the occurrence and during the continuance of an Event of
Default, subject to any exceptions set forth in the Guarantee and Collateral
Agreement.

(n) Solvency Certificate. The Administrative Agent shall have received a
solvency certificate in the form of Exhibit K, executed as of the Closing Date
by the chief financial officer of the Borrower.

(o) Insurance. The Administrative Agent shall have received insurance
certificates satisfying the requirements of Section 5.3(b) of the Guarantee and
Collateral Agreement.

(p) Patriot Act, Etc. The Administrative Agent shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act, as reasonably requested by the
Administrative Agent.

 

71



--------------------------------------------------------------------------------

(q) Closing Date Material Adverse Effect. Since January 1, 2010, there has been
no development or event that has had or could reasonably be expected to have
Closing Date Material Adverse Effect.

(r) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents (other than pursuant
to Section 5.2) relating to the Borrower, its Subsidiaries (other than Techwell
and its Subsidiaries) and their business shall be true and correct in all
material respects on and as of such date as if made on and as of such date
(except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date). Each of the representations and warranties
made by any Loan Party in or pursuant to Sections 5.3(a) and (b), 5.4, 5.5,
5.11, 5.14, 5.19, 5.20 and 5.21 relating to Techwell and its Subsidiaries and
their business shall be true and correct in all material respects on and as of
such date as if made on and as of such date (except to the extent made as of a
specific date, in which case such representation and warranty shall be true and
correct in all material respects on and as of such specific date).

(s) Acquisition Agreement Representations and Warranties. Each of the
representations and warranties made by Techwell in the Acquisition Agreement
that are material to the interests of the Lenders shall be true and correct as
of such date as if made on and as of such date, but solely to the extent the
Borrower or MergerSub has the right (without regard to any notice requirement)
to terminate its obligations under the Acquisition Agreement (or would be
permitted to decline to consummate the Offer or the Merger) as a result of a
breach of any such representation or warranty in the Acquisition Agreement.

(t) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.

(u) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for such extension of credit in accordance with this
Agreement.

Notwithstanding anything to the contrary contained above in this Section 6.1, to
the extent any Collateral is not provided (or any related required actions under
this Section 6.1 are not taken) on the Closing Date after the Loan Parties’ use
of commercially reasonable efforts to do so, the delivery of such Collateral
(and the taking of the related required actions) shall not constitute a
condition precedent to the extensions of credit under this Agreement on the
Closing Date but shall instead be required to be delivered (or taken) after the
Closing Date in accordance with the requirements of Section 7.10, except that
(A) with respect to the perfection of security interests in UCC Filing
Collateral, the Borrower shall be obligated to deliver or cause to be delivered
necessary Uniform Commercial Code financing statements to the Collateral Agent
in proper form for filing and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize, the Collateral Agent to file
necessary Uniform Commercial Code financing statements, (b) with respect to the
Intellectual Property Security Agreements, the

 

72



--------------------------------------------------------------------------------

Borrower shall be obligated to deliver or cause to be delivered each
Intellectual Property Security Agreement to the Collateral Agent in proper form
for registration and recordation and to irrevocably authorize and to cause the
applicable Loan Parties to irrevocably authorize the Collateral Agent to
register and record such Intellectual Property Security Agreements with the U.S.
Patent and Trademark Office or Copyright Office, as applicable, and (C) with
respect to perfection of security interests in Stock Certificates, the Borrower
shall be obligated to use commercially reasonable efforts to deliver to the
Collateral Agent Stock Certificates together with undated stock powers in blank.

6.2 Conditions to Each Extension of Credit On the Merger Closing Date. The
agreement of each Lender to make any extension of credit requested to be made by
it on the Merger Closing Date is subject to the satisfaction of the following
conditions precedent:

(a) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(b) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.

(c) Notices. The Borrower shall have delivered to the Administrative Agent the
notice of borrowing for such extension of credit in accordance with this
Agreement.

(d) Transactions. The Offer shall have been consummated as set forth in
Section 6.1(b) and the Closing Date shall have occurred. The Merger shall be
consummated (i) for consideration (including the repayment of Indebtedness but
excluding related fees and expenses) the cash component of which does not exceed
the amount as calculated pursuant to the Acquisition Agreement, (ii) in
compliance with law and (iii) substantially in accordance with the Acquisition
Documentation. The Acquisition Agreement shall be in full force and effect and
shall be reasonably satisfactory to the Lenders (it being agreed that the
Acquisition Agreement in effect on March 22, 2010 is satisfactory) and no
provision thereof shall have been amended, waived or otherwise modified or
supplemented (including any change in purchase price or waiver of termination
fees) in any manner that is material and adverse to the Lenders without the
prior written consent of the Administrative Agent. The Administrative Agent
shall have received copies of each of the Acquisition Documentation, including
any amendments, supplements or modifications with respect to any of the
foregoing, each certified by the Borrower to be true and correct copies. After
giving effect to the consummation of the Merger, the Borrower shall be in
compliance with Section 7.14.

(e) Fees. The Lenders, the Joint Lead Arrangers and the Agents shall have
received all fees required to be paid and all reasonable out-of-pocket expenses
required hereunder to be paid and for which invoices have been presented
(including the reasonable fees and expenses of legal counsel) in respect of the
Transactions, on or before the Merger Closing Date. All such amounts will be
paid with proceeds of Loans made on the Merger Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Merger Closing Date.

 

73



--------------------------------------------------------------------------------

(f) Federal Regulations. The representation and warranty contained in
Section 5.11 shall be true and correct on such date, after giving effect to the
extension of credit to occur on such date.

Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such extension of credit that the
conditions contained in this Section 6.2 have been satisfied.

6.3 Conditions to Each Extension of Credit After the Merger Closing Date. The
agreement of each Lender to make any extension of credit requested to be made by
it on any date after the Merger Closing Date is subject to the satisfaction of
the following conditions precedent:

(a) Representations and Warranties. Each of the representations and warranties
made by any Loan Party in or pursuant to the Loan Documents shall be true and
correct in all material respects on and as of such date as if made on and as of
such date (except to the extent made as of a specific date, in which case such
representation and warranty shall be true and correct in all material respects
on and as of such specific date).

(b) No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.

(c) No Legal Bar. No order, judgment or decree of any Governmental Authority
shall purport to restrain any Lender from making any extension of credit to be
made by it.

(d) Notices. The Borrower shall have delivered to the Administrative Agent and,
if applicable, the Issuing Lender or the Swingline Lender, the notice of
borrowing or Application, as the case may be, for such extension of credit in
accordance with this Agreement.

Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 6.3 have been satisfied.

SECTION 7. AFFIRMATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding, or any Loan or other amount is owing
to any Lender or Agent hereunder (other than unasserted contingent
indemnification obligations, Letters of Credit that have been Cash
Collateralized and any amount owing under Specified Hedge Agreements), the
Borrower shall and shall cause each of its Subsidiaries to:

7.1 Financial Statements. Furnish to the Administrative Agent and each Lender:

(a) as soon as available, but in any event within ninety (90) days after the end
of each fiscal year of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries as at the end of such
year and the related audited consolidated statements of income or operations,
stockholders’ equity and cash flows for such year, setting forth in each case in
comparative form the figures for the previous year, reported on without a “going
concern” or like qualification or exception, or qualification arising out of the
scope of the audit, by KPMG LLP or other independent certified public
accountants of nationally recognized standing; and

 

74



--------------------------------------------------------------------------------

(b) as soon as available, but in any event on the date forty-five (45) days
after the end of each of the first three quarterly periods of each fiscal year
of the Borrower, the unaudited consolidated balance sheet of the Borrower and
its consolidated Subsidiaries as at the end of such quarter and the related
unaudited consolidated statements of income or operations, stockholders’ equity
and cash flows for such quarter and the portion of the fiscal year through the
end of such quarter, setting forth in each case in comparative form the figures
for the previous year, certified by a Responsible Officer of the Borrower as
fairly presenting in all material respects the financial condition, results of
operation, stockholders’ equity and cash flows of the Borrower in accordance
with GAAP (subject to normal year-end audit adjustments and the absence of
footnotes).

All such financial statements shall be complete and correct in all material
respects and shall be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).

Documents required to be delivered pursuant to Section 7.1(a) or (b) or
Section 7.2(e) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 5.9; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (x) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(y) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to herein,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

7.2 Certificates; Other Information. Furnish to the Administrative Agent, the
Collateral Agent (as applicable) and each Lender (or, in the case of clause (i),
to the relevant Lender):

(a) concurrently with the delivery of the financial statements referred to in
Section 7.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default
under the financial covenants set forth herein, except as specified in such
certificate (which certificate may be limited to accounting matters and disclaim
responsibility for legal interpretations);

 

75



--------------------------------------------------------------------------------

(b) concurrently with the delivery of any financial statements pursuant to
Section 7.1, (i) a certificate of a Responsible Officer of the Borrower stating
that such Responsible Officer has obtained no knowledge of any Default or Event
of Default except as specified in such certificate, (ii) to the extent not
previously disclosed and delivered to the Administrative Agent and the
Collateral Agent, a listing of any Intellectual Property which is the subject of
a registration or application (including Intellectual Property included in the
Collateral which was theretofore unregistered and becomes the subject of a
registration or application) acquired by any Loan Party since the date of the
most recent list delivered pursuant to this clause (ii) (or, in the case of the
first such list so delivered, since the Closing Date), deliver to the
Administrative Agent and the Collateral Agent an agreement evidencing the
security interest created in such Intellectual Property suitable for recordation
in the United States Patent and Trademark Office, the United States Copyright
Office, or a comparable office in any foreign jurisdiction, as applicable, or
such other instrument in form and substance reasonably acceptable to the
Administrative Agent, and undertake the filing of any instruments or statements
as shall be reasonably necessary to create, record, preserve, protect or perfect
the Collateral Agent’s security interest in such Intellectual Property and
(iii) a Compliance Certificate containing all information and calculations
necessary for determining compliance by each Group Member with the provisions of
this Agreement referred to therein as of the last day of the fiscal quarter or
fiscal year of the Borrower, as the case may be, and, if applicable, for
determining the Applicable Margins and Commitment Fee Rate;

(c) as soon as available, and in any event no later than forty-five (45) days
after the end of each fiscal year of the Borrower, a detailed consolidated
budget for the following fiscal year shown on a quarterly basis (including a
projected consolidated balance sheet of the Borrower and its Subsidiaries as of
the end of the following fiscal year, the related consolidated statements of
projected cash flow, projected changes in financial position and projected
income and a description of the underlying assumptions applicable thereto and
projected covenant compliance levels) (collectively, the “Projections”), which
Projections shall in each case be accompanied by a certificate of a Responsible
Officer of the Borrower stating that such Projections are based on reasonable
estimates, information and assumptions at the time prepared;

(d) if the Borrower is not then a reporting company under the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), within forty-five
(45) days after the end of each fiscal quarter of the Borrower (or ninety
(90) days, in the case of the last fiscal quarter of any fiscal year), a
narrative discussion and analysis of the financial condition and results of
operations of the Borrower and its Subsidiaries for such fiscal quarter and for
the period from the beginning of the then current fiscal year to the end of such
fiscal quarter, as compared to the portion of the Projections covering such
periods and to the comparable periods of the previous year;

 

76



--------------------------------------------------------------------------------

(e) promptly after the same are sent, copies of all financial statements,
reports and material notices that the Borrower sends to the holders of any class
of its Indebtedness or public equity securities and, promptly after the same are
filed, copies of all annual, regular or periodic and special reports and
registration statements which the Loan Parties may file or be required to file
with the SEC and not otherwise required to be delivered to the Administrative
Agent pursuant hereto, and, promptly, and in any event within five (5) Business
Days, after receipt thereof by the Borrower or any Subsidiary thereof, copies of
each written notice or other correspondence received from the SEC or comparable
agency in any applicable foreign jurisdiction concerning any investigation or
potential investigation or other inquiry by such agency regarding the financial
or other operational results of the Borrower or any Subsidiary thereof;

(f) promptly, after any request by the Administrative Agent, any final
“management” letter submitted by such accountants to the board of directors of
the Borrower in connection with their annual audit; and

(g) promptly, such additional financial and other information regarding the
business, financial or corporate affairs of the Borrower or any of its
Subsidiaries as any Lender may from time to time reasonably request, including,
without limitation, with respect to the Patriot Act.

7.3 Payment of Taxes. Pay all material taxes, assessments, fees or other charges
imposed on it or any of its property by any Governmental Authority before they
become delinquent, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves in
conformity with GAAP with respect thereto have been provided on the books of the
relevant Group Member.

7.4 Maintenance of Existence; Compliance. (a) (i) Preserve, renew and keep in
full force and effect its organizational existence except as permitted hereunder
and (ii) take all reasonable action to maintain all rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
including, without limitation, all necessary Governmental Authorizations,
except, in each case, as otherwise permitted by Section 8.4 and except, in the
case of clause (ii) above, to the extent that failure to do so could not
reasonably be expected to have a Material Adverse Effect; and (b) comply with
all Contractual Obligations, Organizational Documents and Requirements of Law
(including, without limitation, ERISA and the Code) except to the extent that
failure to comply therewith could not, in the aggregate, reasonably be expected
to have a Material Adverse Effect.

7.5 Maintenance of Property; Insurance. (a) Keep all material Property useful
and necessary in its business in good working order and condition, ordinary wear
and tear and obsolescence excepted and (b) maintain insurance with financially
sound and reputable insurance companies or self-insurance (i) on all its
Property in at least such amounts and against at least such risks (but including
in any event public liability, product liability and business interruption) as
are usually insured against in the same general area by companies engaged in the
same or a similar business and (ii) required pursuant to the Security Documents.
The Borrower will furnish to the Administrative Agent, upon request, information
in reasonable detail as to the insurance so maintained.

 

77



--------------------------------------------------------------------------------

7.6 Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and account in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) permit
representatives of the Administrative Agent who may be accompanied by any Lender
to visit and inspect any of its properties and examine and make abstracts from
any of its books and records at any reasonable time during normal business hours
and as often as may reasonably be desired upon reasonable advance notice to the
Borrower and to discuss the business, operations, properties and financial and
other condition of the Group Members with officers and employees of the Group
Members and with their independent certified public accountants (provided that
the Borrower or its Subsidiaries may, at their option, have one or more
employees or representatives present at any discussion with such accountants);
provided that unless an Event of Default exists, only one (1) such visit in any
calendar year shall be at the Borrower’s expense.

7.7 Notices. Promptly give notice to the Administrative Agent of:

(a) the occurrence of any Default or Event of Default;

(b) any (i) default or event of default under any Contractual Obligation of any
Group Member or (ii) litigation, investigation or proceeding that may exist at
any time between any Group Member and any Governmental Authority, that in either
case, could reasonably be expected to have a Material Adverse Effect;

(c) any litigation or proceeding affecting any Group Member (i) in which the
amount claimed against any Group Member or more and not covered by insurance
exceeds $15,000,000, (ii) in which injunctive or similar relief is sought and
which could reasonably be expected to have a Material Adverse Effect or
(iii) which relates to any Loan Document;

(d) the following events, as soon as possible and in any event within thirty
(30) days after the Borrower knows or has reason to know thereof: (i) the
occurrence of any Reportable Event with respect to any Single Employer Plan, a
failure to make any required contribution to any Single Employer Plan or
Multiemployer Plan, the creation of any Lien against the Borrower or any
Commonly Controlled Entity in favor of the PBGC or a Single Employer Plan or
Multiemployer Plan or any withdrawal from, or the termination, Reorganization or
Insolvency of, any Multiemployer Plan or (ii) the institution of proceedings or
the taking of any other action by the PBGC or the Borrower or any Commonly
Controlled Entity or any Multiemployer Plan with respect to the withdrawal from,
or the termination, Reorganization or Insolvency of, any Single Employer Plan or
Multiemployer Plan; and

(e) any development or event that has had or could reasonably be expected to
have a Material Adverse Effect.

Each notice pursuant to this Section 7.7 shall be accompanied by a statement of
a Responsible Officer setting forth details of the occurrence referred to
therein and stating what action the Borrower or the relevant Subsidiary proposes
to take with respect thereto.

7.8 Environmental Laws. (a) Comply with, and ensure compliance in all material
respects by all tenants and subtenants, if any, with, all applicable
Environmental Laws,

 

78



--------------------------------------------------------------------------------

and obtain and comply with and maintain, and ensure that all tenants and
subtenants obtain and comply in all material respects with and maintain, any and
all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except, in each case, to the extent the failure
to do so could not reasonably be expected to have a Material Adverse Effect.

(b) Conduct and complete all investigations, studies, sampling and testing, and
all remedial, removal and other actions required under Environmental Laws and
promptly comply with all lawful orders and directives of all Governmental
Authorities regarding Environmental Laws, except to the extent the failure to do
so could not reasonably be expected to have a Material Adverse Effect.

7.9 Interest Rate Protection. In the case of the Borrower, within one hundred
eighty (180) days after the Merger Closing Date (or such later date as the
Administrative Agent may agree), enter into, and thereafter maintain, Hedge
Agreements to the extent necessary to provide that at least 50% of the aggregate
principal amount of the Term Loans is subject to either a fixed interest rate or
interest rate protection for a period of not less than three years, which Hedge
Agreements shall have terms and conditions reasonably satisfactory to the
Administrative Agent.

7.10 Additional Collateral, etc. (a) With respect to any Property acquired after
the Closing Date by any Group Member (other than (x) any property described in
paragraph (b), (c) or (d) below, and (y) Property acquired by any Immaterial
Subsidiary or any Foreign Subsidiary) as to which the Collateral Agent, for the
benefit of the Secured Parties, does not have a perfected Lien, promptly
(i) execute and deliver to the Collateral Agent such amendments to the
applicable Security Document or such other documents as the Collateral Agent
deems necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a security interest in such property, (ii) take all
actions necessary or advisable to grant to the Collateral Agent, for the benefit
of the Secured Parties, a perfected first priority security interest in such
property, including the filing of Uniform Commercial Code financing statements
in such jurisdictions as may be required by the applicable Security Document or
by law and, in the case of Intellectual Property, the recordation of an
agreement evidencing the security interest created in such Intellectual Property
suitable for recordation in the United States Patent and Trademark Office, the
United States Copyright Office, or a comparable office in any foreign
jurisdiction, as applicable, or such other instrument in form and substance
reasonably acceptable to the Administrative Agent, or as may be requested by the
Collateral Agent, and (iii) if reasonably requested by the Collateral Agent,
deliver to the Collateral Agent legal opinions relating to the matters described
above, which opinions shall be customary in form and substance and from counsel
reasonably satisfactory to the Collateral Agent.

(b) With respect to any fee interest in any real property having a value
(together with improvements thereof) of at least $5,000,000 acquired after the
Closing Date (or exchanged for property pursuant to Section 8.5(b)) by any Group
Member (other than (x) any such real property subject to a Lien expressly
permitted by Section 8.3(g) and (y) real property acquired by any Foreign
Subsidiary), promptly (i) execute and deliver a first priority Mortgage, in
favor of the Collateral Agent, for the benefit of the Secured Parties, covering
such real property, (ii) if requested by the Collateral Agent, provide the
Secured Parties with (x) title and extended coverage insurance covering such
real property in an amount at least equal to the

 

79



--------------------------------------------------------------------------------

purchase price of such real property (or such other amount as shall be
reasonably acceptable to the Collateral Agent, provided that in jurisdictions
that impose mortgage recording taxes, the Security Documents shall not secure
indebtedness in an amount exceeding 120% of the fair market value of the
Mortgaged Property, as reasonably determined in good faith by the Loan Parties
and reasonably acceptable to Collateral Agent) as well as a current ALTA survey
thereof, together with a surveyor’s certificate and (y) any consents or
estoppels reasonably deemed necessary or advisable by the Collateral Agent in
connection with such Mortgage, each of the foregoing in form and substance
reasonably satisfactory to the Administrative Agent and (iii) if requested by
the Collateral Agent, deliver to the Collateral Agent legal opinions relating to
the matters described above, which opinions shall be in customary form and
substance and from counsel reasonably satisfactory to the Collateral Agent.
Notwithstanding the foregoing, no Loan Party shall be required to grant security
interests in real property if, in the reasonable judgment of the Collateral
Agent, the costs of perfecting such security interests in such real property
(including any mortgage, stamp or other tax) are excessive in relation to the
benefits to the Lenders.

(c) With respect to any new Subsidiary (other than a Foreign Subsidiary or an
Immaterial Subsidiary) created or acquired after the Closing Date by any Group
Member (except that, for the purposes of this paragraph (c), the term Subsidiary
shall include any existing Subsidiary that ceases to be a Foreign Subsidiary or
an Immaterial Subsidiary), promptly (i) execute and deliver to the Collateral
Agent such Security Documents as the Administrative Agent deems necessary or
advisable to grant to the Collateral Agent, for the benefit of the Secured
Parties, a perfected first priority security interest in the Capital Stock of
such new Subsidiary that is owned by any Group Member, (ii) deliver to the
Collateral Agent the certificates representing such Capital Stock, together with
undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, (iii) cause such new Subsidiary (A) to
become a party to the applicable Security Documents, (B) to take such actions
necessary or advisable to grant to the Collateral Agent for the benefit of the
Secured Parties a perfected first priority security interest in all or
substantially all, or any portion of the Property of such new Subsidiary as the
Administrative Agent shall determine, in its reasonable discretion, including
the filing of Uniform Commercial Code financing statements in such jurisdictions
as may be required by the Guarantee and Collateral Agreement or by law or as may
be requested by the Collateral Agent and (C) to deliver to the Collateral Agent
a certificate of such Subsidiary, substantially in the form of Exhibit G, with
appropriate insertions and attachments, and (iv) if requested by the Collateral
Agent, deliver to the Administrative Agent legal opinions relating to the
matters described above, which opinions shall be in customary form and substance
and from counsel reasonably satisfactory to the Collateral Agent.

(d) With respect to any new Foreign Subsidiary created or acquired after the
Closing Date (other than any new Foreign Subsidiary that is an Immaterial
Subsidiary) by any Group Member (other than by any Group Member that is a
Foreign Subsidiary), promptly (i) execute and deliver to the Collateral Agent
such Security Documents as the Collateral Agent deems necessary or advisable to
grant to the Collateral Agent, for the benefit of the Secured Parties, a
perfected first priority security interest in the Capital Stock of such new
Subsidiary that is owned by any such Group Member (provided that in no event
shall more than 65% of the total outstanding voting Capital Stock of any such
new Subsidiary be required to be so pledged), (ii) deliver to the Collateral
Agent the certificates representing such Capital Stock, together with

 

80



--------------------------------------------------------------------------------

undated stock powers, in blank, executed and delivered by a duly authorized
officer of the relevant Group Member, as the case may be, and take such other
action as may be necessary or, in the opinion of the Collateral Agent, desirable
to perfect the Collateral Agent’s security interest therein, and (iii) if
requested by the Collateral Agent, deliver to the Collateral Agent legal
opinions relating to the matters described above, which opinions shall be in
customary form and substance and from counsel reasonably satisfactory to the
Collateral Agent.

(e) Notwithstanding anything to the contrary in this Section 7.10, paragraphs
(a), (b), (c) and (d) of this Section 7.10 shall not apply to (i) any Property,
new Subsidiary or new Foreign Subsidiary created or acquired after the Closing
Date, as applicable, as to which the Administrative Agent has reasonably
determined that the collateral value thereof is insufficient to justify the
difficulty, time and/or expense of obtaining a perfected security interest
therein or (ii) any Property which is otherwise excluded or excepted under the
Guarantee and Collateral Agreement or any corresponding section of any Foreign
Security Document.

(f) To the extent any action which would otherwise have been required to be
taken pursuant to Section 6.1(i), (j), (k), (l) or (m) have not been taken on or
prior to the Closing Date as permitted by Section 6.1, then the Borrower shall
cause all such actions to be taken as promptly as practicable after the Closing
Date; provided that in any event such actions shall be required to be completely
within (i) 60 days after the Closing Date in the case of actions otherwise
required under Section 6.1(i), (j) or (m) and (y) 120 days after the Closing
Date in the case of actions required under Section 6.1(k) or (l), in each case
as such dates may be extended (with respect to a given action or actions) at the
sole discretion of the Administrative Agent.

7.11 Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take all such actions, as the Administrative Agent or the Collateral Agent
may reasonably request for the purposes of implementing or effectuating the
provisions of this Agreement and the other Loan Documents, or of more fully
perfecting or renewing the rights of the Administrative Agent, the Collateral
Agent and the Secured Parties with respect to the Collateral (or with respect to
any additions thereto or replacements or proceeds thereof or with respect to any
other property or assets hereafter acquired by the borrower or any Subsidiary
which may be deemed to be part of the Collateral) pursuant hereto or thereto.
Upon the reasonable exercise by the Administrative Agent, the Collateral Agent
or any Secured Party of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent, the Collateral Agent or such Secured Party may be
required to obtain from the Borrower or any of its Subsidiaries for such
governmental consent, approval, recording, qualification or authorization.

7.12 Rated Credit Term Facility; Corporate Ratings. Use commercially reasonable
efforts to (a) cause the Facilities to be continuously rated by S&P and Moody’s
and (b) cause the Borrower to continuously receive a Corporate Family Rating and
Corporate Rating.

 

81



--------------------------------------------------------------------------------

7.13 Use of Proceeds. The Borrower shall use the proceeds of the Loans, together
with the proceeds of the Swingline Loans and the Letters of Credit, solely as
set forth in the recitals to this Agreement.

7.14 Merger. (a) Consummate the Merger in accordance with the terms and
conditions of the Acquisition Documentation and all applicable law as promptly
as practicable and in any event on or prior to the earlier to occur of (i) the
second Business Day after the Borrower and MergerSub own one Share more than 90%
of the Shares of Techwell then outstanding and (ii) the Term Commitment
Termination Date.

(b) On the Merger Closing Date, cause Techwell and each of its Subsidiaries to
take all actions (i) required pursuant to Section 7.10(b), (c) and (d),
including, without limitation, all actions that the Collateral Agent deem
necessary or advisable to grant to the Collateral Agent, for the benefit of the
Secured Parties, a perfected first priority security interest in 100% of the
Capital Stock of Techwell and each of its Domestic Subsidiaries free and clear
of Liens (other than Liens granted pursuant to the Security Documents) and
(ii) necessary to cause all of the Capital Stock of Techwell to cease to
constitute Margin Stock.

SECTION 8. NEGATIVE COVENANTS

The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other amount is owing to
any Lender or Agent hereunder (other than unasserted contingent indemnification
obligations, Letters of Credit that have been Cash Collateralized and any amount
owing under Specified Hedge Agreements), the Borrower shall not, and shall not
permit any of its Subsidiaries to:

8.1 Financial Condition Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as at
the last day of any period of four (4) consecutive fiscal quarters of the
Borrower ending with any fiscal quarter set forth below to exceed the ratio set
forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Consolidated
Leverage Ratio

October 1, 2010    2.75 to 1.00 December 31, 2010    2.50 to 1.00 April 1, 2011
   2.50 to 1.00 July 1, 2011    2.50 to 1.00 September 30, 2011    2.25 to 1.00
December 30, 2011    2.25 to 1.00 March 30, 2012    2.25 to 1.00 June 29, 2012
   2.25 to 1.00 September 28, 2012    2.00 to 1.00 December 28, 2012    2.00 to
1.00 March 29, 2013    2.00 to 1.00 July 5, 2013    2.00 to 1.00

 

82



--------------------------------------------------------------------------------

October 4, 2013    2.00 to 1.00 January 3, 2014    2.00 to 1.00 April 4, 2014   
2.00 to 1.00 July 4, 2014    2.00 to 1.00 October 3, 2014    2.00 to 1.00
January 2, 2015    2.00 to 1.00 April 3, 2015    2.00 to 1.00 July 3, 2015   
2.00 to 1.00 October 2, 2015    2.00 to 1.00 January 1, 2016    2.00 to 1.00
April 1, 2016    2.00 to 1.00 July 1, 2016    2.00 to 1.00

(b) Consolidated Fixed Charge Coverage Ratio. Permit the Consolidated Fixed
Charge Coverage Ratio for any period of four (4) consecutive fiscal quarters of
the Borrower ending with any fiscal quarter set forth below to be less than the
ratio set forth below opposite such fiscal quarter:

 

Fiscal Quarter

  

Consolidated Fixed
Charge Coverage Ratio

October 1, 2010    1.20 to 1.00 December 31, 2010    1.25 to 1.00 April 1, 2011
   1.25 to 1.00 July 1, 2011    1.30 to 1.00 September 30, 2011    1.30 to 1.00
December 30, 2011    1.35 to 1.00 March 30, 2012    1.40 to 1.00 June 29, 2012
   1.50 to 1.00 September 28, 2012    1.60 to 1.00 December 28, 2012    1.70 to
1.00 March 29, 2013    1.70 to 1.00 July 5, 2013    1.75 to 1.00 October 4, 2013
   1.80 to 1.00 January 3, 2014    1.80 to 1.00 April 4, 2014    1.80 to 1.00
July 4, 2014    1.80 to 1.00 October 3, 2014    1.80 to 1.00 January 2, 2015   
1.80 to 1.00 April 3, 2015    1.80 to 1.00 July 3, 2015    1.85 to 1.00
October 2, 2015    1.85 to 1.00 January 1, 2016    1.90 to 1.00 April 1, 2016   
1.90 to 1.00 July 1, 2016    1.90 to 1.00

 

83



--------------------------------------------------------------------------------

8.2 Indebtedness. Create, issue, incur, assume, become liable in respect of or
suffer to exist any Indebtedness, except:

(a) Indebtedness of any Loan Party pursuant to any Loan Document;

(b) unsecured Indebtedness of (i) any Loan Party owed to any other Loan Party;
(ii) any Loan Party owed to any Group Member; (iii) any Group Member that is not
a Loan Party owed to any other Group Member that is not a Loan Party; and
(iv) subject to Sections 8.7(g) and 8.2(l), any Group Member that is not a Loan
Party owed to a Loan Party; provided, that, in the case of clauses (i) and (iv),
any such Indebtedness is evidenced by, and subject to the provisions of, an
Intercompany Note;

(c) Guarantee Obligations incurred in the ordinary course of business by (i) any
Group Member that is a Loan Party of obligations of the Borrower, any Subsidiary
Guarantor and, subject to Section 8.7(g), of any Group Member that is not a Loan
Party and (ii) any Group Member that is not a Loan Party of obligations of the
Borrower, any Subsidiary Guarantor and any other Group Member that is not a Loan
Party;

(d) Indebtedness outstanding on the date hereof and listed on Schedule 8.2 and
any Permitted Refinancing thereof;

(e) Indebtedness (including, without limitation, Capital Lease Obligations) of
the Borrower or any Subsidiary secured by Liens permitted by Section 8.3(g) in
an aggregate principal amount not to exceed $35,000,000 at any one time
outstanding;

(f) Hedge Agreements permitted under Section 8.11;

(g) Indebtedness of the Borrower or any Subsidiary in respect of performance,
bid, surety, indemnity, appeal bonds, completion guarantees and other
obligations of like nature and guarantees and/or obligations as an account party
in respect of the face amount of letters of credit in respect thereof, in each
case securing obligations not constituting Indebtedness for borrowed money
(including worker’s compensation claims, environmental remediation and other
environmental matters and obligations in connection with self-insurance or
similar requirements) provided in the ordinary course of business;

(h) Indebtedness arising from the endorsement of instruments in the ordinary
course of business;

(i) after the Merger Closing Date, Indebtedness of a Person existing at the time
such Person became a Subsidiary of any Loan Party (such Person, an “Acquired
Person”), together with all Indebtedness assumed by the Borrower or any of its
Subsidiaries in connection with any acquisition permitted under Section 8.7, but
only to the extent that (i) such Indebtedness was not created or incurred in
contemplation of such Person becoming a Subsidiary of such Loan Party or such
acquisition, (ii) any Liens securing such Indebtedness attach only to the assets
of the Acquired Person and (iii) the aggregate principal amount of such
Indebtedness does not exceed $75,000,000 at any one time outstanding;

(j) Earn-Out Obligations;

 

84



--------------------------------------------------------------------------------

(k) after the Merger Closing Date, Junior Indebtedness of the Borrower or any of
its Subsidiaries in an aggregate principal amount (for the Borrower and all
Subsidiaries) not to exceed $75,000,000 at any one time outstanding; provided
that, (i) after giving pro forma effect to the incurrence of such Indebtedness,
the Borrower shall be in compliance with each of the covenants set forth in
Section 8.1 as of the date of the most recent financial statements delivered
pursuant to Section 7.1(a) or (b) and (ii) no Default or Event of Default shall
have occurred and be continuing or would result therefrom;

(l) unsecured Indebtedness of any Group Member that is not a Loan Party owed to
a Loan Party incurred in connection with the Permitted Reorganization; and

(m) other Indebtedness of the Borrower or any of its Subsidiaries in an
aggregate principal amount (for the Borrower and all Subsidiaries) not in excess
of $25,000,000 at any time outstanding.

8.3 Liens. Create, incur, assume or suffer to exist any Lien upon any of its
property, whether now owned or hereafter acquired, except for:

(a) Liens for taxes, assessments, charges or other governmental levies not yet
due or that are being contested in good faith by appropriate proceedings;
provided that adequate reserves with respect thereto are maintained on the books
of the Borrower or its Subsidiaries, as the case may be, in conformity with
GAAP;

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business that are not overdue for a
period of more than sixty (60) days (or, if more than sixty (60) days overdue,
no action has been taken to enforce such Lien) or that are being contested in
good faith by appropriate proceedings;

(c) pledges or deposits in connection with workers’ compensation, unemployment
insurance and other social security legislation or letters of credit or
guarantees issued in respect thereof;

(d) pledges or deposits to secure the performance of bids, trade contracts
(other than for borrowed money), leases, statutory obligations, surety and
appeal bonds, performance bonds and other obligations of a like nature incurred
in the ordinary course of business or letters of credit or guarantees issued in
respect thereof;

(e) easements, zoning restrictions, rights-of-way, restrictions and other
similar encumbrances incurred in the ordinary course of business that do not in
any case materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of the Borrower
or any of its Subsidiaries;

(f) Liens in existence on the date hereof listed on Schedule 8.3 and any
renewals or extensions thereof; provided that no such Lien is spread to cover
any additional property after the Closing Date and the amount of Indebtedness
secured thereby is permitted by Section 8.2(d);

 

85



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of the Borrower or any Subsidiary incurred
pursuant to Section 8.2(e) to finance the acquisition of fixed or capital
assets; provided that (i) such Liens shall be created substantially
simultaneously with the acquisition of such fixed or capital assets, (ii) such
Liens do not at any time encumber any property other than the property financed
by such Indebtedness and (iii) the amount of Indebtedness secured thereby is not
increased;

(h) Liens created pursuant to the Security Documents;

(i) Liens approved by Collateral Agent appearing on Schedule B to the policies
of title insurance being issued in connection with the Mortgages;

(j) any interest or title of a lessor under any lease entered into by the
Borrower or any Subsidiary in the ordinary course of its business and covering
only the assets so leased;

(k) non-exclusive licenses (or exclusive licenses between Group Members) with
respect to Intellectual Property, leases or subleases granted to third parties
in accordance with any applicable terms of the Security Documents and in the
ordinary course of business which, in the aggregate, do not materially detract
from the value of any Collateral or materially interfere with the ordinary
course of business of the Borrower or any of its Subsidiaries;

(l) Liens securing judgments not constituting an Event of Default under
Section 9.1(h);

(m) the filing of UCC financing statements solely as a precautionary measure in
connection with operating leases and consignment arrangements;

(n) Liens existing on property acquired by the Borrower or any Subsidiary at the
time such property is so acquired (whether or not the Indebtedness secured
thereby shall have been assumed); provided that (i) such Lien is not created in
contemplation of such acquisition, (ii) such Lien does not extend to any other
property of any Group Member following such acquisition and (iii) the
Indebtedness secured by such Liens is permitted by Section 8.2(i);

(o) Liens (i) of a collection bank arising under Section 4-210 of the UCC on
items in the course of collection; and (ii) in favor of a banking institution
arising as a matter of law encumbering deposits (including the right of set-off)
and which are within the general parameters customary in the banking industry;

(p) Liens securing Second Lien Indebtedness of the Borrower or any Subsidiary
incurred pursuant to Section 8.2(k); provided that (i) such Lien is junior in
priority to any Lien securing the Obligations on a “subordinated” basis and
(ii) such Lien does not extend to any asset of any Group Member that is not also
subject to a Lien securing the Obligations; and

(q) Liens not otherwise permitted by this Section so long as the aggregate
outstanding principal amount of the obligations secured thereby do not exceed
(as to the Borrower and all Subsidiaries) $25,000,000 at any one time; and

 

86



--------------------------------------------------------------------------------

(r) Liens on Margin Stock owned by the Borrower or MergerSub.

8.4 Fundamental Changes. Enter into any merger, consolidation or amalgamation,
or liquidate, wind up or dissolve itself (or suffer any liquidation or
dissolution), or Dispose of, all or substantially all of its property or
business, except that:

(a) any Subsidiary of the Borrower may be merged, consolidated or be amalgamated
(i) with or into the Borrower (provided that the Borrower shall be the
continuing or surviving corporation), (ii) with or into any other Subsidiary of
the Borrower (provided that if only one party to such transaction is a
Subsidiary Guarantor, the Subsidiary Guarantor shall be the continuing or
surviving corporation) or (iii) subject to Section 8.7(g) (to the extent
applicable), with or into any other Group Member;

(b) any Subsidiary that is not a Loan Party may merge or consolidate with or
into (i) another Subsidiary that is not a Loan Party or (ii) a Loan Party;

(c) any Subsidiary of the Borrower may Dispose of all or substantially all of
its assets (upon voluntary liquidation or otherwise) to the Borrower or any
Subsidiary Guarantor or, subject to Section 8.7(f) (to the extent applicable),
any other Group Member;

(d) any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(e) any Subsidiary may merge or consolidate with another Person to effect a
transaction permitted under Section 8.7;

(f) any Immaterial Subsidiary may liquidate or dissolve voluntarily;

(g) transactions in connection with the Permitted Reorganization including,
without limitation, conversions of an entity into a limited liability company,
shall be permitted; and

(h) transactions permitted under Section 8.5 shall be permitted.

8.5 Disposition of Property. Dispose of any of its property, whether now owned
or hereafter acquired, or, in the case of the Borrower or any Subsidiary, issue
or sell any shares of such Subsidiary’s Capital Stock to any Person, except:

(a) the Disposition of obsolete or worn out property in the ordinary course of
business;

(b) exchanges of equipment or real property with third parties in the ordinary
course of business for credit against the purchase price of similar replacement
property; provided that (i) the fair market value of the assets purchased shall
be equal to or greater than the assets exchanged and (ii) the Borrower and its
Subsidiaries shall have taken, or caused to be taken, each of the actions set
forth in Sections 7.10 and 7.11 with respect to the purchased assets;

 

87



--------------------------------------------------------------------------------

(c) the sale of inventory in the ordinary course of business;

(d) Dispositions permitted by Section 8.4(a), (b), (c), (d), (e) and (f);

(e) the sale or issuance of any Subsidiary’s Capital Stock to the Borrower or
any Subsidiary Guarantor or, if any Subsidiary is not a Loan Party, to any other
Group Member;

(f) any Subsidiary of the Borrower may Dispose of any assets to the Borrower or
any Subsidiary Guarantor or, subject to Section 8.7(f) (to the extent
applicable), any other Group Member, and any Subsidiary that is not a Subsidiary
Guarantor may Dispose of any assets, or issue or sell Capital Stock, to any
other Subsidiary that is not a Subsidiary Guarantor;

(g) Dispositions of cash or Cash Equivalents in the ordinary course of business
in transactions not otherwise prohibited by this Agreement;

(h)(x) non-exclusive licenses (or exclusive licenses between Group Members) with
respect to Intellectual Property, leases or subleases granted to third parties
in accordance with any applicable terms of the Security Documents and in the
ordinary course of business which, in the aggregate, do not materially detract
from the value any Collateral or materially interfere with the ordinary conduct
of the business of the Loan Parties or any of their Subsidiaries and
(y) licenses with respect to Intellectual Property by and among the Group
Members in connection with the Permitted Reorganization;

(i)(x) the Disposition of other property having a fair market value not to
exceed the greater of (A) 25% of the Consolidated Total Assets of the Borrower
in the aggregate for any fiscal year of the Borrower or (B) $10,000,000;
provided that at least 75% of the consideration received in connection therewith
consists of cash or Cash Equivalents and (y) the Disposition of property or
assets as a result of a Recovery Event;

(j) the Disposition of Margin Stock owned by the Borrower or MergerSub for cash
at not less than its fair market value provided that the proceeds thereof shall
be held by the borrower in cash or Cash Equivalents;

(k)(x) the issuance or sale of shares of any Subsidiary’s Capital Stock to
qualify directors if required by applicable law and (y) compensatory issuances
or grants of Capital Stock of the Borrower approved by the Borrower’s Board of
Directors, any committee thereof or any designee of either to employees,
officer, directors or consultants made pursuant to equity-based compensation
plans or arrangements that have been approved by the shareholders of the
Borrower;

(l) any Dispositions made to consummate the Permitted Reorganization; and

(m) the sale, surrender, or other disposition of any Loaned Equipment (as
defined in the IBM Agreement) to IBM pursuant to the terms of the IBM Agreement.

8.6 Restricted Payments. Declare or pay any dividend (other than dividends
payable solely in common stock of the Person making such dividend) on, or make
any payment on account of, or set apart assets for a sinking or other analogous
fund for, the purchase,

 

88



--------------------------------------------------------------------------------

redemption, defeasance, retirement or other acquisition of, any Capital Stock of
any Group Member, or make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any principal of Subordinated
Indebtedness, in each case, whether now or hereafter outstanding, or make any
other distribution in respect thereof, either directly or indirectly, whether in
cash or property or in obligations of the Borrower or any Subsidiary
(collectively, “Restricted Payments”), except that:

(a) any Subsidiary may make Restricted Payments (i) to the Borrower or any
Subsidiary Guarantor or any other Person that owns a direct equity interest in
such Subsidiary in proportion to such Person’s ownership interest in such
Subsidiary, or (ii) for so long as such Subsidiary is a member of a group filing
a consolidated, combined or unitary return with the Borrower, to the Borrower
and any other holder of direct equity interests of such Subsidiary permitted
hereunder in order to pay consolidated, combined or unitary federal, state or
local taxes which payments by such Subsidiary are not in excess of the tax
liabilities that would have been payable by such Subsidiary and its Subsidiaries
on a stand-alone basis;

(b)(i) the Borrower may purchase its Capital Stock from present or former
officers, directors, employees or consultants of any Group Member upon the
death, disability or termination of employment or services of such individual,
and (ii) the Borrower may purchase, redeem or otherwise acquire any Capital
Stock from the employees, officers, directors and consultants of any Group
Member by net exercise, net withholding or otherwise, pursuant to the terms of
any employee stock option, incentive stock or other equity-based plan or
arrangement; provided, that the aggregate amount of payments under this clause
(b) shall not exceed $2,500,000 in any fiscal year and $5,000,000 during the
term of this Agreement plus, in each case, any proceeds received by the Borrower
after the date hereof in connection with the issuance of Capital Stock that are
used for the purposes described in this clause (b);

(c) so long as (w) no Event of Default under Sections 9.1(a), 9.1(c) (but only
with regard to Section 8.1 of this Agreement) or Section 9.1(f) shall have
occurred and be continuing or would result therefrom, (x) after giving pro forma
effect to the payment of such dividend the Borrower shall be in pro forma
compliance with each of the covenants set forth in Section 8.1 as of the date of
the most recent financial statements delivered pursuant to Section 7.1(a) or
(b), (y) immediately prior to the payment of such dividend, and after giving
effect thereto, the Borrower and its Subsidiaries shall have minimum Liquidity
of $100,000,000 and (z) the Borrower shall have delivered to the Administrative
Agent a certificate evidencing compliance with clauses (w), (x) and (y), the
Borrower may pay cash dividends to the holders of its common stock in an
aggregate amount not to exceed (1) $70,000,000 in fiscal year 2010 and
(2) $75,000,000 in each fiscal year thereafter;

(d) after the Merger Closing Date, so long as (x) no Default or Event of Default
shall have occurred and be continuing or would result therefrom, (y) after
giving pro forma effect to the payment of such dividend the Borrower shall be in
pro forma compliance with each of the covenants set forth in Section 8.1 as of
the date of the most recent financial statements delivered pursuant to
Section 7.1(a) and (b) and (z) the Borrower shall have delivered to the
Administrative Agent a certificate evidencing compliance with clauses (x) and
(y), the Borrower may make Restricted Payments; provided that the aggregate
amount of Restricted

 

89



--------------------------------------------------------------------------------

Payments made pursuant to this clause (d) does not exceed the excess of (1) 50%
of the aggregate amount of Consolidated Net Income accrued during the period
(treated as one accounting period) from the beginning of the fiscal quarter
during which the Closing Date occurs to the end of the most recently ended
fiscal quarter for which financial statements were delivered pursuant to
Section 7.1(a) or (b) (of, if the aggregate amount of Consolidated Net Income
for such period shall be a deficit, minus 100% of such deficit) minus (2)(i) 85%
of the Restricted Payments made pursuant to Section 8.6(c) during such period
and (ii) 100% of the Restricted Payments made pursuant to Section 8.6(e); and

(e) so long as no Event of Default shall have occurred and be continuing or
would result therefrom, the Borrower may purchase its Capital Stock; provided
that the aggregate amount of payments under this clause (e) shall not exceed
$50,000,000 during the term of this Agreement.

8.7 Investments. Make any advance, loan, extension of credit (by way of guaranty
or otherwise) or capital contribution to, or purchase any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting a
business line or unit of, or a division of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) extensions of trade credit in the ordinary course of business;

(b) Investments in Cash Equivalents;

(c) Guarantee Obligations permitted by Section 8.2;

(d) loans and advances to employees of any Group Member in the ordinary course
of business (including for travel, entertainment and relocation expenses) in an
aggregate amount for all Group Members not to exceed $5,000,000 at any time
outstanding;

(e) the Acquisition;

(f) intercompany Investments by (i) any Group Member in any Loan Party; provided
that all such intercompany Investments to the extent such Investment is a loan
or advance owed to a Loan Party are evidenced by the Intercompany Note and
(ii) any Group Member that is not a Loan Party to any other Group Member that is
not a Loan Party;

(g) intercompany Investments by any Loan Party in any Subsidiary, that, after
giving effect to such Investment, is not a Subsidiary Guarantor (including,
without limitation, Guarantee Obligations with respect to obligations of any
such Subsidiary, loans made to any such Subsidiary and Investments resulting
from mergers with or sales of assets to any such Subsidiary) in an amount
(valued at cost) not to exceed $50,000,000 at any time outstanding;

(h) Investments in the ordinary course of business consisting of endorsements
for collection or deposit or lease, utility and other similar deposits and
deposits with suppliers in the ordinary course of business;

 

90



--------------------------------------------------------------------------------

(i) after the Merger Closing Date, Investments by any Loan Party in connection
with Permitted Acquisitions;

(j) Investments consisting of Hedge Agreements permitted by Section 8.12;

(k) Investments existing as of the Closing Date and set forth in Schedule 8.7
and any extension or renewal thereof; provided that the amount of any such
Investment is not increased at the time of such extension or renewal;

(l) Investments received in connection with the bankruptcy or reorganization of
suppliers or customers and in settlement of delinquent obligations of, and other
disputes with, suppliers or customers arising in the ordinary course of
business;

(m) Investments received as consideration in connection with Dispositions
permitted under Section 8.5;

(n) any Investment made to consummate the Permitted Reorganization; and

(o) in addition to Investments otherwise expressly permitted by this Section,
Investments by the Borrower or any of its Subsidiaries in an aggregate amount
(valued at cost, if applicable) not to exceed $50,000,000 at any time
outstanding.

Notwithstanding anything herein to the contrary, neither the Borrower nor any of
its Subsidiaries shall own any Margin Stock; provided that, prior to the Merger
Closing Date, the Borrower and MergerSub shall be permitted to own Shares of
Techwell that constitute Margin Stock.

8.8 Optional Payments and Modifications of Certain Debt Instruments and Material
Agreements. (a) (i) Make or offer to make any optional or voluntary payment,
prepayment, repurchase or redemption of or otherwise optionally or voluntarily
defease or segregate funds with respect to any Junior Financing except as
permitted by Section 8.6(d), (ii) amend, modify, waive or otherwise change, or
consent or agree to any amendment, modification, waiver or other change to, any
of the terms of any Junior Financing (other than any amendment that is not
materially adverse to the Lenders and in any event any such amendment,
modification, waiver or other change that (x) in the case of any Junior
Indebtedness (other than Second Lien Indebtedness), (A) would extend the
maturity or reduce the amount of any payment of principal thereof or reduce the
rate or extend any date for payment of interest thereon and (B) does not involve
the payment of a consent fee and (y) in the case of any Second Lien
Indebtedness, is permitted pursuant to the applicable intercreditor agreement),
(iii) amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Qualified Capital Stock that would cause such Qualified Capital Stock to become
Disqualified Capital Stock; or (iv) designate any Indebtedness (other than
obligations of the Loan Parties pursuant to the Loan Documents and Second Lien
Indebtedness and in each case any Permitted Refinancing thereof) as “senior
debt,” “senior indebtedness,” “designated senior debt,” “guarantor senior debt”
or “senior secured financing” (or any comparable term) for the purposes of any
Junior Financing Documentation.

 

91



--------------------------------------------------------------------------------

(b) Amend, modify, waive or otherwise change, or consent or agree to any
amendment, modification, waiver or other change to, any of the terms of any
Organization Document of any Loan Party or any Pledged Company if such
amendment, modification, waiver or change could reasonably be expected to have a
Material Adverse Effect.

8.9 Transactions with Affiliates. Enter into any transaction, including any
purchase, sale, lease or exchange of property, the rendering of any service or
the payment of any management, advisory or similar fees, with any Affiliate
(other than transactions by or among the Loan Parties, by and among Group
Members that are not Loan Parties and compensation, employment, termination and
other employee benefit arrangements entered into in the ordinary course of
business) unless such transaction is (a) otherwise not prohibited by this
Agreement, and (b) upon fair and reasonable terms no less favorable to the
relevant Group Member, than it would obtain in a comparable arm’s length
transaction with a Person that is not an Affiliate. Notwithstanding the
foregoing, the Group Member’s may (i) incur any Indebtedness permitted by
Section 8.2(b) and (c); (ii) make any Restricted Payment permitted by
Section 8.6; (iii) make any Investment permitted by Section 8.7(f) or (g);
(iv) pay fees and compensation to, and customary indemnity and reimbursement on
behalf of, its officers, directors and employees and (v) consummate the
Permitted Reorganization.

8.10 Sales and Leasebacks. Enter into any arrangement with any Person providing
for the leasing by any Group Member of real or personal property that has been
or is to be sold or transferred by such Group Member to such Person or to any
other Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of such Group Member.

8.11 Hedge Agreements. Enter into any Hedge Agreement, except (a) Hedge
Agreements entered into to hedge or mitigate risks to which the Borrower or any
Subsidiary has actual exposure (other than those in respect of Capital Stock),
(b) Hedge Agreements entered into in order to effectively cap, collar or
exchange interest rates (from fixed to floating rates, from one floating rate to
another floating rate or otherwise) with respect to any interest-bearing
liability or investment of the Borrower or any Subsidiary and (c) any Hedge
Agreements required to be entered into pursuant to the terms and conditions of
this Agreement.

8.12 Changes in Fiscal Periods; Accounting Changes. (a) Permit the fiscal year
of the Borrower to change from a 52-53 week fiscal year ending on the Friday
closest to year-end or change the Borrower’s method of determining fiscal
quarters.

(b) Make or permit any change in accounting policies or reporting practices,
except changes that are required by GAAP, or change independent accountants
other than to any “Top 6” firm or other firm reasonably acceptable to the
Administrative Agent.

8.13 Negative Pledge Clauses. Enter into or suffer to exist or become effective
any agreement that prohibits, limits or imposes any condition upon the ability
of any Group Member to create, incur, assume or suffer to exist any Lien upon
any of its property or revenues, whether now owned or hereafter acquired other
than (a) this Agreement and the other Loan Documents, (b) any agreements
governing any purchase money Liens or Capital Lease Obligations otherwise
permitted hereby (in which case, any prohibition or limitation shall only

 

92



--------------------------------------------------------------------------------

be effective against the assets financed thereby) or (c) any agreement governing
any Second Lien Indebtedness so long as the restrictions set forth therein are
no more restrictive than the corresponding provisions in the Loan Documents.

8.14 Clauses Restricting Subsidiary Distributions. Enter into or suffer to exist
or become effective any consensual encumbrance or restriction on the ability of
any Subsidiary of the Borrower to (a) make Restricted Payments in respect of any
Capital Stock of such Subsidiary held by, or pay any Indebtedness owed to, the
Borrower or any other Subsidiary of the Borrower, (b) make loans or advances to,
or other Investments in, the Borrower or any other Subsidiary of the Borrower or
(c) transfer any of its assets to the Borrower or any other Subsidiary of the
Borrower, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary, (iii) any restrictions
set forth in the agreement governing any Junior Indebtedness so long as the
restrictions set forth therein are not materially more restrictive than the
corresponding provisions in the Loan Documents, (iv) any agreements governing
any purchase money Liens or Capital Lease Obligations otherwise permitted hereby
(in which case, any prohibition or limitation shall only be effective against
the assets financed thereby), (v) restrictions and conditions existing on the
date hereof identified on Schedule 8.14 (but not to any amendment or
modification expanding the scope or duration of any such restriction or
condition), (vi) restrictions or conditions imposed by any agreement relating to
Liens permitted by this Agreement but solely to the extent that such
restrictions or conditions apply only to the property or assets subject to such
permitted Lien, (vii) customary provisions in leases, licenses and other
contracts entered into in the ordinary course of business restricting the
assignment thereof, (viii) customary restrictions in joint venture agreements
and other similar agreements applicable to joint ventures permitted hereunder
and applicable solely to such joint venture, (ix) any agreement of a Foreign
Subsidiary governing Indebtedness permitted to be incurred or permitted to exist
under Section 8.2, (x) any agreement or arrangement already binding on a
Subsidiary when it is acquired so long as such agreement or arrangement was not
created in anticipation of such acquisition and (xi) applicable law.

8.15 Lines of Business. Enter into any business, either directly or through any
Subsidiary, except for those businesses in which the Borrower and its
Subsidiaries are engaged on the date of this Agreement (after giving effect to
the Acquisition) or that are reasonably related thereto.

8.16 Issuance of Disqualified Capital Stock. Issue any Disqualified Capital
Stock or become liable in respect of any obligation (contingent or otherwise) to
purchase, redeem, retire, acquire or make any other payment in respect of any
Disqualified Capital Stock of any Group Member.

 

93



--------------------------------------------------------------------------------

SECTION 9. EVENTS OF DEFAULT

9.1 Events of Default. If any of the following events shall occur and be
continuing:

(a) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof; or the Borrower shall
fail to pay any interest on any Loan or Reimbursement Obligation, or any other
amount payable hereunder or under any other Loan Document, within five (5) days
after any such interest or other amount becomes due in accordance with the terms
hereof; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document or that is contained in any certificate, document
or financial or other statement furnished by it at any time under or in
connection with this Agreement or any such other Loan Document shall prove to
have been inaccurate in any material respect on or as of the date made or deemed
made; or

(c) any Loan Party shall default in the observance or performance of any
agreement contained in Section 3.15(c)(ii), Section 7.1, clause (i) or (ii) of
Section 7.4(a) (with respect to the Borrower only), Section 7.7(a), Section 7.14
or Section 8 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document (other than as
provided in paragraphs (a) through (c) of this Section), and such default shall
continue unremedied for a period of thirty (30) days after notice to the
Borrower from the Administrative Agent or the Required Lenders; or

(e) any Group Member (i) defaults in making any payment of any principal of any
Indebtedness (including any Guarantee Obligation or Hedge Agreement, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) defaults in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) defaults in the observance
or performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or to become
subject to a mandatory offer to purchase by the obligor thereunder or (in the
case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (e) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding
principal amount of which exceeds in the aggregate $15,000,000; or

(f) (i) any Group Member (other than an Immaterial Subsidiary) shall commence
any case, proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding-up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking

 

94



--------------------------------------------------------------------------------

appointment of a receiver, trustee, custodian, conservator or other similar
official for it or for all or any substantial part of its assets, or any Group
Member (other than an Immaterial Subsidiary) shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against any Group
Member (other than an Immaterial Subsidiary) any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of sixty (60) days; or
(iii) there shall be commenced any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of the assets of the Group Members, taken as
a whole, that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) any Group Member (other than an
Immaterial Subsidiary) shall take any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the acts set forth in
clause (i), (ii), or (iii) above; or (v) any Group Member (other than an
Immaterial Subsidiary) shall generally not, or shall be unable to, or shall
admit in writing its inability to, pay its debts as they become due; or

(g) (i) any “accumulated funding deficiency” (as defined in Section 302 of
ERISA), whether or not waived, shall exist with respect to any Single Employer
Plan or any Lien in favor of the PBGC or a Single Employer Plan or Multiemployer
Plan shall arise on the assets of the Borrower or any Commonly Controlled
Entity, (ii) a Reportable Event shall occur with respect to, or proceedings
shall commence under Section 4042 of ERISA to have a trustee appointed, or a
trustee shall be appointed pursuant to such proceedings, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is reasonably likely to result in the
termination of such Plan for purposes of Title IV of ERISA, (iii) any Single
Employer Plan shall be terminated under Section 4041(c) of ERISA, (iv) any Group
Member or any Commonly Controlled Entity shall, or is reasonably likely to,
incur any liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan, (v) any other event or condition shall
occur or exist with respect to a Single Employer Plan or Multiemployer Plan, or
(vi) any Group Member shall engage in any “prohibited transaction” (within the
meaning of Section 406 of ERISA or Section 4975 of the Code) involving any
Plan,; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could
reasonably be expected to have a Material Adverse Effect; or

(h) one or more judgments or decrees shall be entered against any Group Member
and the same shall not have been vacated, discharged, stayed or bonded pending
appeal within 30 days from the entry thereof and any such judgments or decrees
either (i) is for the payment of money, individually or in the aggregate (not
paid or fully covered by insurance as to which the relevant insurance company
has acknowledged coverage), of $15,000,000 or more or (ii) is for injunctive
relief and could reasonably be expected to have a Material Adverse Effect, or

(i) any of the Security Documents shall cease, for any reason, to be in full
force and effect, or any Loan Party or any Subsidiary of any Loan Party shall so
assert, or any Lien created by any of the Security Documents shall cease to be
enforceable and of the same effect and priority purported to be created thereby;
or any Loan Party or any Subsidiary of any Loan Party shall so assert; or

 

95



--------------------------------------------------------------------------------

(j) the guarantee contained in Section 2 of the Guarantee and Collateral
Agreement shall cease, for any reason, to be in full force and effect or any
Loan Party or any Subsidiary of any Loan Party shall so assert; or

(k) a Change of Control occurs; or

(l) (i) any of the Obligations of the Loan Parties under the Loan Documents for
any reason shall cease to be “senior debt,” “senior indebtedness,” “designated
senior debt,” “guarantor senior debt” or “senior secured financing” (or any
comparable term) under, and as defined in, any Junior Financing Documentation,
(ii) the subordination provisions set forth in any Junior Financing
Documentation shall, in whole or in part, cease to be effective or cease to be
legally valid, bonding and enforceable against the holders of any Junior
Financing, if applicable, (iii) if applicable, the Intercreditor agreement
related to any Second Lien Indebtedness shall, in whole or in part, cease to be
effective or otherwise cease to be legally valid, binding and enforceable
against the holder of any Second Lien Indebtedness or (iv) any Loan Party, any
Subsidiary of any Loan Party, the trustee in respect of any Junior Financing, or
the holders of any Junior Financing, as the case may be, shall assert any of the
foregoing;

then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents (including all amounts of L/C
Obligations, whether or not the beneficiaries of the then outstanding Letters of
Credit shall have presented the documents required thereunder) shall immediately
become due and payable, and (B) if such event is any other Event of Default,
either or both of the following actions may be taken: (i) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower
declare the Revolving Commitments to be terminated forthwith, whereupon the
Revolving Commitments shall immediately terminate; and (ii) with the consent of
the Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents (including all
amounts of L/C Obligations, whether or not the beneficiaries of the then
outstanding Letters of Credit shall have presented the documents required
thereunder) to be due and payable forthwith, whereupon the same shall
immediately become due and payable. With respect to all Letters of Credit with
respect to which presentment for honor shall not have occurred at the time of an
acceleration pursuant to this paragraph, the Borrower shall at such time deposit
in a cash collateral account opened by the Administrative Agent an amount equal
to the aggregate then undrawn and unexpired amount of such Letters of Credit.
Amounts held in such cash collateral account shall be applied by the
Administrative Agent to the payment of drafts drawn under such Letters of
Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully drawn upon, if any, shall be applied to repay other
obligations of the Borrower hereunder and under the other Loan Documents in
accordance with the Guarantee and Collateral Agreement. After all such Letters
of Credit shall have expired or been fully drawn upon, all Reimbursement
Obligations shall have been satisfied and all other obligations of the Borrower
hereunder and under the other Loan Documents shall have been paid in full, the
balance, if any, in such cash collateral account shall be returned to the
Borrower (or

 

96



--------------------------------------------------------------------------------

such other Person as may be lawfully entitled thereto). Except as expressly
provided above in this Section, presentment, demand, protest and all other
notices of any kind are hereby expressly waived by the Borrower.

SECTION 10. THE AGENTS

10.1 Appointment. (a) Each Lender (and, if applicable, each other Secured Party)
hereby irrevocably designates and appoints each Agent as the agent of such
Lender (and, if applicable, each other Secured Party) under this Agreement and
the other Loan Documents, and each such Lender (and, if applicable, each other
Secured Party) irrevocably authorizes such Agent, in such capacity, to take such
action on its behalf under the provisions of this Agreement and the other Loan
Documents and to exercise such powers and perform such duties as are expressly
delegated to such Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, no
Agent shall have any duties or responsibilities, except those expressly set
forth herein, or any fiduciary relationship with any Lender or other Secured
Party, and no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into this Agreement or any other Loan
Document or otherwise exist against any Agent.

(b) Each of the Secured Parties hereby irrevocable designates and appoints
Morgan Stanley & Co. Incorporated as collateral agent of such Secured Party
under this Agreement and the other Loan Documents, and each such Secured Party
irrevocably authorizes the Collateral Agent, in such capacity, to take such
action on its behalf as are necessary or advisable with respect to the
Collateral under this Agreement or any of the other Loan Documents, together
with such powers as are reasonably incidental thereto. The Collateral Agent
hereby accepts such appointment.

10.2 Delegation of Duties. Each Agent may execute any of its duties under this
Agreement and the other Loan Documents by or through agents or attorneys-in-fact
and shall be entitled to advice of counsel concerning all matters pertaining to
such duties. No Agent shall be responsible for the negligence or misconduct of
any agents or attorneys-in-fact selected by it with reasonable care.

10.3 Exculpatory Provisions. Neither any Agent nor any of their respective
officers, directors, employees, agents, attorneys-in-fact or Affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders or any other Secured Party
for any recitals, statements, representations or warranties made by any Loan
Party or any officer thereof contained in this Agreement or any other Loan
Document or any Specified Hedge Agreement or in any certificate, report,
statement or other document referred to or provided for in, or received by the
Agents under or in connection with, this Agreement or any other Loan Document or
any Specified Hedge Agreement or for the value, validity, effectiveness,
genuineness, enforceability or

 

97



--------------------------------------------------------------------------------

sufficiency of this Agreement or any other Loan Document or any Specified Hedge
Agreement or for any failure of any Loan Party a party thereto to perform its
obligations hereunder or thereunder. The Agents shall not be under any
obligation to any Lender to ascertain or to inquire as to the observance or
performance of any of the agreements contained in, or conditions of, this
Agreement or any other Loan Document or any Specified Hedge Agreement, or to
inspect the properties, books or records of any Loan Party.

10.4 Reliance by Agents. Each Agent shall be entitled to rely, and shall be
fully protected in relying, upon any instrument, writing, resolution, notice,
consent, certificate, affidavit, letter, telecopy, telex or teletype message,
statement, order or other document or conversation believed by it to be genuine
and correct and to have been signed, sent or made by the proper Person or
Persons and upon advice and statements of legal counsel (including counsel to
the Borrower), independent accountants and other experts selected by such Agent.
The Administrative Agent may deem and treat the Lender specified in the Register
with respect to any amount owing hereunder as the owner thereof for all purposes
unless a written notice of assignment, negotiation or transfer thereof shall
have been filed with the Administrative Agent. Each Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders (or, if so specified by this Agreement, all Lenders or the
Majority Facility Lenders) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Agents shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the other Loan Documents in
accordance with a request of the Required Lenders (or, if so specified by this
Agreement, all Lenders or the Majority Facility Lenders), and such request and
any action taken or failure to act pursuant thereto shall be binding upon all
the Lenders and all future holders of the Loans and all other Secured Parties.

10.5 Notice of Default. No Agent shall be deemed to have knowledge or notice of
the occurrence of any Default or Event of Default hereunder unless such Agent
has received notice from a Lender or the Borrower referring to this Agreement,
describing such Default or Event of Default and stating that such notice is a
“notice of default”. In the event that the Administrative Agent receives such a
notice, the Administrative Agent shall give notice thereof to the Lenders. The
Administrative Agent shall take such action with respect to such Default or
Event of Default as shall be reasonably directed by the Required Lenders (or, if
so specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement); provided that unless and until the
Administrative Agent shall have received such directions, the Administrative
Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable in the best interests of the Secured Parties.

10.6 Non-Reliance on Agents and Other Lenders. Each Lender (and, if applicable,
each other Secured Party) expressly acknowledges that neither the Agents nor any
of their respective officers, directors, employees, agents, attorneys-in-fact or
affiliates have made any representations or warranties to it and that no act by
any Agent hereafter taken, including any review of the affairs of a Loan Party
or any affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by any Agent to any Lender or any other Secured
Party.

 

98



--------------------------------------------------------------------------------

Each Lender (and, if applicable, each other Secured Party) represents to the
Agents that it has, independently and without reliance upon any Agent or any
other Lender or any other Secured Party, and based on such documents and
information as it has deemed appropriate, made its own appraisal of and
investigation into the business, operations, property, financial and other
condition and creditworthiness of the Loan Parties and their affiliates and made
its own decision to make its Loans hereunder and enter into this Agreement or
any Specified Hedge Agreement. Each Lender (and, if applicable, each other
Secured Party) also represents that it will, independently and without reliance
upon any Agent or any other Lender or any other Secured Party, and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents or any Specified Hedge
Agreement, and to make such investigation as it deems necessary to inform itself
as to the business, operations, property, financial and other condition and
creditworthiness of the Loan Parties and their affiliates. Except for notices,
reports and other documents expressly required to be furnished to the Lenders by
the Administrative Agent hereunder, the Administrative Agent shall not have any
duty or responsibility to provide any Lender or any other Secured Party with any
credit or other information concerning the business, operations, property,
condition (financial or otherwise), prospects or creditworthiness of any Loan
Party or any Affiliate of a Loan Party that may come into the possession of the
Administrative Agent or any of its officers, directors, employees, agents,
attorneys-in-fact or Affiliates.

10.7 Indemnification. To the extent that the Borrower for any reason fails to
indefeasibly pay any amount required under Section 11.5 to be paid by it to any
Agent Related Party (or any sub-agent thereof), each Lender severally agrees to
pay to such Agent Related Party (or any such sub-agent thereof) such Lender’s
Aggregate Exposure Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that (a) the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against any Agent Related Party (or any such sub-agent thereof) and (b) no
Lender shall be liable for the payment of any portion of such unreimbursed
expense or indemnified loss, claim, damage, liability or related expense that is
found by a final and nonappealable decision of a court of competent jurisdiction
to have resulted from such Agent’s gross negligence or willful misconduct. The
agreements in this Section shall survive the payment of the Loans and all other
amounts payable hereunder.

10.8 Agent in Its Individual Capacity. Each Agent and its affiliates may make
loans to, accept deposits from and generally engage in any kind of business with
any Loan Party as though such Agent were not an Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, each Agent shall have the same rights and powers under
this Agreement and the other Loan Documents as any Lender and may exercise the
same as though it were not an Agent, and the terms “Lender”, “Lenders”, “Secured
Party” and “Secured Parties” shall include each Agent in its individual
capacity.

10.9 Successor Administrative Agent; Resignation of Issuing Lender and Swingline
Lender. (a) The Administrative Agent and the Collateral Agent may resign as
Administrative Agent and Collateral Agent, respectively, upon ten (10) days’
notice to the Lenders and the Borrower. If the Administrative Agent or
Collateral Agent, as applicable, shall

 

99



--------------------------------------------------------------------------------

resign as Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents, then the Required Lenders shall appoint
from among the Lenders a successor agent for the Lenders, which successor agent
shall (unless an Event of Default under Section 9.1(a) or Section 9.1(f) with
respect to the Borrower shall have occurred and be continuing) be subject to
approval by the Borrower (which approval shall not be unreasonably withheld or
delayed), whereupon such successor agent shall succeed to the rights, powers and
duties of the Administrative Agent or Collateral Agent, as applicable, and the
term “Administrative Agent” or “Collateral Agent,” as applicable, shall mean
such successor agent effective upon such appointment and approval, and the
former Administrative Agent’s or Collateral Agent’s, as applicable, rights,
powers and duties as Administrative Agent or Collateral Agent, as applicable,
shall be terminated, without any other or further act or deed on the part of
such former Administrative Agent or Collateral Agent, as applicable, or any of
the parties to this Agreement or any holders of the Loans. If no successor agent
has accepted appointment as Administrative Agent or Collateral Agent, as
applicable, by the date that is ten (10) days following a retiring
Administrative Agent’s or Collateral Agent’s, as applicable, notice of
resignation, the retiring Administrative Agent’s or Collateral Agent’s, as
applicable, resignation shall nevertheless thereupon become effective and the
Lenders shall assume and perform all of the duties of the Administrative Agent
or Collateral Agent, as applicable, hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. After any
retiring Administrative Agent’s or Collateral Agent’s, as applicable,
resignation as Administrative Agent or retiring Collateral Agent’s resignation
as Collateral Agent, as applicable, the provisions of this Section 10 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent or Collateral Agent, as applicable, under this
Agreement and the other Loan Documents.

(b) The Syndication Agent may, at any time, by notice to the Lenders and the
Administrative Agent, resign as Syndication Agent hereunder, whereupon the
duties, rights, obligations and responsibilities of the Syndication Agent
hereunder shall automatically be assumed by, and inure to the benefit of, the
Administrative Agent, without any further act by the Syndication Agent, the
Administrative Agent or any Lender.

(c) Anything herein to the contrary notwithstanding, if at any time the Required
Lenders determine that the Person serving as Administrative Agent is a
Defaulting Lender, the Required Lenders (determined after giving effect to the
final paragraph of Section 11.1) may by notice to the Borrower and such Person
remove such Person as Administrative Agent and, in consultation with the
Borrower, appoint a replacement Administrative Agent hereunder. Such removal
will, to the fullest extent permitted by applicable law, be effective on the
earlier of (i) the date a replacement Administrative Agent is appointed and
(ii) the date ten (10) Business Days after the giving of such notice by the
Required Lenders (regardless of whether a replacement Administrative Agent has
been appointed).

(d) In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender, the Issuing Lender and/or the Swingline Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as Issuing Lender or Swingline Lender, respectively, effective at the
close of business New York time on a date specified in such notice (which date
may not be less than ten (10) Business Days after the date of such notice);
provided that such resignation by the Issuing Lender will have no effect on the

 

100



--------------------------------------------------------------------------------

validity or enforceability of any Letter of Credit then outstanding or on the
obligations of the Borrower or any Lender under this Agreement with respect to
any such outstanding Letter of Credit or otherwise to the Issuing Lender and
that such resignation by the Swingline Lender will have no effect on its rights
in respect of any outstanding Swingline Loans or on the obligations of the
Borrower or any Lender under this Agreement with respect to any such outstanding
Swingline Loan.

10.10 Agents Generally. Except as expressly set forth herein, the Agents and the
Joint Lead Arrangers shall not have any duties or responsibilities hereunder in
its capacity as such.

10.11 Lender Action. Each Lender agrees that it shall not take or institute any
actions or proceedings, judicial or otherwise, for any right or remedy against
any Loan Party or any other obligor under any of the Loan Documents or the
Specified Hedge Agreements (including the exercise of any right of setoff,
rights on account of any banker’s lien or similar claim or other rights of
self-help), or institute any actions or proceeds, or otherwise commence any
remedial procedures, with respect to any Collateral or any other property of any
such Loan Party, without the prior written consent of the Administrative Agent.

SECTION 11. MISCELLANEOUS

11.1 Amendments and Waivers. Neither this Agreement, any other Loan Document,
nor any terms hereof or thereof may be amended, supplemented or modified except
in accordance with the provisions of this Section 11.1. The Required Lenders and
each Loan Party party to the relevant Loan Document may, or, with the written
consent of the Required Lenders, the Administrative Agent and each Loan Party
party to the relevant Loan Document may, from time to time, (a) enter into
written amendments, supplements or modifications hereto and to the other Loan
Documents for the purpose of adding any provisions to this Agreement or the
other Loan Documents or changing in any manner the rights of the Lenders or of
the Loan Parties hereunder or thereunder or (b) waive, on such terms and
conditions as the Required Lenders or the Administrative Agent, as the case may
be, may specify in such instrument, any of the requirements of this Agreement or
the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that no such waiver and no such amendment,
supplement or modification shall (i) forgive the principal amount or extend the
final scheduled date of maturity of any Loan, extend the scheduled date of any
amortization payment in respect of any Term Loan, reduce the stated rate of any
interest or forgive or reduce any interest or fee payable hereunder (except
(x) in connection with the waiver of applicability of any post-default increase
in interest rates, which waiver shall be effective with the consent of the
Majority Facility Lenders of each adversely affected Facility and (y) that any
amendment or modification of the financial covenants or defined terms used in
the financial covenants in this Agreement shall not constitute a reduction in
the rate of interest or fees for purposes of this clause (i)) or extend the
scheduled date of any payment thereof, or increase the amount or extend the
expiration date of any Lender’s Commitment, in each case without the written
consent of each Lender directly affected thereby; provided that neither any
amendment, modification or waiver of a mandatory prepayment required hereunder,
nor any amendment of Section 4.2 or any related definitions including Asset
Sale, Excess Cash Flow, or Recovery Event, shall constitute a

 

101



--------------------------------------------------------------------------------

reduction of the amount of, or an extension of the scheduled date of, any
principal installment of any Loan or Note; (ii) eliminate or reduce the voting
rights of any Lender under this Section 11.1 without the written consent of such
Lender; (iii) reduce any percentage specified in the definition of Required
Lenders, consent to the assignment or transfer by the Borrower of any of its
rights and obligations under this Agreement and the other Loan Documents,
release all or substantially all of the Collateral or release all or
substantially all of the Subsidiary Guarantors from their obligations under the
Guarantee and Collateral Agreement, in each case without the written consent of
all Lenders; (iv) no amendment, waiver or consent which has the effect of
enabling the Borrower to satisfy any condition to a Borrowing contained in
Section 6.3 hereof which, but for such amendment, waiver or consent would not be
satisfied, shall be effective to require the Revolving Lenders to make any
additional Revolving Loan, unless and until the Majority Facility Lenders (or,
if applicable, all Revolving Lenders) shall have approved such amendment, waiver
or consent; (v) amend, modify or waive any condition precedent to any extension
of credit under the Term Facility set forth in Section 6.2 (including in
connection with any waiver of an existing Default or Event of Default) without
the written consent of the Majority Facility Lenders with respect to the Term
Facility; (vi) amend, modify or waive any provision of Section 4.2(e), 4.8 or
11.7(a) of this Agreement or Section 6.5 of the Guarantee and Collateral
Agreement, in each case without the written consent of all Lenders;
(vii) (x) reduce the amount of Net Cash Proceeds or Excess Cash Flow required to
be applied to prepay Loans under this Agreement or (y) amend, modify or waive
any provision of the Loan Documents that by its terms adversely affects the
rights of one Facility in respect of Collateral in a manner different than
another Facility, in each case without the written consent of the Majority
Facility Lenders with respect to each Facility adversely affected thereby;
(viii) reduce the percentage specified in the definition of Majority Facility
Lenders with respect to any Facility without the written consent of all Lenders
under such Facility; (ix) amend, modify or waive any provision of Section 10
without the written consent of each Agent adversely affected thereby; (x) amend,
modify or waive any provision of Section 11.6 to further restrict any Lender’s
ability to assign or otherwise transfer its obligations hereunder without the
written consent of all Lenders, (xi) amend, modify or waive any provision of
Section 3.3, 3.4 or 3.15 without the written consent of the Swingline Lender;
(xii) amend, modify or waive any provision of Sections 3.7 to 3.15 without the
written consent of the Issuing Lender and (xiii) amend, modify or waive (A) any
provision of any Loan Document so as to alter the ratable sharing of payments
required thereby or (B) the definition of “Qualified Counterparty,” “Specified
Hedge Agreement,” or “Obligations,” in each case in a manner adverse to any
Qualified Counterparty with Obligations then outstanding without the written
consent of any such Qualified Counterparty. Any such waiver and any such
amendment, supplement or modification shall apply equally to each of the Lenders
and shall be binding upon the Loan Parties, the Lenders, the Agents and all
future holders of the Loans. In the case of any waiver, the Loan Parties, the
Lenders and the Agents shall be restored to their former position and rights
hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.

In addition, notwithstanding the foregoing, this Agreement may be amended with
the written consent of the Administrative Agent, the Borrower and the Lenders
providing the relevant Replacement Term Loans (as defined below) to permit the
refinancing of all outstanding Term Loans (“Refinanced Term Loans”) with a
replacement term loan tranche hereunder (“Replacement Term Loans”); provided
that (a) the aggregate principal amount of such

 

102



--------------------------------------------------------------------------------

Replacement Term Loans shall not exceed the aggregate principal amount of such
Refinanced Term Loans, (b) the Applicable Margin for such Replacement Term Loans
shall not be higher than the Applicable Margin for such Refinanced Term Loans,
(c) the weighted average life to maturity of such Replacement Term Loans shall
not be shorter than the weighted average life to maturity of such Refinanced
Term Loans at the time of such refinancing (except to the extent of nominal
amortization for periods where amortization has been eliminated as a result of
prepayment of the applicable Term Loans) and (d) all other terms applicable to
such Replacement Term Loans shall be substantially identical to, or less
favorable to the Lenders providing such Replacement Term Loans than, those
applicable to such Refinanced Term Loans, except to the extent necessary to
provide for covenants and other terms applicable to any period after the latest
final maturity of the Term Loans in effect immediately prior to such
refinancing.

If, in connection with any proposed amendment, modification, waiver or
termination requiring the consent of all Lenders (including all Lenders under a
single Facility), the consent of the Required Lenders (or Majority Facility
Lenders, as the case may be) is obtained, but the consent of other Lenders whose
consent is required is not obtained (any such Lender whose consent is not
obtained being referred to as a “Non-Consenting Lender”), then, so long as the
Administrative Agent is not a Non-Consenting Lender, the Administrative Agent or
a Person reasonably acceptable to the Administrative Agent shall have the right
but not the obligation to purchase from such Non-Consenting Lenders, and such
Non-Consenting Lenders agree that they shall, upon the Administrative Agent’s
request, sell and assign to the Administrative Agent or such Person, all of the
Term Loans and Revolving Commitments of such Non-Consenting Lenders for an
amount equal to the principal balance of all such Term Loans and any outstanding
Revolving Loans held by such Non-Consenting Lenders and all accrued interest and
fees with respect thereto through the date of sale, such purchase and sale to be
consummated pursuant to an executed Assignment and Assumption. In addition to
the foregoing, the Borrower may replace any Non-Consenting Lender pursuant to
Section 4.13.

Notwithstanding the foregoing, this Agreement and the other Loan Documents may
be amended (or amended and restated) with the written consent of the
Administrative Agent and the Borrower (a) to add one or more additional credit
facilities with respect to Incremental Term Loans to this Agreement and to
permit the extensions of credit from time to time outstanding thereunder and the
accrued interest and fees in respect thereof to share ratably in the benefits of
this Agreement and the other Loan Documents with the Term Loans, as applicable,
and the accrued interest and fees in respect thereof and (b) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Majority Facility Lenders; provided, that the
conditions set forth in Section 2.4 are satisfied.

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definitions of “Required Lenders” and
“Majority Facility Lenders” will automatically be deemed modified accordingly
for the duration of such period); provided that, subject to the limitations set
forth in the first paragraph of this Section 11.1, any such amendment or waiver
that would increase or extend the term of the

 

103



--------------------------------------------------------------------------------

Commitment of such Defaulting Lender, extend the date fixed for the payment of
principal or interest owing to such Defaulting Lender hereunder, reduce the
principal amount of any obligation owing to such Defaulting Lender, reduce the
amount of or the rate or amount of interest on any amount owing to such
Defaulting Lender or of any fee payable to such Defaulting Lender hereunder, or
alter the terms of this proviso, will require the consent of such Defaulting
Lender.

11.2 Notices. (a) All notices and other communications provided for hereunder
shall be either (i) in writing (including telecopy or e-mail communication) and
mailed, telecopied or delivered or (ii) as and to the extent set forth in
Section 11.2(b) and in the proviso to this Section 11.2(a), in an electronic
medium and as delivered as set forth in Section 11.2(b) if to the Borrower, at
its address at 1001 Murphy Ranch Road, Milpitas, CA 95035 Attention: Jonathan
Kennedy; if to the Collateral Agent or the Administrative Agent, at its address
at 1585 Broadway New York, New York 10036, Attention: Crystal Dadd, E-mail
Address: crystal.dadd@morganstanley.com; or, as to any party, at such other
address as shall be designated by such party in a written notice to the other
parties; provided, however, that materials and information described in
Section 11.2(b) shall be delivered to the Administrative Agent in accordance
with the provisions thereof or as otherwise specified to the Borrower by the
Administrative Agent. All such notices and other communications shall, when
mailed, be effective four days after having been mailed, and when telecopied or
E-mailed, be effective when properly transmitted, except that notices and
communications to any Agent pursuant to Sections 2, 3, 4, 6 and 10 shall not be
effective until received by such Agent. Delivery by telecopier of an executed
counterpart of a signature page to any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of an original executed
counterpart thereof.

(b) The Borrower hereby agrees that it will provide to the Administrative Agent
all information, documents and other materials that it is obligated to furnish
to the Administrative Agent pursuant to the Loan Documents, including, without
limitation, all notices, requests, financial statements, financial and other
reports, certificates and other information materials, but excluding any such
communication that (i) relates to a request for a new, or a conversion of an
existing, borrowing or other extension of credit (including any election of an
interest rate or interest period relating thereto), (ii) relates to the payment
of any principal or other amount due under this Agreement prior to the scheduled
date therefor, (iii) provides notice of any default or event of default under
this Agreement or (iv) is required to be delivered to satisfy any condition
precedent to the effectiveness of this Agreement and/or any borrowing or other
extension of credit hereunder (all such non-excluded communications being
referred to herein collectively as “Communications”), by transmitting the
Communications in an electronic/soft medium in a format acceptable to the
Administrative Agent to an electronic address specified by the Administrative
Agent to the Borrower. In addition, the Borrower agrees to continue to provide
the Communications to the Agents in the manner specified in the Loan Documents
but only to the extent requested by the Administrative Agent. The Borrower
further agrees that the Administrative Agent may make the Communications
available to the Lenders by posting the Communications on Intralinks or a
substantially similar secure electronic transmission system (the “Platform”).

 

104



--------------------------------------------------------------------------------

(c) THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE”. THE ADMINISTRATIVE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE COMMUNICATIONS, OR THE ADEQUACY OF THE PLATFORM AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS OR OMISSIONS IN THE COMMUNICATIONS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY
OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE
ADMINISTRATIVE AGENT PARTIES IN CONNECTION WITH THE COMMUNICATIONS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES OR
ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, AGENTS, ADVISORS OR
REPRESENTATIVES (COLLECTIVELY, “ADMINISTRATIVE AGENT PARTIES”) HAVE ANY
LIABILITY TO THE BORROWER, ANY LENDER PARTY OR ANY OTHER PERSON OR ENTITY FOR
DAMAGES OF ANY KIND, INCLUDING, WITHOUT LIMITATION, DIRECT OR INDIRECT, SPECIAL,
INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN TORT,
CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF COMMUNICATIONS THROUGH THE INTERNET.

The Administrative Agent agrees that the receipt of the Communications by the
Administrative Agent at its e-mail address set forth above shall constitute
effective delivery of the Communications to the Administrative Agent for
purposes of the Loan Documents. Each Lender agrees that notice to it (as
provided in the next sentence) specifying that the Communications have been
posted to the Platform shall constitute effective delivery of the Communications
to such Lender for purposes of the Loan Documents. Each Lender agrees to notify
the Administrative Agent in writing (including by electronic communication) from
time to time of such Lender’s e-mail address to which the foregoing notice may
be sent by electronic transmission and (ii) that the foregoing notice may be
sent to such e-mail address. Nothing herein shall prejudice the right of the
Administrative Agent or any Lender to give any notice or other communication
pursuant to any Loan Document in any other manner specified in such Loan
Document.

11.3 No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of any Agent or any Lender, any right, remedy, power or
privilege hereunder or under the other Loan Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

11.4 Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder and shall continue in full force
and effect as long as any Loan or any other Obligation hereunder shall remain
unpaid or unsatisfied or any Letter of Credit shall remain outstanding and so
long as the Commitments of any Lender have not been terminated.

 

105



--------------------------------------------------------------------------------

11.5 Payment of Expenses and Taxes. (a) The Borrower agrees (i) to pay or
reimburse each Agent, the Joint Lead Arrangers and the Issuing Lender for all
its reasonable and documented out of pocket costs and expenses incurred in
connection with the development, preparation and execution of, and any
amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to such
parties (provided that such fees and disbursements shall not include fees and
disbursements for more than one counsel plus one local counsel in each relevant
jurisdiction) and filing and recording fees and expenses, with statements with
respect to the foregoing to be submitted to the Borrower prior to the Closing
Date (in the case of amounts to be paid on the Closing Date) and from time to
time thereafter as such parties shall deem appropriate, (ii) to pay or reimburse
each Lender, the Joint Lead Arrangers, the Issuing Lender and Agent for all its
documented costs and expenses incurred in connection with the enforcement or
preservation of any rights under this Agreement, the other Loan Documents and
any such other documents, including the fees, charges and disbursements of
counsel to each Lender and of counsel to such parties, (iii) to pay, indemnify,
and hold each Lender, the Issuing Lender, the Joint Lead Arrangers and each
Agent harmless from, any and all recording and filing fees and any and all
liabilities with respect to, or resulting from any delay in paying, stamp,
excise and other taxes (other than amounts payable under Section 4.10(c)), if
any, that may be payable or determined to be payable in connection with the
execution and delivery of, or consummation or administration of any of the
transactions contemplated by, or any amendment, supplement or modification of,
or any waiver or consent under or in respect of, this Agreement, the other Loan
Documents and any such other documents, and (iv) to pay, indemnify, and hold
each Lender, the Joint Lead Arrangers, the Issuing Lender and Agent and their
respective officers, directors, employees, affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents (regardless of whether any Loan Party is or
is not a party to any such actions or suits) and any such other documents,
including any of the foregoing relating to the use of proceeds of the Loans or
the violation of, noncompliance with or liability under, any Environmental Law
applicable to the operations of any Group Member or any of the Properties and
the reasonable fees and expenses of legal counsel in connection with claims,
actions or proceedings by any Indemnitee against any Loan Party under any Loan
Document (all the foregoing in this clause (iv), collectively, the “Indemnified
Liabilities”); provided, that the Borrower shall not have any obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final and nonappealable
decision of a court of competent jurisdiction to have resulted primarily from
the bad faith, gross negligence or willful misconduct of such Indemnitee.
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert and to cause its Subsidiaries not to assert,
and hereby waives and agrees to cause its Subsidiaries to waive, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any

 

106



--------------------------------------------------------------------------------

of them might have by statute or otherwise against any Indemnitee except to the
extent found by a final and nonappealable decision of a court of competent
jurisdiction to have resulted primarily from the bad faith, gross negligence or
willful misconduct of such Indemnitee. Statements payable by the Borrower
pursuant to this Section 11.5 shall be submitted to Jonathan Kennedy (Telephone
No. (408) 546-3456) (Telecopy No. (321) 729-1150), at the address of the
Borrower set forth in Section 11.2, or to such other Person or address as may be
hereafter designated by the Borrower in a written notice to the Administrative
Agent. The agreements in this Section 11.5 shall survive repayment of the Loans
and all other amounts payable hereunder.

(b) To the fullest extent permitted by applicable law, the Borrower shall not
assets, and hereby waives, any claim against any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or Letter of Credit or the use of the proceeds thereof. No Indemnitee shall be
liable for any damages arising from the use by unintended recipients of any
information or other materials distributed by it through telecommunications,
electronic or other information transmission systems in connection with this
Agreement or the other Loan Documents or the transactions contemplated hereby or
thereby.

(c) All amounts due under this Section shall be payable not later than ten
(10) days after demand therefor.

11.6 Successors and Assigns; Participations and Assignments. (a) The provisions
of this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and assigns permitted hereby (including
any affiliate of the Issuing Lender that issues any Letter of Credit), except
that (i) the Borrower may not assign or otherwise transfer any of its rights or
obligations hereunder without the prior written consent of the Administrative
Agent and each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except (x) to an assignee
in accordance with the provisions of paragraph (b) of this Section, (y) by way
of participation in accordance with the provisions of paragraph (e) of this
Section or (z) by way of pledge or assignment of a security interest subject to
the restrictions of paragraph (g) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void). Nothing in
this Agreement, express or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors as assigns permitted
hereby, Participants to the extent provided in paragraph (e) of this
Section 11.6 and, to the extent expressly contemplated hereby, the Affiliates of
each of the Administrative Agent and the Lenders) any legal or equitable right,
remedy or claim under or by reason of this Agreement.

(b) Any Lender may assign to one or more assignees (each, an “Assignee”) all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments and the Loans at the time owing to it); provided that
any such assignment shall be subject to the following conditions:

(i) except in the case of an assignment to a Lender, an Affiliate of a Lender or
an Approved Fund, an assignment effected by the Administrative Agent in
connection with the initial syndication of the Commitments or an assignment of
the entire remaining amount of the assigning Lender’s Commitments or Loans under
any Facility, the amount of the Commitments or Loans of the assigning Lender
subject to each such assignment (determined as of the date the Assignment and
Assumption with respect to such assignment is delivered to the Administrative
Agent or, if “Trade Date” is specified in the Assignment and Assumption, as of
the Trade Date) shall not be less than $5,000,000 (or, in the case of the Term
Facility, $1,000,000) unless each of the Borrower and the Administrative Agent
otherwise consent (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing;

 

107



--------------------------------------------------------------------------------

(ii) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement
with respect to the Loan or the Commitment assigned, except that this clause
(ii) shall not prohibit any Lender from assigning all or a portion of its rights
and obligations among separate tranches of Loans (if any) on a non-pro rata
basis;

(iii) no consent shall be required for any assignment except to the extent
required by paragraph (b)(i) of this Section and, in addition, the consent of:

(A) the Borrower (such consent not to be unreasonably withheld or delayed) shall
be required unless (x) an Event of Default has occurred and is continuing at the
time of such assignment, (y) such assignment is to a Lender, an Affiliate of a
Lender or an Approved Fund or (z) such assignment is an assignment of Term Loans
to any institution identified to the Borrower prior to the Closing Date and made
by the Administrative Agent prior to the Syndication Date; and

(B) the Administrative Agent (such consent not to be unreasonably withheld or
delayed) shall be required for assignments in respect of (x) the Term Facility
if such assignment is to an Assignee that is not a Lender, an Affiliate of a
Lender or an Approved Fund or (y) the Revolving Facility if such assignment is
to an Assignee that is not a Lender with a Revolving Commitment, an Affiliate of
such Lender or an Approved Fund with respect to such Lender; and

(C) (1) in the case of any assignment that increases the obligation of the
Assignee to participate in exposure under one or more Letters of Credit (whether
or not then outstanding), the Issuing Lender (such consent not to be
unreasonably withheld or delayed), and (2) in the case of any assignment of a
Revolving Commitment, the Swingline Lender (such consent not to be unreasonably
withheld or delayed); provided that no consent of the Issuing Lender or the
Swingline Lender shall be required for an assignment to an Assignee that is a
Revolving Lender or an Affiliate of a Revolving Lender;

 

108



--------------------------------------------------------------------------------

(iv) except in the case of assignments pursuant to paragraph (c) below, the
parties to each assignment shall execute and deliver to the Administrative Agent
an Assignment and Assumption, together with a processing and recordation fee of
$3,500 (it being understood that payment of only one processing fee shall be
required in connection with simultaneous assignments to two or more Approved
Funds), and the Assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an administrative questionnaire;

(v) no assignment shall be permitted to be made to the Borrower or any of its
Subsidiaries; and

(vi) no assignment shall be permitted to be made to a natural person.

Except as otherwise provided in paragraph (c) below, subject to acceptance and
recording thereof pursuant to paragraph (d) below, from and after the effective
date specified in each Assignment and Assumption the Eligible Assignee
thereunder shall be a party hereto and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and the assigning Lender thereunder shall, to the extent
of the interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 4.9, 4.10, 4.11 and 11.5; provided,
that such Lender continues to comply with the requirements of Sections 4.10(d)
and 4.10(e)). Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this Section 11.6 shall be
treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (e) of
this Section.

(c) Notwithstanding anything in this Section 11.6 to the contrary, a Lender may
assign any or all of its rights hereunder to an Affiliate of such Lender or an
Approved Fund of such Lender without (a) providing any notice (including,
without limitation, any administrative questionnaire) to the Administrative
Agent or any other Person or (b) delivering an executed Assignment and
Assumption to the Administrative Agent; provided that (A) such assigning Lender
shall remain solely responsible to the other parties hereto for the performance
of its obligations under this Agreement, (B) the Borrower, the Administrative
Agent, the Issuing Lender and the other Lenders shall continue to deal solely
and directly with such assigning Lender in connection with such assigning
Lender’s rights and obligations under this Agreement until an Assignment and
Assumption and an administrative questionnaire have been delivered to the
Administrative Agent, (C) the failure of such assigning Lender to deliver an
Assignment and Assumption or administrative questionnaire to the Administrative
Agent or any other Person shall not affect the legality, validity or binding
effect of such assignment and (D) an Assignment and Assumption between an
assigning Lender and its Affiliate or Approved Fund shall be effective as of the
date specified in such Assignment and Assumption.

 

109



--------------------------------------------------------------------------------

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in the United States a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amount of the Loans and L/C Obligations owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”). Subject to the
penultimate sentence of this paragraph (d), the entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent, the Issuing Lender and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In the case of an assignment
to an Affiliate of a Lender or an Approved Fund pursuant to paragraph (c), as to
which an Assignment and Assumption and an administrative questionnaire are not
delivered to the Administrative Agent, the assigning Lender shall, acting solely
for this purpose as a non-fiduciary agent of the Borrower, maintain a register
(a “Related Party Register”) comparable to the Register on behalf of the
Borrower. The Register or Related Party Register shall be available for
inspection by the Borrower, the Issuing Lender, the Swingline Lender and any
Lender at the Administrative Agent’s office at any reasonable time and from time
to time upon reasonable prior notice.

(i) Except as otherwise provided in paragraph (c) above, upon its receipt of a
duly completed Assignment and Assumption executed by an assigning Lender and an
Assignee, the Assignee’s completed administrative questionnaire (unless the
Assignee shall already be a Lender hereunder), the processing and recordation
fee referred to in paragraph (b)(iv) of this Section and any written consent to
such assignment required by paragraph (b) of this Section, the Administrative
Agent shall accept such Assignment and Assumption and record the information
contained therein in the Register. Except as otherwise provided in paragraph
(c) above, no assignment shall be effective for purposes of this Agreement
unless and until it has been recorded in the Register (or, in the case of an
assignment pursuant to paragraph (c) above, the applicable Related Party
Register) as provided in this paragraph (d). The date of such recordation of a
transfer shall be referred to herein as the “Assignment Effective Date.”

(e) (i) Any Lender may, without the consent of, or notice to, the Borrower or
the Administrative Agent, sell participations to one or more banks or other
entities (a “Participant”) in all or a portion of such Lender’s rights and
obligations under this Agreement (including all or a portion of its Commitments
and the Loans owing to it); provided that (A) such Lender’s obligations under
this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations,
(C) the Borrower, the Administrative Agent, the Issuing Lender, the Swingline
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement and (D) no participation shall be permitted to be made to the Borrower
or any of its Subsidiaries, nor any officer or director of any such Person. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement; provided that such agreement or instrument may provide that
such Lender will not, without the consent of the Participant, agree to any
amendment, modification or waiver that requires the consent of each

 

110



--------------------------------------------------------------------------------

Lender directly affected thereby pursuant to the proviso to the second sentence
of Section 11.1. Subject to paragraph (f) of this Section, the Borrower agrees
that each Participant shall be entitled to the benefits of Sections 4.9, 4.10
and 4.11 to the same extent as if it were a Lender and had acquired its interest
by assignment pursuant to paragraph (b) of this Section. To the extent permitted
by law, each Participant also shall be entitled to the benefits of
Section 11.7(b) as though it were a Lender; provided such Participant shall be
subject to Section 11.7(a) as though it were a Lender.

(f) A Participant shall not be entitled to receive any greater payment under
Section 4.9 or 4.10 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. Any Participant that is a Non-U.S. Lender shall not be entitled
to the benefits of Section 4.10 unless such Participant complies with
Section 4.10(d).

(g) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or any other Person, and this Section shall not apply to any such
pledge or assignment of a security interest or to any such sale or
securitization; provided that no such pledge or assignment of a security
interest shall release a Lender from any of its obligations hereunder or
substitute any such pledgee or Assignee for such Lender as a party hereto.

(h) Notwithstanding the foregoing, any Conduit Lender may assign any or all of
the Loans it may have funded hereunder to its designating Lender without the
consent of the Borrower or the Administrative Agent and without regard to the
limitations set forth in Section 11.6(b). The Borrower, each Lender and the
Administrative Agent hereby confirms that it will not institute against a
Conduit Lender or join any other Person in instituting against a Conduit Lender
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceeding under any state bankruptcy or similar law, for one year and one day
after the payment in full of the latest maturing commercial paper note issued by
such Conduit Lender; provided, however, that each Lender designating any Conduit
Lender hereby agrees to indemnify, save and hold harmless each other party
hereto for any loss, cost, damage or expense arising out of its inability to
institute such a proceeding against such Conduit Lender during such period of
forbearance.

11.7 Sharing of Payments; Set-off. (a) Except to the extent that this Agreement
expressly provides for payments to be allocated to a particular Lender or to the
Lenders under a particular Facility, if any Lender (a “Benefitted Lender”)
shall, at any time after the Loans and other amounts payable hereunder shall
immediately become due and payable pursuant to Section 9, receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 9.1(f), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of

 

111



--------------------------------------------------------------------------------

such collateral ratably with each of the Lenders; provided, however, that if all
or any portion of such excess payment or benefits is thereafter recovered from
such Benefitted Lender, such purchase shall be rescinded, and the purchase price
and benefits returned, to the extent of such recovery, but without interest.
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against each
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a director creditor of each Loan Party in the
amount of such participation to the extent provided in clause (b) of this
Section 11.7.

(b) In addition to any rights and remedies of the Lenders provided by law,
subject to Section 10.11, each Lender shall have the right, without prior notice
to the Borrower, any such notice being expressly waived by the Borrower, and to
the extent permitted by applicable law, upon the occurrence of any Event of
Default which is continuing, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch or agency
thereof to or for the credit or the account of the Borrower, as the case may be.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such setoff and application made by such Lender; provided that the
failure to give such notice shall not affect the validity of such setoff and
application.

(c) Notwithstanding anything to the contrary contained herein, the provisions of
this Section 11.7 shall be subject to the express provisions of this Agreement
which require or permit differing payments to be made to Non-Defaulting Lenders
as opposed to Defaulting Lenders.

11.8 Counterparts. This Agreement may be executed by one or more of the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or electronic mail (in “.pdf” or similar format) shall be
effective as delivery of a manually executed counterpart hereof. A set of the
copies of this Agreement signed by all the parties shall be lodged with the
Borrower and the Administrative Agent.

11.9 Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

11.10 Integration. This Agreement and the other Loan Documents represent the
entire agreement of the Borrower, the Agents and the Lenders with respect to the
subject matter hereof and thereof, and there are no promises, undertakings,
representations or warranties by any Agent or any Lender relative to subject
matter hereof not expressly set forth or referred to herein or in the other Loan
Documents.

 

112



--------------------------------------------------------------------------------

11.11 GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

11.12 Submission To Jurisdiction; Waivers. The Borrower hereby irrevocably and
unconditionally:

(a) submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York sitting in the
Borough of Manhattan, the courts of the United States for the Southern District
of New York, and appellate courts from any thereof;

(b) consents that any such action or proceeding may be brought in such courts
and waives any objection that it may now or hereafter have to the venue of any
such action or proceeding in any such court or that such action or proceeding
was brought in an inconvenient court and agrees not to plead or claim the same;

(c) agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be, at its address set forth in Section 11.2 or at such other address
of which the Administrative Agent shall have been notified pursuant thereto; and

(d) agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction.

11.13 Acknowledgments. The Borrower hereby acknowledges that:

(a) it has been advised by counsel in the negotiation, execution and delivery of
this Agreement and the other Loan Documents;

(b) no Agent or Lender has any fiduciary relationship with or duty to the
Borrower arising out of or in connection with this Agreement or any of the other
Loan Documents, and the relationship between the Agents and Lenders, on one
hand, and the Borrower, on the other hand, in connection herewith or therewith
is solely that of debtor and creditor; and

(c) no joint venture is created hereby or by the other Loan Documents or
otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.

11.14 Releases of Guarantees and Liens. (a) Notwithstanding anything to the
contrary contained herein or in any other Loan Document, each of the
Administrative Agent and

 

113



--------------------------------------------------------------------------------

the Collateral Agent is hereby irrevocably authorized by each Secured Party
(without requirement of notice to or consent of any Secured Party except as
expressly required by Section 11.1) to take any action requested by the Borrower
having the effect of releasing any Collateral or guarantee obligations (i) to
the extent necessary to permit consummation of any transaction not prohibited by
any Loan Document (including, without limitation, the release of any Subsidiary
Guarantor from its obligations if such Person ceases to be a Subsidiary as a
result of a transaction permitted hereunder) or that has been consented to in
accordance with Section 11.1; provided that no such release shall occur if
(x) such Subsidiary Guarantor continues to be a guarantor in respect of any
Junior Financing or (y) such Collateral continues to secure any Junior Financing
or (ii) under the circumstances described in paragraph (b) below.

(b) At such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding, the Collateral shall be released from the Liens
created by the Security Documents, and the Security Documents and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Collateral Agent and each Loan Party under the
Security Documents shall terminate, all without delivery of any instrument or
performance of any act by any Person.

11.15 Confidentiality. Each Agent and each Lender agrees to keep confidential
all non-public information provided to it by any Loan Party pursuant to this
Agreement that is designated by such Loan Party as confidential in accordance
with its customary procedures for handling its own confidential information;
provided that nothing herein shall prevent any Agent or any Lender from
disclosing any such information (a) to any Agent, any other Lender, any
Affiliate of a Lender or any Approved Fund, (b) subject to an agreement to
comply with the provisions of this Section, to any actual or prospective
Transferee or any direct or indirect counterparty to any Hedge Agreement (or any
professional advisor to such counterparty), (c) to its employees, directors,
agents, attorneys, accountants and other professional advisors or those of any
of its affiliates, (d) upon the request or demand of any Governmental Authority,
(e) in response to any order of any court or other Governmental Authority or as
may otherwise be required pursuant to any Requirement of Law, (f) if requested
or required to do so in connection with any litigation or similar proceeding,
(g) that has been publicly disclosed (other than as a result of a disclosure in
violation of this Section 11.15), (h) to the National Association of Insurance
Commissioners or any similar organization or any nationally recognized rating
agency that requires access to information about a Lender’s investment portfolio
in connection with ratings issued with respect to such Lender, or (i) in
connection with the exercise of any remedy hereunder or under any other Loan
Document; provided that, unless specifically prohibited by applicable law or
court order, each Lender shall notify the Borrower of any request by any
Governmental Authority or representative thereof (other than any such request in
connection with any examination of the financial condition or other routine
examination of such Lender by such Governmental Authority) for disclosure of any
such non-public information prior to disclosure of such information.

11.16 WAIVERS OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY

 

114



--------------------------------------------------------------------------------

LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

11.17 Patriot Act Notice. Each Lender and the Administrative Agent (for itself
and not on behalf of any Lender) hereby notifies the Loan Parties that pursuant
to the requirements of the Patriot Act, it may be required to obtain, verify and
record information that identifies each Loan Party, which information includes
the name and address of such Loan Party and other information that will allow
such Lender or the Administrative Agent, as applicable, to identify such Loan
Party in accordance with the Patriot Act.

 

115



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.

 

INTERSIL CORPORATION By:  

/s/ Thomas C. Tokos

Name:   Thomas C. Tokos Title:   Sr. Vice President, Secretary and General
Counsel

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent, Swingline Lender and as a Term Lender

By:  

/s/ Andrew W. Earls

Name:   Andrew W. Earls

Title:

  Authorized Signatory MORGAN STANLEY BANK, N.A., as Issuing Lender By:  

/s/ Andrew W. Earls

Name:   Andrew W. Earls Title:   Authorized Signatory

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

By:  

/s/ Andrew W. Earls

Name:   Andrew W. Earls Title:   Authorized Signatory

 

116



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A.,

as Syndication Agent

By:  

/s/ William S. Rowe

Name:   William S. Rowe Title:   Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Co-Documentation Agent

By:  

/s/ John I. Paul

Name:   John I. Paul Title:   Portfolio Manager

 

117



--------------------------------------------------------------------------------

WELLS FARGO BANK, N.A.,

as Co-Documentation Agent

By:  

/s/ Steven J. Anderson

Name:   Steven J. Anderson Title:   Executive Vice President

 

1



--------------------------------------------------------------------------------

REVOLVING LENDERS

MORGAN STANLEY SENIOR FUNDING, INC.,

as a Revolving Lender

By:  

/s/ Andrew W. Earls

Name:   Andrew E. Earls Title:   Authorized Signatory

BANK OF AMERICA, N.A.,

as a Revolving Lender

By:  

/s/ William S. Rowe

Name:   William S. Rowe Title:   Senior Vice President

U.S. BANK NATIONAL ASSOCIATION,

as a Revolving Lender

By:  

/s/ John I. Paul

Name:   John I. Paul Title:   Portfolio Manager

WELLS FARGO BANK, N.A.,

as a Revolving Lender

By:  

/s/ Steven J. Anderson

Name:   Steven J. Anderson Title:   Executive Vice President

COMERICA BANK,

as a Revolving Lender

By:  

/s/ Mark Skrzynski

Name:   Mark Skrzynski Title:   Corporate Banking Officer

 

2



--------------------------------------------------------------------------------

Annex A

PRICING GRID FOR REVOLVING LOANS, SWINGLINE LOANS

AND COMMITMENT FEES

 

Pricing Level

   Applicable Margin for
Eurodollar Loans     Applicable Margin for
Base Rate Loans     Commitment Fee Rate  

I

   3.50 %    2.50 %    0.750 % 

II

   3.25 %    2.25 %    0.625 % 

III

   3.00 %    2.00 %    0.500 % 

IV

   2.75 %    1.75 %    0.375 % 

V

   2.50 %    1.50 %    0.250 % 

The Applicable Margin for Revolving Loans, Swingline Loans and the Commitment
Fee Rate shall be adjusted, on and after the first Adjustment Date (as defined
below) occurring after the completion of the first full fiscal quarter of the
Borrower after the Closing Date, based on changes in the Consolidated Leverage
Ratio, with such adjustments to become effective on the date (the “Adjustment
Date”) that is three Business Days after the date on which the relevant
financial statements are delivered to the Lenders pursuant to Section 7.1 and to
remain in effect until the next adjustment to be effected pursuant to this
paragraph. If any financial statements referred to above are not delivered
within the time periods specified in Section 7.1, then, until the date that is
three Business Days after the date on which such financial statements are
delivered, the highest rate set forth in each column of the Pricing Grid shall
apply. On each Adjustment Date, the Applicable Margin for Revolving Loans,
Swingline Loans and the Commitment Fee Rate shall be adjusted to be equal to the
Applicable Margins and Commitment Fee Rate opposite the Pricing Level determined
to exist on such Adjustment Date from the financial statements relating to such
Adjustment Date.

As used herein, the following rules shall govern the determination of Pricing
Levels on each Adjustment Date:

“Pricing Level I” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is greater than 2.50 to 1.00.

“Pricing Level II” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 2.50 to 1.00 but
greater than 2.00 to 1.00.

“Pricing Level III” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 2.00 to 1.00 but
greater than 1.50 to 1.00.



--------------------------------------------------------------------------------

“Pricing Level IV” shall exist on an Adjustment Date if the Consolidated
Leverage Ratio for the relevant period is less than or equal to 1.50 to 1.00 but
greater than 1.00 to 1.00.

“Pricing Level V” shall exist on an Adjustment Date if the Consolidated Leverage
Ratio for the relevant period is less than or equal to 1.00 to 1.00.



--------------------------------------------------------------------------------

Exhibit A to

Credit Agreement

FORM OF ASSIGNMENT AND ASSUMPTION

Reference is made to the Credit Agreement, dated as of April 27, 2010, (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Intersil Corporation, a Delaware
corporation (the “Borrower”), Morgan Stanley & Co. Incorporated, as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”), the Lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity,
and together with its successors and assigns in such capacity, the
“Administrative Agent”), Bank of America, N.A., as syndication agent and U.S.
Bank National Association and Wells Fargo Bank, N.A., as co-documentation
agents. Capitalized terms used herein that are not defined herein shall have the
meanings given to them in the Credit Agreement.

1. The Assignor identified on Schedule l hereto (the “Assignor”) and the
Assignee identified on Schedule 1 hereto (the “Assignee”) agree as follows:

2. The Assignor hereby irrevocably sells and assigns to the Assignee without
recourse to the Assignor, and the Assignee hereby irrevocably purchases and
assumes from the Assignor without recourse to the Assignor, as of the Assignment
Effective Date (as defined below), the interest described in Schedule 1 hereto
(the “Assigned Interest”) in and to the Assignor’s rights and obligations under
the Credit Agreement with respect to the Facilities contained in the Credit
Agreement as are set forth on Schedule 1 hereto, in the principal amount for the
Facilities as set forth on Schedule 1 hereto.

3. The Assignor (a) makes no representation or warranty and assumes no
responsibility with respect to any statements, warranties or representations
made in or in connection with the Credit Agreement or with respect to the
execution, legality, validity, enforceability, genuineness, sufficiency or value
of the Credit Agreement, any other Loan Document or any other instrument or
document furnished pursuant thereto, other than that (i) the Assignor is the
legal and beneficial owner of the Assigned Interest, (ii) the Assignor has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and (iii) the interest being assigned by the Assignor hereunder is free
and clear of any lien, encumbrance or other adverse claim; (b) makes no
representation or warranty and assumes no responsibility with respect to the
financial condition of the Borrower, any of its respective Subsidiaries or any
other obligor or the performance or observance by the Borrower, any of its
respective Subsidiaries or any other obligor of any of their respective
obligations under the Credit Agreement or any other Loan Document or any other
instrument or document furnished pursuant hereto or thereto; and (c) attaches
any Notes held by it evidencing the Facilities and (i) requests that the
Administrative Agent, upon request by the Assignee, exchange the attached Notes,
if any, for a new Note or Notes payable to the Assignee and (ii) if the Assignor
has retained any interest in the Facilities, requests that the Administrative
Agent exchange the attached Notes, if any, for a new Note or Notes payable to
the Assignor, in each case in amounts which reflect the assignment being made
hereby (and after giving effect to any other assignments which have become
effective on the Assignment Effective Date).

 

Ex. A-1



--------------------------------------------------------------------------------

4. The Assignee (a) represents and warrants that it is legally authorized to
enter into this Assignment and Assumption; (b) confirms that it has received a
copy of the Credit Agreement, together with copies of the financial statements
delivered pursuant to Section 5.1 thereof and such other documents and
information as it has deemed appropriate to make its own credit analysis and
decision to enter into this Assignment and Assumption; (c) agrees that it will,
independently and without reliance upon the Assignor, the Agents or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under the Credit Agreement, the other Loan Documents or any other
instrument or document furnished pursuant hereto or thereto; (d) appoints and
authorizes the Agents to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement, the other Loan Documents
or any other instrument or document furnished pursuant hereto or thereto as are
delegated to the Agents by the terms thereof, together with such powers as are
incidental thereto; (e) agrees that it will be bound by the provisions of the
Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Credit Agreement are required to be
performed by it as a Lender including, if it is organized under the laws of a
jurisdiction outside the United States, its obligations pursuant to
Section 4.10(d) and (e) of the Credit Agreement; (f) confirms that it satisfies
the requirements set forth in Section 11.6(b) of the Credit Agreement;
(g) represents and warrants that it is sophisticated with respect to decisions
to acquire assets of the type represented by the Assigned Interest and either
it, or the person exercising discretion in making its decision to acquire the
Assigned Interest, is experienced in acquiring assets of such type; and (h) if
it is a Non-U.S. Lender, attached to the Assignment and Assumption is any
documentation required to be delivered by it pursuant to Sections 4.10(d) and
11.6(f) of the Credit Agreement, duly completed and executed by such Assignee.

5. The effective date of this Assignment and Assumption shall be the Effective
Date of Assignment and Assumption or the Trade Date described in Schedule 1
hereto (the “Assignment Effective Date”). Following the execution of this
Assignment and Assumption, it will be delivered to the Administrative Agent for
acceptance by it and recording by the Administrative Agent pursuant to the
Credit Agreement, effective as of the Assignment Effective Date (which shall
not, unless otherwise agreed to by the Administrative Agent, be earlier than
five (5) Business Days after the date of such acceptance and recording by the
Administrative Agent).

6. Upon such acceptance and recording, from and after the Assignment Effective
Date, the Administrative Agent shall make all payments in respect of the
Assigned Interest (including payments of principal, interest, fees and other
amounts) to the Assignor for amounts which have accrued to but excluding the
Assignment Effective Date and to the Assignee for amounts which have accrued
from and after the Assignment Effective Date.

7. From and after the Assignment Effective Date, (a) the Assignee shall be a
party to the Credit Agreement and, to the extent provided in this Assignment and
Assumption, have the rights and obligations of a Lender thereunder and under the
other Loan Documents and shall be bound by the provisions thereof and (b) the
Assignor shall, to the extent provided in this Assignment and Assumption,
relinquish its rights and be released from its obligations under the Credit
Agreement, (and, to the extent this Assignment and Assumption covers all of the
Assignor’s rights and obligations under the Credit Agreement, the Assignor shall
cease to be a

 

Ex. A-2



--------------------------------------------------------------------------------

party to the Credit Agreement but shall continue to be entitled to the benefits
of Sections 4.9, 4.10, 4.11 and 11.5 of the Credit Agreement; provided, that the
Assignor continues to comply with the requirements of Sections 4.10(d) and
(e) of the Credit Agreement).

This Assignment and Assumption shall be governed by and construed in accordance
with the laws of the State of New York.

IN WITNESS WHEREOF, the parties hereto have caused this Assignment and
Assumption to be executed as of the date first above written by their respective
duly authorized officers on Schedule 1 hereto.

 

Ex. A-3



--------------------------------------------------------------------------------

Schedule 1 to

Assignment and Assumption

Name of Assignor:                                         

Name of Assignee:                                         

[Effective Date of Assignment and Assumption] [Trade Date]1:
                    

 

Facility Assigned

   Aggregate Amount
of Commitment/Loans for
all Lenders    

[Term/Revolving]

    

[Commitment/Loan]

        [$            ]  

 

Principal

Amount Assigned

  

Commitment/Loans

Percentage Assigned2

     $                    .        %   

 

[Name of Assignee]      [Name of Assignor] By:  

 

     By:   

 

  Name:         Name:   Title:         Title:

 

1

To be completed if Assignor and Assignee intend that the minimum assignment
amount is to be determined as of the Trade Date.

2

Calculate the Commitment/Loans Percentage that is assigned to at least 15
decimal places and show as a percentage of the aggregate Commitments/Loans of
all Lenders.

 

Ex. A-4



--------------------------------------------------------------------------------

Accepted:

MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent

By:  

 

  Name:     Title:   Consented To:3

[INTERSIL CORPORATION,

as Borrower]

By:  

 

  Name:     Title:  

[MORGAN STANLEY SENIOR FUNDING, INC.,

as Administrative Agent]

By:  

 

  Name:     Title:   [MORGAN STANLEY BANK, N.A., as Issuing Lender By:  

 

  Name:     Title:]  

[MORGAN STANLEY SENIOR FUNDING, INC.,

as Swingline Lender

By:  

 

  Name:     Title:]  

 

3

See Section 11.6 of the Credit Agreement to determine whether the consent of the
Borrower, Issuing Lender, Swingline Lender and/or Administrative Agent is
required.

 

Ex. A-5



--------------------------------------------------------------------------------

Exhibit B to

Credit Agreement

FORM OF COMPLIANCE CERTIFICATE

This Compliance Certificate is delivered to you pursuant to the Credit
Agreement1, dated as of April 27, 2010 (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Intersil Corporation, a Delaware corporation (the
“Borrower”), Morgan Stanley & Co. Incorporated, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”), the Lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as syndication agent and U.S. Bank National Association
and Wells Fargo Bank, N.A., as co-documentation agents. Unless otherwise defined
herein, terms defined in the Credit Agreement and used shall have the meanings
given to them in the Credit Agreement.

1. I am the duly elected, qualified and acting [            ] of the Borrower.

2. I have reviewed and am familiar with the contents of this Compliance
Certificate.

3. I have reviewed the terms of the Credit Agreement and the other Loan
Documents and have made or caused to be made under my supervision, a review in
reasonable detail of the transactions and condition of the Group Members during
the accounting period covered by the financial statements attached hereto as
Attachment 1 (the “Financial Statements”). Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and I have no knowledge of the existence, as of the date of this
Compliance Certificate, of any condition or event which constitutes a Default or
Event of Default [, except as set forth below].

4. Attached hereto as Attachment 2 are the computations showing compliance with
the covenants set forth in Section 8.1 of the Credit Agreement.

5. [The total consideration paid in connection with all Permitted Acquisitions
(including any Earn-Out Obligations and any Indebtedness of any Acquired Person
that is assumed by the Borrower or any of its Subsidiaries following such
acquisitions) does not exceed, from the date of the Credit Agreement,
(i) $400,000,000 plus (ii) an additional $200,000,000 if such additional amount
is funded solely from Net Cash Proceeds received from issuance of Capital Stock
by the Borrower.]2

 

1

Certificate required under Section 7.2(b) of the Credit Agreement and definition
of “Permitted Acquisition”.

2

To be included in certificate delivered in connection with Permitted
Acquisitions.

 

Ex. B-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, I, the undersigned, have executed this Certificate on behalf
of the Borrower as of the date first written above.

 

INTERSIL CORPORATION By:  

 

  Name:   Title:

 

Ex. B-2



--------------------------------------------------------------------------------

Attachment 1 to

Compliance Certificate

[FINANCIAL STATEMENTS]

 

Ex. B-3



--------------------------------------------------------------------------------

Attachment 2 to

Compliance Certificate

The information described herein is as of             , 20    , and pertains to
the period from             , 20     to             , 20    .

 

1.    Consolidated Leverage Ratio (Section 8.1(a))       The ratio of       (i)
Consolidated Total Debt on such day    $                 To       (ii)
Consolidated EBITDA in respect of the four consecutive fiscal quarters ending on
such day    $                 Ratio:          .        :1.00    (must not be
greater than [see appropriate ratio in Section 8.1(a)])     
                              2.    Consolidated Fixed Charge Coverage Ratio
(Section 8.1 (b))       As of the period of four consecutive fiscal quarters
ending on such day, the ratio of       (i) Consolidated EBITDA for such period
   $                 To       (ii) Consolidated Fixed Charges for such period   
$                 Ratio:          .        :1.00    (must not be less than [see
appropriate ratio in Section 8.1(b)])                                   

 

Ex. B-4



--------------------------------------------------------------------------------

CALCULATIONS

 

1.

  

CONSOLIDATED TOTAL DEBT

   $             

2.

  

CONSOLIDATED EBITDA

   $             

3.

  

CONSOLIDATED FIXED CHARGES

   $             

4.

  

EXCESS CASH FLOW

   $             

 

Ex. B-5



--------------------------------------------------------------------------------

Exhibit C to

Credit Agreement

FORM OF GUARANTEE AND COLLATERAL AGREEMENT

[Attached separately.]

 

Ex. C-1



--------------------------------------------------------------------------------

Exhibit D to

Credit Agreement

[RESERVED]

 

Ex. D-1



--------------------------------------------------------------------------------

Exhibit E to

Credit Agreement

FORM OF EXEMPTION CERTIFICATE

Reference is made to the Credit Agreement, dated as of April 27, 2010 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Intersil Corporation, a Delaware
corporation (the “Borrower”), Morgan Stanley & Co. Incorporated, as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”), the Lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity,
and together with its successors and assigns in such capacity, the
“Administrative Agent”), Bank of America, N.A., as syndication agent and U.S.
Bank National Association and Wells Fargo Bank, N.A., as co-documentation
agents. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement. [                    ] (the
“Non-U.S. Lender”) is providing this certificate pursuant to subsection 4.10(d)
of the Credit Agreement. The Non-U.S. Lender hereby represents and warrants
that:

 

1. The Non-U.S. Lender is the sole record and beneficial owner of the Loans or
the obligations evidenced by Note(s) in respect of which it is providing this
certificate.

 

2. The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:

(a) the Non-U.S. Lender is not subject to regulatory or other legal requirements
as a bank in any jurisdiction;

(b) the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;

(c) the Non-U.S. Lender is not a 10-percent shareholder of either of the
Borrowers within the meaning of Section 881(c)(3)(B) of the Code; and

(d) the Non-U.S. Lender is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.

[The remainder of this page intentionally left blank.]

 

Ex. E-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this certificate as of the
date first written above.

 

[NAME OF NON-U.S. LENDER] By:  

 

  Name:   Title:

 

Ex. E-2



--------------------------------------------------------------------------------

Exhibit F-1 to

Credit Agreement

FORM OF TERM NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York                , 20    

FOR VALUE RECEIVED, the undersigned, INTERSIL CORPORATION, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
[                    ] (the “Lender”) or its registered assigns at the Funding
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, the principal
amount of [            ] DOLLARS ([$            ]). The principal amount shall
be paid in the amounts and on the dates specified in Section 2.3 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Funding Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 4.5 of the Credit
Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of the Term Loan and the
date and amount of each payment or prepayment of principal with respect thereto,
each conversion of all or a portion thereof to another Type, each continuation
of all or a portion thereof as the same Type and, in the case of Eurodollar
Loans, the length of each Interest Period with respect thereto. Each such
endorsement shall constitute prima facie evidence of the accuracy of the
information absent manifest error. The failure to make any such endorsement or
any error in any such endorsement shall not affect the obligations of the
Borrowers in respect of the Term Loan.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of April 27, 2010 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among Intersil
Corporation, a Delaware corporation (the “Borrower”), Morgan Stanley & Co.
Incorporated, as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”), the Lenders
from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), Bank of America, N.A., as
syndication agent and U.S. Bank National Association and Wells Fargo Bank, N.A.,
as co-documentation agents, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan

 

Ex. F-1-1



--------------------------------------------------------------------------------

Documents for a description of the properties and assets in which a security
interest has been granted, the nature and extent of the security and the
guarantees, the terms and conditions upon which the security interests and each
guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and continuation of any one or more of the Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

INTERSIL CORPORATION, as Borrower By:  

 

  Name:   Title:

 

Ex. F-1-2



--------------------------------------------------------------------------------

Schedule A

to Term Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of
Base Rate
Loans    Amount
Converted to
Base Rate
Loans    Amount of
Principal of
Base Rate
Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans    Unpaid
Principal
Balance of
Base Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                

 

Ex. F-1-3



--------------------------------------------------------------------------------

Schedule B

to Term Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount of
Eurodollar
Loans    Amount
Converted to
Eurodollar
Loans    Interest
Period  and
Eurodollar
Rate  with
Respect
Thereto    Amount of
Principal  of
Eurodollar
Loans
Repaid    Amount of
Eurodollar
Loans
Converted
to Base
Rate Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made By                                                                        
                                                                                
                                                                                
                                      

 

Ex. F-1-4



--------------------------------------------------------------------------------

Exhibit F-2 to

Credit Agreement

FORM OF REVOLVING NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York          

                 , 200  

FOR VALUE RECEIVED, the undersigned, Intersil Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to
             (the “Lender”) or its registered assigns at the Funding Office
specified in the Credit Agreement (as hereinafter defined) in lawful money of
the United States and in immediately available funds, on the Revolving
Termination Date the principal amount of (a) [            ] DOLLARS
[($            )], or, if less, (b) the aggregate unpaid principal amount of all
Revolving Loans of the Lender outstanding under the Credit Agreement. The
Borrower further agrees to pay interest in like money at such Funding Office on
the unpaid principal amount hereof from time to time outstanding at the rates
and on the dates specified in Section 4.5 of the Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Loan
made pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof, each continuation thereof, each conversion of
all or a portion thereof to another Type and, in the case of Eurodollar Loans,
the length of each Interest Period with respect thereto. Each such endorsement
shall constitute prima facie evidence of the accuracy of the information absent
manifest error. The failure to make any such endorsement or any error in any
such endorsement shall not affect the obligations of the Borrower in respect of
any Revolving Loan.

This Note (a) is one of the Notes evidencing the Revolving Loans under the
Credit Agreement, dated as of April 27, 2010 (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Intersil Corporation, a Delaware corporation (the
“Borrower”), Morgan Stanley & Co. Incorporated, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”), the Lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as syndication agent and U.S. Bank National Association
and Wells Fargo Bank, N.A., as co-documentation agents, (b) is subject to the
provisions of the Credit Agreement and (c) is subject to optional and mandatory
prepayment in whole or in part as provided in the Credit Agreement. This Note is
secured and guaranteed as provided in the Loan Documents. Reference is hereby
made to the

 

Ex. F-2-1



--------------------------------------------------------------------------------

Loan Documents for a description of the properties and assets in which a
security interest has been granted, the nature and extent of the security and
the guarantees, the terms and conditions upon which the security interests and
each guarantee were granted and the rights of the holder of this Note in respect
thereof.

Upon the occurrence and continuation of any one or more of the Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

INTERSIL CORPORATION,

as Borrower

By:  

 

Name:

Title:

 

Ex. F-2-2



--------------------------------------------------------------------------------

Schedule A

to Revolving Note

LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS

 

Date

   Amount of
Base Rate
Loans    Amount
Converted to
Base Rate
Loans    Amount of
Principal of
Base Rate
Loans
Repaid    Amount of
Base Rate
Loans
Converted to
Eurodollar
Loans    Unpaid
Principal
Balance of
Base Rate
Loans    Notation
Made By                                                                        
                                                                                
                                                                                

 

Ex. F-2-3



--------------------------------------------------------------------------------

Schedule B

to Revolving Note

LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS

 

Date

   Amount  of
Eurodollar
Loans    Amount
Converted  to
Eurodollar
Loans    Interest
Period and
Eurodollar
Rate with
Respect Thereto    Amount of
Principal  of
Eurodollar
Loans
Repaid    Amount  of
Eurodollar
Loans
Converted
to Base
Rate Loans    Unpaid
Principal
Balance of
Eurodollar
Loans    Notation
Made By                                                                        
                                                                                
                                                                                
                                      

 

Ex. F-2-4



--------------------------------------------------------------------------------

Exhibit F-3 to

Credit Agreement

FORM OF SWINGLINE NOTE

THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.

 

$                New York, New York          

                 , 200  

FOR VALUE RECEIVED, the undersigned, Intersil Corporation, a Delaware
corporation (the “Borrower”), hereby unconditionally promises to pay to Morgan
Stanley Senior Funding, Inc., (the “Swingline Lender”) or its registered assigns
at the Funding Office specified in the Credit Agreement (as hereinafter defined)
in lawful money of the United States and in immediately available funds, on the
Revolving Termination Date the principal amount of (a) [            ] DOLLARS
[($            )], or, if less, (b) the aggregate unpaid principal amount of all
Swingline Loans made by the Swingline Lender to the Borrower pursuant to
Section 3.3 of the Credit Agreement (as herein after defined). The Borrower
further agrees to pay interest in like money at such Funding Office on the
unpaid principal amount hereof from time to time outstanding at the rates and on
the dates specified in Section 4.5 of such Credit Agreement.

The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swingline Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. Each such endorsement shall constitute prima
facie evidence of the accuracy of the information absent manifest error. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower.

This Note (a) is one of the Notes referred to in the Credit Agreement, dated as
of April 27, 2010 (as amended, amended and restated, supplemented, restated or
otherwise modified from time to time, the “Credit Agreement”), among Intersil
Corporation, a Delaware corporation (the “Borrower”), Morgan Stanley & Co.
Incorporated, as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”), the Lenders
from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), Bank of America, N.A., as
syndication agent and U.S. Bank National Association and Wells Fargo Bank, N.A.,
as co-documentation agents, (b) is subject to the provisions of the Credit
Agreement and (c) is subject to optional and mandatory prepayment in whole or in
part as provided in the Credit Agreement. This Note is secured and guaranteed as
provided in the Loan Documents. Reference is hereby made to the Loan Documents
for a description of the properties and assets in which a security interest has
been

 

Ex. F-3-1



--------------------------------------------------------------------------------

granted, the nature and extent of the security and the guarantees, the terms and
conditions upon which the security interests and each guarantee were granted and
the rights of the holder of this Note in respect thereof.

Upon the occurrence and continuation of any one or more of the Events of
Default, all principal and all accrued interest then remaining unpaid on this
Note may become, or may be declared to be, immediately due and payable, all as
provided in the Credit Agreement.

All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 11.6 OF THE CREDIT
AGREEMENT.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

 

INTERSIL CORPORATION,

as Borrower

By:  

 

Name:

Title:

 

Ex. F-3-2



--------------------------------------------------------------------------------

Exhibit G to

Credit Agreement

FORM OF CLOSING CERTIFICATE

April [  ], 2010

Reference is made to the Credit Agreement, dated as of April 27, 2010 (as
amended, amended and restated, supplemented, restated or otherwise modified from
time to time, the “Credit Agreement”), among Intersil Corporation, a Delaware
corporation (the “Borrower”), Morgan Stanley & Co. Incorporated, as collateral
agent (in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”), the Lenders from time to time party thereto,
Morgan Stanley Senior Funding, Inc., as administrative agent (in such capacity,
and together with its successors and assigns in such capacity, the
“Administrative Agent”), Bank of America, N.A., as syndication agent and U.S.
Bank National Association and Wells Fargo Bank, N.A., as co-documentation
agents. Capitalized terms used herein that are not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

Pursuant to Section 6.1(g) of the Credit Agreement, the undersigned [INSERT
TITLE OF OFFICER] of [INSERT NAME, JURISDICTION AND TYPE OF ENTITY] (the
“Company”) hereby certifies as follows:

1. [                    ] is the duly elected and qualified Secretary of the
Company and the signature set forth for such officer below is such officer’s
true and genuine signature.

2. Each of the representations and warranties made by the Company in or pursuant
to the Loan Documents (other than pursuant to Section 5.2(a) of the Credit
Agreement) relating to the Company (other than Techwell and its Subsidiaries)
and their business are true and correct in all material respects on and as of
the date hereof as if made on and as of the date hereof (except to the extent
made as of a specific date, in which case such representation and warranty shall
be true and correct in all material respects on and as of such specific date).
Each of the representations and warranties made by the Company in or pursuant to
Sections 5.3(a), (b) and (c), 5.4, 5.5, 5.11, 5.14, 5.19, 5.20 and 5.21 of the
Credit Agreement relating to Techwell and its Subsidiaries and their business
are true and correct in all material respects on and as of the date hereof as if
made on and as of the date hereof (except to the extent made as of a specific
date, in which case such representation and warranty shall be true and correct
in all material respects on and as of such specific date).

3. Each of the representations and warranties made by Techwell in the
Acquisition Agreement that are material to the interests of the Lenders are true
and correct as of the date hereof as if made on and as of the date hereof, but
solely to the extent the Borrower, the Company or MergerSub has the right
(without regard to any notice requirement) to terminate its obligations under
the Acquisition Agreement (or would be permitted to decline to consummate the
Offer or the Merger) as a result of a breach of any such representation or
warranty in the Acquisition Agreement.

 

Ex. G-1



--------------------------------------------------------------------------------

4. [The representation and warranty contained in Section 5.11 of the Credit
Agreement is true and correct on the date hereof, after giving effect to the
extension of credit to occur on the date hereof.]1

5. No Default or Event of Default has occurred and is continuing as of the date
hereof [or after giving effect to the Loans to be made on the date hereof]2.

6. [The Offer has been consummated as set forth in Section 6.1(b) of the Credit
Agreement [and the Closing Date has occurred. The Merger has been consummated
(i) for consideration (including the repayment of Indebtedness but excluding
related fees and expenses) the cash component of which does not exceed the
amount as calculated pursuant to the Acquisition Agreement, (ii) in compliance
with law and (iii) substantially in accordance with the Acquisition
Documentation.]3 The Acquisition Agreement is in full force and effect and is in
the form in effect on March 22, 2010) and no provision thereof has been amended,
waived or otherwise modified or supplemented (including any change in purchase
price or waiver of termination fees) in any manner that is material and adverse
to the Lenders. Attached hereto as Schedule I are true and correct copies of the
Acquisition Documentation, including any amendments, supplements or
modifications with respect to any of the foregoing.]4 [As of the date hereof,
the Borrower is in compliance with Section 7.14(b) of the Credit Agreement.]5

7. [Attached hereto as Schedule II are reasonably detailed calculations of the
Blocked Amount as of the Closing Date (after giving effect to the consummation
of the Offer and the payment to be made in connection therewith). The Term
Commitment (after the reductions thereto on the Closing Date) and cash on hand
equals or exceeds the Blocked Amount.] 6

8. [No Group Member has any Indebtedness or preferred Capital Stock outstanding
other than pursuant to the Loan Documents and other Indebtedness listed on
Schedule 8.2 to the Credit Agreement.]7

9. [No default exists under any Indebtedness of the type described in clause
(a) of the definition thereof with an aggregate principal amount greater than
$15,000,000.]8

 

1

To be included only in the Closing Certificate of the Borrower on the Merger
Closing Date.

2

To be included only in the Closing Certificate of the Borrower.

3

To be included only in the Closing Certificate of the Borrower on the Merger
Closing Date.

4

To be included only in the Closing Certificate of the Borrower on the Closing
Date and the Merger Closing Date.

5

To be included only in the Closing Certificate of the Borrower on the Merger
Closing Date.

6

To be included only in the Closing Certificate of the Borrower on the Closing
Date

7

To be included only in the Closing Certificate of the Borrower on the Closing
Date.

 

Ex. G-2



--------------------------------------------------------------------------------

10. [Since January 1, 2010, there has been no development or event that has had
or could reasonably be expected to have a Closing Date Material Adverse
Effect.]9

11. [Attached hereto as Schedule III are (i) the Pro Forma Financial Statements
and other financial statements described in Section 5.1 of the Credit Agreement
and (ii) a projected consolidated balance sheet of the Borrower and its
Subsidiaries, the related consolidated income statements and statements of
projected cash flow, in each case prepared on a quarterly basis for the first
year after the Closing Date and on an annual basis for each year thereafter
during the term of the Credit Agreement, and a description of the underlying
assumptions applicable thereto. The undersigned hereby certifies that such
projected financial statements are based on reasonable estimates, information
and assumptions at the time prepared.]10

12. [The conditions precedent set forth in Section 6.1 of the Credit Agreement
are satisfied as of the Closing Date.]11

The undersigned Corporate Secretary of the Company certifies as follows:

1. Attached hereto as Exhibit A is a true and complete copy of resolutions duly
adopted by the [Board of Directors] [Managing Members] of the Company on
                    ; such resolutions have not in any way been amended,
modified, revoked or rescinded, have been in full force and effect since their
adoption to and including the date hereof and are now in full force and effect
and are the only corporate proceedings of the Company now in force relating to
or affecting the matters referred to therein.

2. Attached hereto as Exhibit B is a true and complete copy of the [By-Laws]
[Limited Liability Company or Operating Agreement] of the Company as in effect
on the date hereof, and such [By-Laws] [Limited Liability Company or Operating
Agreement] has not been amended, repealed, modified or restated.

3. Attached hereto as Exhibit C is a true and complete copy of the [Certificate
of Incorporation] [Certificate of Formation] of the Company as in effect on the
date hereof, and such certificate has not been amended, repealed, modified or
restated.

4. Attached hereto as Exhibit D is a true and complete copy of a long form good
standing certificate of the Company as in effect on the date hereof.

5. Attached hereto as Exhibit E is the incumbency certificate (the “Incumbency
Certificate”) of the Company certifying the names and true and genuine
signatures of the persons

 

(cont’d from previous page)

 

8

To be included only in the Closing Certificate of the Borrower on the Closing
Date.

9

To be included only in the Closing Certificate of the Borrower on the Closing
Date.

10

To be included only in the Closing Certificate of the Borrower on the Closing
Date.

11

To be included only in the Closing Certificate of the Borrower on the Closing
Date.

 

Ex. G-3



--------------------------------------------------------------------------------

that are the duly elected and qualified officers of the Company authorized to
execute and deliver on behalf of the Company each of the Loan Documents to which
it is a party and any certificate or other document to be delivered by the
Company pursuant to the Loan Documents to which it is a party and other related
documents to be delivered by the Company in connection therewith (the
“Authorized Persons”). The Authorized Persons are now duly elected and qualified
officers of the Company holding the offices indicated next to their respective
names below.

 

Ex. G-4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have hereunto set their names as of the date
set forth below.

 

 

   

 

  Name:     Name:   Title:     Title: Secretary  

 

Ex. G-5



--------------------------------------------------------------------------------

Schedule I to

Closing Certificate

Acquisition Documentation

 

Ex. G-6



--------------------------------------------------------------------------------

Schedule II to

Closing Certificate

Blocked Amount Calculation

 

Ex. G-7



--------------------------------------------------------------------------------

Schedule III to

Closing Certificate

Financial Statements

 

Ex. G-8



--------------------------------------------------------------------------------

Exhibit A to

Closing Certificate

[Board] [Member] Resolutions

[See attached.]

 

Ex. G-9



--------------------------------------------------------------------------------

Exhibit B to

Closing Certificate

[By-Laws] [Limited Liability Company or Operating Agreement]

[See attached.]

 

Ex. G-10



--------------------------------------------------------------------------------

Exhibit C to

Closing Certificate

[Articles][Certificate] of [Incorporation][Formation]

[See attached.]

 

Ex. G-11



--------------------------------------------------------------------------------

Exhibit D to

Closing Certificate

Good Standing Certificate

[See attached.]

 

Ex. G-12



--------------------------------------------------------------------------------

Exhibit E to

Closing Certificate

Incumbency Certificate

 

NAME

  

TITLE

  

SIGNATURE

          

 

        

 

        

 

        

 

        

 

  

 

Ex. G-13



--------------------------------------------------------------------------------

Exhibit H to

Credit Agreement

FORM OF LEGAL OPINION OF DECHERT LLP

[Attached separately.]

 

Ex. H



--------------------------------------------------------------------------------

Exhibit I to

Credit Agreement

FORM OF CONTROL AGREEMENT

This Collateral Account Control Agreement dated as of             , 20     (the
“Control Agreement”), among                      (the “Grantor”)1,
                     2 in its capacity as a “securities intermediary” as defined
in Section 8-102 of the UCC and/or a “bank” as defined in Section 9-102 of the
UCC (in such capacities, the “Financial Institution”) and Morgan Stanley & Co.
Incorporated, as collateral agent under the Credit Agreement (as defined below)
(in such capacity, and together with its successors and assigns in such
capacity, the “Collateral Agent”). Capitalized terms used but not defined herein
shall have the meaning assigned in the Credit Agreement, dated as of April 27,
2010, (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), among Intersil Corporation, a Delaware
corporation (the “Borrower”), the Collateral Agent, the Lenders from time to
time party thereto, Morgan Stanley Senior Funding, Inc., as administrative agent
(in such capacity, and together with its successors and assigns in such
capacity, the “Administrative Agent”), Bank of America, N.A., as syndication
agent and U.S. Bank National Association and Wells Fargo Bank, N.A., as
co-documentation agents. The Collateral Agent shall be referred to herein as the
“Secured Party”. All references herein to the “UCC” shall mean the Uniform
Commercial Code as in effect from time to time in the State of New York.

SECTION 1. Establishment of Collateral Accounts. The Financial Institution
hereby confirms and agrees that:

(a) The Financial Institution has established the following account[s]:

(A) the “[identify exact title of account],” a [deposit account/securities
account], with account number [identify account number] in the name of [identify
name of account holder] (the “             Account”); and

(B) the “[identify exact title of account],” a [deposit account/securities
account], with account number [identify account number] in the name of [identify
name of account holder] (the “             Account”).

[Each] such account, and any successor account, is referred to herein
[individually] as a “Collateral Account” [and collectively as the “Collateral
Accounts.”]

(b) The Financial Institution shall not change the name or account number of any
Collateral Account without the prior written consent of the Secured Party.

 

 

1

Insert Grantor’s name as applicable.

2

Insert financial institution’s name as applicable.

 

Ex. I-1



--------------------------------------------------------------------------------

(c) Each of the Collateral Accounts is either a “securities account” (as defined
in Section 8-501 of the UCC) or a “deposit account” (as defined in Section 9-102
of the UCC).

As used herein “Deposit Account” shall mean any Collateral Account which is a
“deposit account” (within the meaning of Section 9-102 of the UCC) and
“Securities Account” shall mean any Collateral Account which is a “securities
account” (within the meaning of Section 8-501 of the UCC).

(d) If and to the extent any Collateral Account is a Securities Account, the
Grantor and the Financial Institution hereby agree:

(A) all securities or other property underlying any financial assets credited to
any Collateral Account shall be registered in the name of the Financial
Institution, indorsed to the Financial Institution or in blank or credited to
another securities account maintained in the name of the Financial Institution
and in no case will any financial asset credited to any Collateral Account be
registered in the name of the Grantor, payable to the order of the Grantor or
specially indorsed to the Grantor except to the extent the foregoing have been
specially indorsed to the Financial Institution or in blank;

(B) all property delivered to the Financial Institution pursuant to the Loan
Documents will be promptly credited to one of the Collateral Accounts; and

(C) the Financial Institution hereby agrees that each item of property (whether
investment property, financial asset, security, instrument or cash) credited to
any Collateral Account that is a Securities Account shall be treated as a
“financial asset” within the meaning of Section 8-102(a)(9) of the UCC.

SECTION 2. Control of the Collateral Accounts. This Control Agreement evidences
the Secured Party’s control over the Collateral Accounts for purposes of the UCC
(including Sections 9-104 and 9-106 thereof and Section 8-106 thereof).
Notwithstanding anything to the contrary in the agreements between the Financial
Institution and any Grantor governing the Collateral Accounts, if at any time
the Financial Institution shall receive any order from the Secured Party
(i) directing disposition of funds in any Collateral Account or (ii) directing
transfer or redemption of any financial asset relating to a Collateral Account,
the Financial Institution shall comply with such entitlement order or
instruction without further consent by the Grantor or any other person. The
Secured Party shall only give the Financial Institution the orders described
above, including a Notice of Sole Control (as defined below), upon the
occurrence of an Event of Default.

SECTION 3. Subordination of Lien; Waiver of Set-Off. In the event that the
Financial Institution has or subsequently obtains by agreement, by operation of
law or otherwise a security interest in any Collateral Account or any security
entitlement or cash credited thereto, the Financial Institution hereby agrees
that such security interest shall be subordinate to the security

 

Ex. I-2



--------------------------------------------------------------------------------

interest of the Secured Party. The financial assets, money and other items
credited to any Collateral Account will not be subject to deduction, set-off,
banker’s lien, or any other right in favor of any person other than the Secured
Party (except that the Financial Institution may set off (i) all amounts due to
the Financial Institution in respect of customary fees and expenses for the
routine maintenance and operation of the respective Collateral Account and
(ii) the face amount of any checks which have been credited to such Collateral
Account but are subsequently returned unpaid because of uncollected or
insufficient funds).

SECTION 4. Choice of Law. This Control Agreement and the rights and obligations
of the parties under this Control Agreement shall be governed by, and construed
and interpreted in accordance with, the law of the State of New York. Regardless
of any provision in any other agreement, for purposes of the UCC, New York shall
be deemed the bank’s jurisdiction (within the meaning of Section 9-304 of the
UCC) and the securities intermediary’s jurisdiction (within the meaning of
Section 8-110 of the UCC). [Each of] the Collateral Account[s] shall be governed
by the laws of the State of New York.

SECTION 5. Conflict with Other Agreements; Amendment.

(a) In the event of any conflict between this Control Agreement (or any portion
thereof) and any other agreement now existing or hereafter entered into among
the parties hereto, the terms of this Control Agreement shall prevail.

(b) No amendment or modification of this Control Agreement or waiver of any
right hereunder shall be binding on any party hereto unless it is in writing and
is signed by all of the parties hereto.

(c) The Financial Institution hereby confirms and agrees that:

(A) there are no other agreements entered into between the Financial Institution
and the Grantor with respect to any Collateral Account [except for [identify
other agreements] (the “Account Agreements”)];

(B) it has not entered into, and until the termination of the this Control
Agreement will not enter into, any agreement with any other person relating the
Collateral Accounts and/or any financial assets credited thereto pursuant to
which it has agreed to comply with entitlement orders (as defined in
Section 8-102(a)(8) of the UCC) or instructions (within the meaning of
Section 9-104 of the UCC) of such other person; and

(C) it has not entered into, and until the termination of this Control Agreement
will not enter into, any agreement with the Grantor or the Secured Party
purporting to limit or condition the obligation of the Financial Institution to
comply with entitlement orders or instructions.

 

Ex. I-3



--------------------------------------------------------------------------------

SECTION 6. Adverse Claims. Except for the claims and interest of the Secured
Party and of the Grantor in the Collateral Accounts, the Financial Institution
does not know of any lien on or claim to, or interest in, any Collateral Account
or in any “financial asset” (as defined in Section 8-102(a) of the UCC) credited
thereto. If any person asserts any lien, encumbrance or adverse claim (including
any writ, garnishment, judgment, warrant of attachment, execution or similar
process) against the Collateral Accounts or in any financial asset carried
therein, the Financial Institution will promptly notify the Secured Party and
the Grantor thereof.

SECTION 7. Maintenance of Accounts. In addition to, and not in lieu of, the
obligation of the Financial Institution to honor entitlement orders and
instructions as set forth in Section 2 hereof, the Financial Institution agrees
to maintain the Collateral Accounts as follows:

(a) Notice of Sole Control. If at any time the Secured Party delivers to the
Financial Institution a Notice of Sole Control in substantially the form set
forth in Exhibit A hereto (a “Notice of Sole Control”), the Financial
Institution agrees that after receipt of such notice, it will take all
instruction with respect to the Collateral Account[s] referenced in such notice
solely from the Secured Party and shall not comply with instructions or
entitlement orders of any other person.

(b) Statements and Confirmations. The Financial Institution shall, and is hereby
authorized and instructed by the Grantors, to (i) promptly furnish copies of all
statements, confirmations and other correspondence concerning any Collateral
Account and, if applicable, any financial assets credited thereto simultaneously
to each of the Grantor and the Secured Party at the address for each set forth
in Section 12 of this Control Agreement, (ii) make available other information
relating to any Collateral Account that the Financial Institution makes
available to the Grantors and (iii) disclose to the Secured Party all
information requested by the Secured Party regarding any Collateral Account.

(c) Tax Reporting. All items of income, gain, expense and loss, if any,
recognized in any Collateral Account and all interest, if any, relating to any
Collateral Account, shall be reported to the Internal Revenue Service and all
state and local taxing authorities under the name and taxpayer identification
number of the Grantor.

(d) Voting Rights. Until such time as the Financial Institution receives a
Notice of Sole Control pursuant to subsection (a) of this Section 7, the Grantor
shall direct the Financial Institution with respect to the voting of any
financial assets credited to the Collateral Account[s].

(e) Permitted Investments. Until such time as the Financial Institution receives
a Notice of Sole Control signed by the Secured Party, the Grantor shall direct
the Financial Institution with respect to the selection of investments, if any;
provided, however, that the Financial Institution shall not honor any
instruction to purchase any investments other than investments of a type
describe on Exhibit B hereto.

SECTION 8. Representations, Warranties and Covenants of the Financial
Institution. The Financial Institution hereby makes the following
representations, warranties and covenants:

(a) [each] [the] Collateral Account has each been established as set forth in
Section 1 and such Collateral Accounts will be maintained in the manner set
forth herein until termination of this Control Agreement;

 

Ex. I-4



--------------------------------------------------------------------------------

(b) [each] [the] Deposit Account is a deposit account (within the meaning of
Section 9-102 of the UCC), and [each] [the] Securities Account is a securities
account (within the meaning of Section 8-501 of the UCC);

(c) the Financial Institution constitutes a “bank” (as defined in Section 9-102
of the UCC);

(d) the Financial Institution constitutes a “securities intermediary” (as
defined in Section 8-102 of the UCC); and

(e) this Control Agreement is the valid and legally binding obligation of the
Financial Institution.

SECTION 9. Indemnification of Financial Institution. The Grantor and the Secured
Party hereby agree that (a) the Financial Institution is released from any and
all liabilities to the Grantor and the Secured Party arising from the terms of
this Control Agreement and the compliance of the Financial Institution with the
terms hereof, except to the extent that such liabilities arise from the
Financial Institution’s negligence and (b) the Grantor, its successors and
assigns shall at all times indemnify and save harmless the Financial Institution
from and against any and all claims, actions and suits of others arising out of
the terms of this Control Agreement or the compliance of the Financial
Institution with the terms hereof, except to the extent that such claims,
actions and suits arise from the Financial Institution’s negligence, and from
and against any and all liabilities, losses, damages, costs, charges, counsel
fees and other expenses of every nature and character arising by reason of the
same, until the termination of this Control Agreement. If the Grantor has made
any indemnity payment pursuant to this Section 9 and such payment has fully
indemnified the recipient thereof and the recipient thereafter collects any
payment from others in respect of such indemnified amounts, then the recipient
will repay to the Grantor an amount equal to such amount it has collected from
others in respect of such indemnified amounts. The indemnities in this Section 9
shall survive the termination of this Agreement.

SECTION 10. Successors; Assignment. The terms of this Control Agreement shall be
binding upon, and shall inure to the benefit of, the parties hereto and their
respective corporate successors or assigns. The Grantors shall not assign or
transfer any of their rights or obligations under this Control Agreement without
the prior written consent of the Financial Institution and the Secured Party.
The Secured Party may transfer (including by assignment) its rights and duties
hereunder in accordance with the terms of the Loan Documents upon prior written
notice to the Financial Institution.

SECTION 11. Merger or Consolidation of Financial Institution. Without the
execution or filing of any paper or any further act on the part of any of the
parties hereto, any bank into which the Financial Institution may be merged or
with which it may be consolidated, or any bank resulting from any merger to
which the Financial Institution shall be a party, shall be the successor of the
Financial Institution hereunder and shall be bound by all provisions hereof
which are binding upon the Financial Institution.

 

Ex. I-5



--------------------------------------------------------------------------------

SECTION 12. Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy), and,
unless otherwise expressly provided herein, shall be deemed to have been duly
given or made when delivered, or three Business Days after being deposited in
the mail, postage prepaid, or, in the case of telecopy notice, when received,
addressed as follows in the case of the Grantor and the Secured Party or to such
other address as may be hereafter notified by the respective parties hereto:

 

  The Grantor:    [Address]      Attention:      Telecopy:      Telephone:  
with a copy to:    [                    ]      [Address]      Attention:     
Telecopy:      Telephone:   The Collateral Agent:    c/o Morgan Stanley & Co.
Incorporated      One Pierrepont Plaza, 7th Floor,      300 Cadman Plaza West  
   Brooklyn, NY 11201      Attention: [                    ]      Telephone:
[                    ]      Telecopy: [                    ]      Email:
[                    ]   with a copy to:    Morgan Stanley Senior Funding, Inc.
     1585 Broadway      New York, NY 10036      Attention:
[                    ]      Telecopy: [                    ]      Email:
[                    ]

provided that any notice, request or demand to the Secured Party shall not be
effective until received.

SECTION 13. Continuing Obligations; Termination. The rights and powers granted
herein to the Secured Party have been granted in order to protect and further
perfect its security interests in the Collateral Accounts and are powers coupled
with an interest and will be affected neither by any purported revocation by the
Grantors of this Control Agreement or the rights granted to the Secured Party
hereunder or by the bankruptcy, insolvency, conservatorship or receivership of
the Grantors or the Financial Institution or by the lapse of time. The
obligations of the Financial

 

Ex. I-6



--------------------------------------------------------------------------------

Institution to the Secured Party pursuant to this Control Agreement shall
continue in effect until the security interests of the Secured Party in each of
the Collateral Accounts have been terminated pursuant to the terms of the Credit
Agreement and the Secured Party has notified the Financial Institution of such
termination in writing. The Secured Party agrees to provide Notice of
Termination in substantially the form of Exhibit C hereto to the Financial
Institution upon the request of the Grantor on or after the termination of the
Secured Party’s security interest in the Collateral Accounts pursuant to the
terms of the Credit Agreement. The termination of this Control Agreement shall
not terminate the Collateral Accounts or alter the obligations of the Financial
Institution to the Grantor pursuant to any other agreement with respect to the
Collateral Accounts. Each of the Grantors agrees that its obligations hereunder
and the security interest created hereunder shall continue to be effective or be
reinstated, as applicable, if at any time payment, or any part thereof, of all
or any part of the Obligations is rescinded or must otherwise be restored by the
Secured Parties upon the bankruptcy or reorganization of any Grantor or
otherwise.

SECTION 14. Severability. Any provision of this Control Agreement that may prove
unenforceable under any law or regulation shall not affect the validity of any
other provision hereof.

SECTION 15. Counterparts. This Control Agreement may be executed by one or more
of the parties to this Control Agreement on any number of separate counterparts,
and all of said counterparts taken together shall be deemed to constitute one
and the same instrument. Delivery of an executed signature page of this Control
Agreement by facsimile transmission or e-mail (in .PDF or similar format) shall
be effective as delivery of a manually executed counterpart hereof.

 

GRANTOR: [NAME OF GRANTOR] By:  

 

  Name:   Title: SECURED PARTY:

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

By:  

 

  Name:   Title:

 

Ex. I-7



--------------------------------------------------------------------------------

FINANCIAL INSTITUTION: [NAME OF FINANCIAL INSTITUTION] By:  

 

  Name:   Title:

 

Ex. I-8



--------------------------------------------------------------------------------

Exhibit A to

Collateral Account Control Agreement

[Letterhead of Secured Party]

[Date]

[Name and Address of Financial Institution]

Attention:                                         

Re: Notice of Sole Control

Ladies and Gentlemen:

As referenced in the Collateral Account Control Agreement, dated             
    , 20[    ] (as amended, amended and restated, supplemented or otherwise
modified from time to time, the “Agreement”; capitalized terms used herein are
used as defined in the Agreement) among [insert name of the Grantor], you and
Morgan Stanley & Co. Incorporated, as Collateral Agent and Secured Party (a copy
of which is attached), we hereby give you notice of our sole control over each
of the Collateral Accounts and all financial assets or funds credited thereto.
You are hereby instructed not to accept any direction, instructions or
entitlement orders or instructions with respect to the Collateral Accounts or
the financial assets or funds credited thereto from any person other than the
undersigned, unless otherwise ordered by a court of competent jurisdiction.

You are instructed to deliver a copy of this notice by facsimile transmission or
e-mail (in .PDF or similar format) to [insert name of the Grantor].

 

Very truly yours, MORGAN STANLEY & CO. INCORPORATED, as Collateral Agent By:  

 

Name:

Title:

 

cc: [Insert name of the Grantor]

 

Ex. I-9



--------------------------------------------------------------------------------

Exhibit B to

Collateral Account Control Agreement

Permitted Investments

(a) marketable direct obligations issued by, or unconditionally guaranteed by,
the United States Government or issued by any agency thereof and backed by the
full faith and credit of the United States, in each case maturing within one
year from the date of acquisition;

(b) certificates of deposit, time deposits, eurodollar time deposits or
overnight bank deposits having maturities of six months or less from the date of
acquisition issued by any Lender or by any commercial bank organized under the
laws of the United States or any state thereof having combined capital and
surplus of not less than $500,000,000;

(c) commercial paper of an issuer rated at least A-1 by Standard & Poor’s
Ratings Services (“S&P”) or P-1 by Moody’s Investors Service, Inc. (“Moody’s”),
or carrying an equivalent rating by a nationally recognized rating agency, if
both of the two named rating agencies cease publishing ratings of commercial
paper issuers generally, and maturing within six months from the date of
acquisition;

(d) repurchase obligations of any Lender or of any commercial bank satisfying
the requirements of clause (b) of this definition, having a term of not more
than 30 days, with respect to securities issued or fully guaranteed or insured
by the United States government;

(e) securities with maturities of one year or less from the date of acquisition
issued or fully guaranteed by any state, commonwealth or territory of the United
States, by any political subdivision or taxing authority of any such state,
commonwealth or territory or by any foreign government, the securities of which
state, commonwealth, territory, political subdivision, taxing authority or
foreign government (as the case may be) are rated at least A by S&P or A by
Moody’s;

(f) securities with maturities of six months or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (b) of this definition; or

(g) shares of money market mutual or similar funds which invest exclusively in
assets satisfying the requirements of clauses (a) through (f) of this definition
or money market funds that (i) comply with the criteria set forth in Securities
and Exchange Commission Rule 2a-7 under the Investment Company Act of 1940, as
amended, (ii) are rated AAA by S&P and Aaa by Moody’s and (iii) have portfolio
assets of at least $5,000,000,000.

 

Ex. I-10



--------------------------------------------------------------------------------

Exhibit C to

Collateral Account Control Agreement

[Letterhead of Secured Party]

[Date]

[Name and Address of Financial Institution]

Attention:

Re: Collateral Account Control Agreement

Reference is made to the Collateral Account Control Agreement (the “Agreement”)
between you, [insert name of the Grantor] and the undersigned (a copy of which
is attached; capitalized terms used herein are used as defined in the
Agreement). You are hereby notified that the Agreement is terminated and you
have no further obligations to the undersigned pursuant to the Agreement.
Notwithstanding any previous instructions to you, you are hereby instructed to
accept all future directions with respect to the Collateral Accounts from
[insert name of the Grantor]. This notice terminates any obligations you may
have to the undersigned with respect to such account; however, nothing contained
in this notice shall alter any obligations which you may otherwise owe to the
Grantor or the Secured Party pursuant to any other agreement.

You are instructed to deliver a copy of this notice by facsimile transmission or
e-mail (in .PDF or similar format) to [insert name of Grantor].

 

Very truly yours,

MORGAN STANLEY & CO. INCORPORATED,

as Collateral Agent

By:  

 

Title:  

 

Ex. I-11



--------------------------------------------------------------------------------

Exhibit J to

Credit Agreement

FORM OF INTERCOMPANY NOTE1

Dated:                     

FOR VALUE RECEIVED, each undersigned entity (collectively, the “Group Members”
and each, a “Group Member”) that is a party to this intercompany promissory note
(this “Promissory Note”) as a Payor (as defined below) promises to pay to the
order of such other Group Member that is a Loan Party (as defined in the Credit
Agreement) that makes loans to such Group Member (each Group Member which
borrows money pursuant to this Promissory Note is referred to herein as a
“Payor” and each Group Member which makes loans and advances pursuant to this
Promissory Note is referred to herein as a “Payee”), on demand, in lawful money
of the United States of America, in immediately available funds and at the
appropriate office of the Payee, the aggregate unpaid principal amount of all
loans and advances heretofore and hereafter made by such Payee to such Payor and
any other indebtedness for borrowed money now or hereafter owing by such Payor
to such Payee as shown either on Schedule A attached hereto (and any
continuation thereof) or in the books and records of such Payee, in each case
other than the European Note (as defined below) which, for the avoidance of
doubt, shall not be subject to this Promissory Note in any respect. The failure
to show any such Indebtedness or any error in showing such Indebtedness shall
not affect the obligations of any Payor hereunder. Capitalized terms used herein
but not otherwise defined herein shall have the meanings given such terms in the
Credit Agreement, dated as of April 27, 2010, (as amended, amended and restated,
supplemented, restated or otherwise modified from time to time, the “Credit
Agreement”), among Intersil Corporation, a Delaware corporation (the
“Borrower”), Morgan Stanley & Co. Incorporated, as collateral agent (in such
capacity, and together with its successors and assigns in such capacity, the
“Collateral Agent”), the Lenders from time to time party thereto, Morgan Stanley
Senior Funding, Inc., as administrative agent (in such capacity, and together
with its successors and assigns in such capacity, the “Administrative Agent”),
Bank of America, N.A., as syndication agent and U.S. Bank National Association
and Wells Fargo Bank, N.A., as co-documentation agents. As used herein, the
“European Note” means any promissory note issued after the date hereof from
Intersil Europe Sárl to Intersil Communications, Inc. in connection with the
Permitted Reorganization (as defined in the Credit Agreement).

The unpaid principal amount hereof from time to time outstanding shall bear
interest at a rate equal to the rate as may be agreed upon in writing from time
to time by the Payor and the Payee. Interest shall be due and payable at such
times as may be agreed upon in writing from time to time by the Payor and the
relevant Payee. Interest shall be paid in lawful money of the United States of
America and in immediately available funds. Interest shall be computed for the
actual number of days elapsed on the basis of a year consisting of 365 or 366
days, as the case may be.

 

 

1

Note: Only applicable to loans where the Payee is a Loan Party.

 

Ex. J-1



--------------------------------------------------------------------------------

The Payor, and any endorser of this Promissory Note hereby, waives presentment,
demand, protest and notice of any kind. No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.

This Promissory Note has been pledged by each Payee to the Collateral Agent, for
the benefit of the Secured Parties, as security for such Payee’s obligations, if
any, under the Loan Documents to which such Payee is a party. Each Payor
acknowledges and agrees that the Collateral Agent and the other Secured Parties
may exercise all the rights of each such Payee under this Promissory Note and
will not be subject to any abatement, reduction, recoupment, defense, setoff or
counterclaim available to such Payor.

Each Payee agrees that any and all claims of such Payee against the Payor or any
endorser of this Promissory Note, or against any of their respective properties,
shall be subordinate and subject in right of payment to the Obligations until
such time as (i) the Loans, the Reimbursement Obligations and the other
Obligations (other than Unasserted Contingent Obligations and obligations under
or in respect of Hedge Agreements) shall have been paid in full or Cash
Collateralized and (ii) the Commitments have been terminated and no Letters of
Credit shall be outstanding; provided, that the Payor may make payments to the
applicable Payee so long as no Event of Default shall have occurred and be
continuing; and provided, further, that all loans and advances made by a Payee
pursuant to this Promissory Note shall be received by the Payor subject to the
provisions of the Loan Documents that are applicable to the Payor.
Notwithstanding any right of any Payee to ask, demand, sue for, take or receive
any payment from the Payor, all rights and Liens of such Payee, whether now or
hereafter arising and howsoever existing, in any Property of the Payor (whether
constituting part of the security or collateral given to any Secured Party to
secure payment of all or any part of the Obligations or otherwise) shall be and
hereby are subordinated to the rights of the Secured Parties in such Property.
Except as expressly permitted by the Loan Documents, the Payees shall have no
right to possession of any such Property or to foreclose upon, or exercise any
other remedy in respect of, any such Property, whether by judicial action or
otherwise, until such time as (i) the Loans, the Reimbursement Obligations and
the other Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) shall have been paid in
full or Cash Collateralized and (ii) the Commitments have been terminated and no
Letters of Credit shall be outstanding.

Except as expressly permitted by the Loan Documents, if all or any part of the
Property of the Payor, or the proceeds thereof, is subject to any distribution,
division or application to the creditors of the Payor, whether partial or
complete, voluntary or involuntary, by reason of liquidation, bankruptcy,
arrangement, receivership, assignment for the benefit of creditors or any other
action or proceeding, or if the business of the Payor is dissolved or if all or
substantially all of the Property of the Payor is sold, then, and in any such
event, any payment or distribution of any kind or character, whether in cash or
other property which shall be payable or deliverable upon or with respect to
this Promissory Note (“Payor Indebtedness”) shall be paid or delivered directly
to the Collateral Agent for application to any of the Obligations, due or to
become due, until such time as (i) the Loans, the Reimbursement Obligations and
the other Obligations (other than Unasserted Contingent Obligations and
obligations under or in respect of Hedge Agreements) shall have been paid in
full or Cash Collateralized and (ii) the Commitments have been terminated and no
Letters of Credit shall be outstanding. Each Payee irrevocably

 

Ex. J-2



--------------------------------------------------------------------------------

authorizes, empowers and appoints the Collateral Agent as such Payee’s
attorney-in-fact (which appointment is coupled with an interest and is
irrevocable) to demand, sue for, collect and receive every such payment or
distribution and give acquittance therefor and to make and present for and on
behalf of such Payee, if an Event of Default has occurred and is continuing,
such proofs of claim and take such other action, in the Collateral Agent’s own
name or in the name of such Payee or otherwise, as the Collateral Agent may deem
necessary or advisable for the enforcement of this Promissory Note. Each Payee
also agrees to execute, verify, deliver and file any such proofs of claim in
respect of the Payor Indebtedness reasonably requested by the Collateral Agent.
The Collateral Agent may vote such proofs of claim in any such proceeding (and
the Payee shall to be entitled to withdraw such vote), receive and collect any
and all dividends or other payments or disbursements made on Payor Indebtedness
in whatever form the same may be paid or issued and apply the same on account of
any of the Obligations in accordance with the Credit Agreement. Upon the
occurrence and during the continuation of any Event of Default, should any
payment, distribution, security or other investment property or instrument or
any proceeds thereof be received by any Payee upon or with respect to Payor
Indebtedness owing to such Payee prior to such time as the Obligations have been
performed and paid in full in cash in immediately available funds and all
commitments to extend credit under any Loan Document have expired or been
terminated, such Payee shall receive and hold the same in trust, as trustee, for
the benefit of the Secured Parties, and shall forthwith deliver the same to the
Collateral Agent, for the benefit of the Secured Parties, in precisely the form
received (except for the endorsement or assignment of such Payee where necessary
or advisable in the Collateral Agent’s judgment), for application to any of the
Obligations in accordance with the Credit Agreement, and, until so delivered,
the same shall be segregated from the other assets of such Payee and held in
trust by such Payee as the property of the Collateral Agent, for the benefit of
the Secured Parties. If such Payee fails to make any such endorsement or
assignment to the Collateral Agent, the Collateral Agent or any of its officers,
employees or representatives are hereby irrevocably authorized to make the same.

The Secured Parties shall be third party beneficiaries of the subordination
provisions contained herein and shall be entitled to enforce such subordination
provisions.

THIS PROMISSORY NOTE AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
PROMISSORY NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.

This Promissory Note may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed shall be deemed to be an original and all of which taken together shall
constitute one and the same agreement.

[Signature page follows]

 

Ex. J-3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned Payors have caused this Promissory Note to
be executed and delivered by its proper and duly authorized officer as of the
date set forth above.

 

[PAYORS] By:  

 

  Name:   Title:

 

Ex. J-4



--------------------------------------------------------------------------------

Schedule A to

Intercompany Note

TRANSACTIONS UNDER INTERCOMPANY NOTE

 

Date

 

Name of Payee

 

Amount of

Advance This

Date

   Amount of
Principal Paid
This Date    Outstanding
Principal
Balance from
Payor to Payee
This Date    Notation Made
By                                                                              
                                                                               
          

 

Ex. J-5



--------------------------------------------------------------------------------

Schedule B to

Intercompany Note

ENDORSEMENT

FOR VALUE RECEIVED, each of the undersigned does hereby sell, assign and
transfer to                                          all of its right, title and
interest in and to the Intercompany Note, dated                      (amended,
amended and restated, supplemented, restated, replaced, refinanced or otherwise
modified from time to time, the “Promissory Note”), made by the Payors signatory
thereto, and payable to the undersigned. This endorsement is intended to be
attached to the Promissory Note and, when so attached, shall constitute an
endorsement thereof.

Dated:                     

 

[PAYEES] By:  

 

 

Name:

Title:

 

Ex. J-6



--------------------------------------------------------------------------------

Exhibit K to

Credit Agreement

FORM OF SOLVENCY CERTIFICATE

I,                             , the Chief Financial Officer of Intersil
Corporation, a Delaware corporation (the “Borrower”), hereby certify, in my
capacity as such and not in my individual capacity, that I am the Chief
Financial Officer of the Borrower and that I am familiar with the properties,
businesses, assets, finances and operations of the Borrower and its Subsidiaries
and I am duly authorized to execute this certificate on behalf of the Borrower
pursuant to Section 6.1(n) of the Credit Agreement, dated as of April 27, 2010,
(as amended, amended and restated, supplemented, restated or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, Morgan Stanley &
Co. Incorporated, as collateral agent (in such capacity, and together with its
successors and assigns in such capacity, the “Collateral Agent”), the Lenders
from time to time party thereto, Morgan Stanley Senior Funding, Inc., as
administrative agent (in such capacity, and together with its successors and
assigns in such capacity, the “Administrative Agent”), Bank of America, N.A., as
syndication agent and U.S. Bank National Association and Wells Fargo Bank, N.A.,
as co-documentation agents. Capitalized terms used herein that are not defined
herein shall have the meanings given to them in the Credit Agreement.

I do hereby further certify, in my capacity as the Chief Financial Officer of
the Borrower and not in my individual capacity, that I have reviewed the Loan
Documents and the contents of this Solvency Certificate and, in connection
herewith, have reviewed such other documentation and information and have made
such investigation and inquiries as I have deemed necessary and prudent
therefor.

I do hereby further certify, in my capacity as the Chief Financial Officer of
the Borrower and not in my individual capacity, that, as of the date hereof,
after giving effect to the transactions contemplated by the Credit Agreement and
the other Loan Documents and the incurrence of all Indebtedness and obligations
being incurred in connection therewith, each Loan Party is Solvent.

[The remainder of this page intentionally left blank.]

 

Ex. K-1



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned has duly executed this Solvency Certificate
as of the date first written above.

 

INTERSIL CORPORATION By:  

 

 

Name: [    ]

Title:   Chief Financial Officer

 

Ex. K-2



--------------------------------------------------------------------------------

Exhibit L to

Credit Agreement

Application and Agreement for Irrevocable Standby Letter of Credit

TO: Morgan Stanley Bank , N.A. (“Bank”)

NOTE: To properly complete this document the “TAB” key must be used to navigate
to and from all form fields.

Please type applications to ensure legibility and accuracy. Handwritten
applications will not be accepted.

We reserve the right to return applications for clarification.

 

Date: mm/dd/yyyy

 

The undersigned Applicant hereby requests Bank to issue an Irrevocable Standby
Letter of Credit (the “Credit”) substantially as set forth below. In issuing the
Credit, Bank is expressly authorized to make such changes from the terms herein
below set forth as it, in its sole discretion, may deem advisable. Applicant
(Full Name & Address):    Advising Bank (Designate name & address only if
desired):

Intersil Corporation

 

1001 Murphy Ranch Road

 

Milpitas, CA 95035

 

 

   Beneficiary (Full Name & Address):    Amount in Figures: (All Credits must be
in US $)    Amount in Words:   

Expiration Date:

 

mm/dd/yyyy

¨       Expiry date to be automatically extendable “evergreen” every 364 days or
one year , with a              days notification for non-extension (i.e.: 60
days), with a final expiry date of mm/dd/yyyy

Credit to be available for payment against Beneficiary’s draft(s) at sight drawn
on Bank or its correspondent at Bank’s option accompanied by the following
documents:

 

¨       A statement, issued on the letterhead of the Beneficiary, purportedly
signed by an authorized individual, stating that (please state below wording to
appear on the statement):

 

¨       Issue substantially in form of attached specimen.

 

Ex. L-1



--------------------------------------------------------------------------------

APPLICANT WARRANTS THAT NO TRANSACTION INVOLVED IN THIS

APPLICATION, IF ANY, IS IN VIOLATION OF U.S. TREASURY FOREIGN ASSETS

CONTROL REGULATIONS OR ANY APPLICABLE LAW.

Each Applicant signing below affirms that it has fully read and agrees to this
Application and to Applicant’s letter of credit reimbursement agreement attached
which is referred to as the “Continuing Letter of Credit Agreement.” In
consideration of the Bank’s issuance of the Credit, the Applicant agrees to be
bound by the Agreement set forth in this and in the attached Continuing Letter
of Credit Agreement on the following pages (even if the following pages are not
attached to the Application) delivered to the Bank. Documents may be forwarded
to the Bank by the Beneficiary, or the negotiating bank, in one mail. Bank may
forward documents to Applicant if specified above, in one mail. Applicant
understands and agrees that this Credit will be subject to the Uniform Customs
and Practice for Documentary Credits of the International Chamber of Commerce,
Publication 600 or any subsequent version currently in effect and in use by Bank
(“UCP”) or to the International Standby Practices of the International Chamber
of Commerce, Publication 590 or any subsequent version currently in effect and
in use by Bank (“ISP98”), at Bank’s discretion.

 

Name of Applicant:

 

Intersil Corporation

  

Address:

 

1001 Murphy Ranch Road, Milpitas, CA 95035

  

Customer Contact:

 

  

Email Address:

 

Authorized Signature (Title):

 

  

Authorized Signature (Title):

 

   Phone Number:    (      )       -        

BANK USE ONLY

 

Approved (Authorized Signature):

 

X

         Date: Approved (Print name and title):    City:   

Phone #:

 

(      )      -          

  

Employee

Email

 

We have interpreted this Standby Letter of Credit as a  ¨  Financial obligation
or a  ¨  Performance obligation.

Other (please explain):

 

For any questions regarding this transaction, please
contact:    ¨  Approver    ¨  Applicant Directly    ¨  Other

 

Specify:

 

Ex. L-2



--------------------------------------------------------------------------------

Attachment A – Required Prior to Submitting Application

USA Patriot Act Notice:

To help the government fight the funding of terrorism and money laundering
activities, Federal law requires all financial institutions and subsidiaries to
obtain, verify, and record information that identifies each person or entity
that may have funds transferred to them. Beneficiary must provide Morgan Stanley
Bank, N.A. information requested, such as name, address, tax identification
number, and other corporate information, including business organizational
documents, such as Articles of Incorporation, or other identifying documents.

The following must be completed in full and contain the required documentation
for each Beneficiary prior to submitting the Letter of Credit application.

 

DATA

REQUIREMENTS

  

BENEFICIARY

Exact Beneficiary Legal Name    Legal Business Address    Gov’t ID # / ID Type
   Country of Organization    Legal Form    Gaming Entity? (Yes / No)   
Politically Exposed Person (Yes/No)   

BENEFICIARY’S REQUIRED DOCUMENTS - 1 & 3 or 2 & 3

1. Beneficiary’s Formation Documents e.g. Partnership Agreement, or Trust
Agreement

Or

2. Beneficiary’s Disclosure Document: e.g. Annual Report, Offering Memorandum, &
Articles of Association, Articles of Incorporation

&

3. Beneficiary’s List of Principals/Directors/Trustees: e.g. List of
Principles/Directors/Trustees (depending on entity) on letterhead

 

Ex. L-3



--------------------------------------------------------------------------------

Exhibit M to

Credit Agreement

Irrevocable Stand-by Letter of Credit

[Issue Date]

ISSUING BANK

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street

5th Floor

Salt Lake City, Utah 84111

Attention: Letter of Credit Department

Telephone: (801) 236-3655

Fax: (212) 507-5010

BENEFICIARY

 

 

 

 

 

 

Attention :                                                  

Telephone:                                                  

Fax:                                                  

Date of Expiration: [            ]

REF: IRREVOCABLE STANDBY LETTER OF CREDIT NO. [                    ]

This Irrevocable Standby Letter of Credit (the “Letter of Credit”) is hereby
issued in favor of [                    ] with a business address of
[                    ] (hereinafter called “you” or the “Beneficiary”) for the
account of Intersil Corporation with a business address of 1001 Murphy Ranch
Road, Milpitas, CA 95035 (hereinafter called the “Applicant”) for an amount not
to exceed in the aggregate USD [                    ] (U.S.
$            .        ) (the “Stated Amount”). This Letter of Credit is
effective immediately and will expire on [                    ] (the “Expiration
Date”).

We hereby engage with you that demands for payment made by presentation of the
following document(s):

(a) Demand for payment of an amount available under this Letter of Credit in the
form of Attachment A completed and signed by Beneficiary and (b) this Letter of
Credit (including any amendments);

 

Ex. M-1



--------------------------------------------------------------------------------

presented under and in compliance with the terms of this Letter of Credit will
be duly honored if received by us on a Business Day at or before 3:00 p.m., New
York time, on or before the Expiration Date specified above, at the address
specified above, by physical or overnight delivery. If a demand for payment is
made by you hereunder at or prior to 12:00 noon, New York City time, on a
Business Day, and provided that such demand for payment and the documents
presented in connection therewith conform to the terms and conditions hereof,
payment shall be made to you of the amount demanded, on the third (3rd) Business
Day following the date of receipt of such demand for payment; and if a demand is
made by you hereunder after 12:00 noon, New York City time, on a Business Day,
and provided that such demand for payment and the documents presented in
connection therewith conform to the terms and conditions hereof, payment shall
be made to you of the amount demanded, on the fourth (4th) Business Day
following the date of receipt of such demand for payment. As used herein, the
term “Business Day” means a day on which we are open in the State of Utah to
conduct our letter of credit business and on which banks are not authorized or
required by law or executive order to close in the state of New York.
Notwithstanding any provision to the contrary in ISP 98 (as hereinafter
defined), if the Date of Expiration is not a Business Day then such date shall
be automatically extended to the next succeeding date that is a Business Day.

Payment under this Letter of Credit shall be made in immediately available funds
by wire transfer to such account as may be designated by Beneficiary in the
applicable drawing request and accompanying payment instructions. By paying to
you or your account an amount demanded we make no representation as to the
correctness of the amount demanded or the purpose therefore.

Partial payments or demands for payments are/are not permitted.

Upon the earlier to occur of (a) payment to you or to your account of the Stated
Amount pursuant to your demand or (b) the expiration of this Letter of Credit,
we shall be fully discharged of our obligations to you.

We may accept documents that appear on their face to be in order, without
responsibility for further investigation, regardless of any notice or
information to the contrary.

This Letter of Credit is not transferable and neither this Letter of Credit nor
any rights under it may be assigned by Beneficiary.

This Letter of Credit sets forth in full terms of our undertaking and such
undertaking shall not in any way be modified, amended or amplified by reference
to any document or instrument referred to herein or in which this Letter of
Credit is referred to or to which this Letter of Credit relates, and any such
reference shall not be deemed to incorporate herein by reference any document or
instrument.

All inquiries regarding this Letter of Credit and all correspondence and
requests for drawings under this Letter of Credit should be directed to the
Letter of Credit Department at the phone number or address referenced above, as
applicable.

 

Ex. M-2



--------------------------------------------------------------------------------

To the extent not inconsistent with the express terms hereof, this Letter of
Credit is subject to the International Standby Practices, International Chamber
of Commerce Publication No. 590 (the “ISP 98”). This Letter of Credit shall be
deemed to be a contract made under the law of the State of New York and shall,
as to matters not governed by ISP 98, be governed by and construed in accordance
with the law of such State without regard to any conflicts of law provisions.

 

Yours faithfully, MORGAN STANLEY BANK, N.A. By:  

 

Name:  

 

Title:  

 

 

Ex. M-3



--------------------------------------------------------------------------------

ATTACHMENT A (Demand for Sight Payment)

                    ,             

ISSUING BANK

Morgan Stanley Bank, N.A.

One Utah Center

201 South Main Street

5th Floor

Salt Lake City, Utah 84111

Telephone: (801) 236-3655

Fax: (212) 507-5010

Attention: Letter of Credit Department

 

  Re: Morgan Stanley Bank, N.A. Irrevocable Standby Letter of Credit No. (Ref.
No. [                    ]) (“Letter of Credit”)

The undersigned Beneficiary demands payment of USD                      AND
__/100 DOLLARS (U.S. $            .    ) under the Letter of Credit.

Beneficiary represents, warrants, certifies and promises that Applicant is in
default under that certain                     , dated             , 20     (the
“Agreement”), between Applicant and Beneficiary, Beneficiary is entitled in
accordance with the terms and conditions of the Agreement to draw the amount
requested hereunder, the amount of this drawing remains due and owing under such
Agreement, and any applicable notice periods and grace periods pertaining to
such payment under the Agreement have expired.

Beneficiary further represents, warrants, certifies and promises that the
proceeds from this demand under the Letter of Credit will be used to satisfy
Applicant’s obligations under such Agreement to Beneficiary.

Payment should be made to the account and pursuant to the wire transfer
instructions attached hereto.

This demand is made as of the date hereof.

Yours faithfully,

 

 

 

By:  

 

Name:  

 

Title:  

 

 

Ex. M-4



--------------------------------------------------------------------------------

Attachments: Beneficiary’s Wiring Instructions

 

Ex. M-5